Exhibit 10.2

EXECUTION COPY

 

 

 

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

Dated as of March 3, 2009

among

LYONDELLBASELL INDUSTRIES AF S.C.A.,

as the Company,

LYONDELL CHEMICAL COMPANY,

BASELL USA INC.,

EQUISTAR CHEMICALS, LP,

HOUSTON REFINING LP,

MILLENNIUM CHEMICALS INC. and

MILLENNIUM PETROCHEMICALS INC.,

each a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

as Borrowers,

UBS AG, STAMFORD BRANCH,

as Administrative Agent and Collateral Agent,

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME,

UBS SECURITIES LLC,

as Sole Lead Arranger, Sole Lead Bookrunner, Syndication Agent and Documentation
Agent,

and

CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS LENDING PARTNERS LLC,

MERRILL LYNCH CAPITAL CORPORATION and

ABN AMRO BANK N.V.,

as Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page ARTICLE I Definitions and Accounting Terms

Section 1.01

   

Defined Terms

   2

Section 1.02

   

Other Interpretive Provisions

   45

Section 1.03

   

Accounting Terms

   46

Section 1.04

   

Rounding

   46

Section 1.05

   

References to Agreements, Laws, Etc.

   47

Section 1.06

   

Times of Day

   47

Section 1.07

   

Timing of Payment or Performance

   47

Section 1.08

   

Currency Equivalents Generally

   47

Section 1.09

   

Borrowers’ Agent

   48

Section 1.10

   

Luxembourg Terms

   49 ARTICLE II The NM Commitments and Credit Extensions

Section 2.01

   

The Loans

   49

Section 2.02

   

Borrowings, Conversions and Continuations of Loans

   52

Section 2.03

   

Prepayments of Loans and Mandatory Reductions of NM Commitments

   53

Section 2.04

   

Termination or Reduction of NM Commitments

   55

Section 2.05

   

Repayment of Loans

   56

Section 2.06

   

Interest

   57

Section 2.07

   

Fees

   57

Section 2.08

   

Computation of Interest and Fees

   58

Section 2.09

   

Evidence of Indebtedness

   59

Section 2.10

   

Payments Generally

   59

Section 2.11

   

Sharing of Payments

   61

Section 2.12

   

Special Provisions for Roll-Up Loans

   62

Section 2.13

   

Joint and Several Obligations

   63

Section 2.14

   

No Discharge; Survival of Claim

   63 ARTICLE III Taxes, Increased Costs Protection and Illegality

Section 3.01

   

Taxes

   64

Section 3.02

   

Illegality

   67

Section 3.03

   

Inability To Determine Rates

   68

Section 3.04

   

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

   68

 

i



--------------------------------------------------------------------------------

Section 3.05

   

Funding Losses

   69

Section 3.06

   

Matters Applicable to All Requests for Compensation

   70

Section 3.07

   

Replacement of Lenders Under Certain Circumstances

   71

Section 3.08

   

Survival

   72 ARTICLE IV Conditions Precedent to Credit Extensions

Section 4.01

   

Conditions to Initial Credit Extensions

   72

Section 4.02

   

Conditions to All Credit Extensions

   72

Section 4.03

   

Conditions Precedent to the Closing Date

   74 ARTICLE V Representations and Warranties

Section 5.01

   

Existence, Qualification and Power; Compliance with Laws

   76

Section 5.02

   

Authorization; No Contravention

   76

Section 5.03

   

Governmental Authorization; Other Consents

   77

Section 5.04

   

Binding Effect

   77

Section 5.05

   

Financial Statements; No Material Adverse Effect

   77

Section 5.06

   

Litigation

   78

Section 5.07

   

Ownership of Property; Liens

   78

Section 5.08

   

Environmental Matters

   79

Section 5.09

   

Taxes

   80

Section 5.10

   

ERISA Compliance

   80

Section 5.11

   

Subsidiaries; Equity Interests

   81

Section 5.12

   

Margin Regulations; Investment Company Act

   81

Section 5.13

   

Disclosure

   81

Section 5.14

   

Anti-Terrorism Laws

   81

Section 5.15

   

Intellectual Property; Licenses, Etc.

   82

Section 5.16

   

Use of Proceeds and Cash

   82

Section 5.17

   

Security Documents

   82

Section 5.18

   

Labor Matters

   83

Section 5.19

   

The Orders

   83

Section 5.20

   

Basell GmbH

   83

Section 5.21

   

Material Contracts

   83

Section 5.22

   

Solvency

   84 ARTICLE VI Affirmative Covenants

Section 6.01

   

Financial Statements

   84

Section 6.02

   

Certificates; Other Information and Financial Reporting

   86

Section 6.03

   

Notices

   88

 

ii



--------------------------------------------------------------------------------

Section 6.04

   

13-Week Projections; Operating Forecast

   88

Section 6.05

   

Payment of Obligations

   89

Section 6.06

   

Preservation of Existence, Etc.

   90

Section 6.07

   

Maintenance of Properties

   90

Section 6.08

   

Maintenance of Insurance

   90

Section 6.09

   

Compliance with Laws

   90

Section 6.10

   

Compliance with Environmental Laws; Environmental Reports

   91

Section 6.11

   

Books and Records

   91

Section 6.12

   

Inspection Rights; Access to Information and Personnel

   91

Section 6.13

   

Additional Collateral; Additional Guarantors

   92

Section 6.14

   

ERISA

   94

Section 6.15

   

Further Assurances and Post-Closing Conditions

   94

Section 6.16

   

Use of Proceeds and Cash; Intercompany Facility

   95

Section 6.17

   

Know Your Customer Requests

   96

Section 6.18

   

Certain Milestones

   97

Section 6.19

   

Board of Directors’ Determinations on Recommendations of Advisors

   97

Section 6.20

   

Chief Restructuring Officer

   98

Section 6.21

   

Ratings; Cooperation

   98

Section 6.22

   

Cash Management

   99

Section 6.23

   

Bankruptcy of the Company; Additional Debtors

   99 ARTICLE VII Negative Covenants

Section 7.01

   

Liens

   99

Section 7.02

   

Investments

   105

Section 7.03

   

Indebtedness

   107

Section 7.04

   

Fundamental Changes

   111

Section 7.05

   

Dispositions

   112

Section 7.06

   

Restricted Payments

   113

Section 7.07

   

Change in Nature of Business; Organization Documents

   114

Section 7.08

   

Transactions with Affiliates

   114

Section 7.09

   

Burdensome Agreements

   115

Section 7.10

   

Anti-Money Laundering

   116

Section 7.11

   

Financial Covenants

   117

Section 7.12

   

Accounting Changes

   118

Section 7.13

   

Prepayments, Etc. of Indebtedness

   118

Section 7.14

   

Holding Company

   118

Section 7.15

   

Chapter 11 Claims

   118

Section 7.16

   

Amendments to DIP ABL Credit Agreement

   119

Section 7.17

   

Carve-Out

   119

Section 7.18

   

Actions Relating to Senior First Lien Credit Agreement

   119

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII Events of Default and Remedies

Section 8.01

   

Events of Default

   120

Section 8.02

   

Remedies upon Event of Default

   125

Section 8.03

   

Application of Funds

   125 ARTICLE IX Administrative Agent and Other Agents

Section 9.01

   

Appointment and Authorization of Agents

   127

Section 9.02

   

Rights as a Lender

   127

Section 9.03

   

Exculpatory Provisions

   127

Section 9.04

   

Reliance by Agent

   128

Section 9.05

   

Delegation of Duties

   128

Section 9.06

   

Resignation of Agent

   129

Section 9.07

   

Non-Reliance on Agent and Other Lenders

   130

Section 9.08

   

Indemnification of Agents

   130

Section 9.09

   

Withholding Tax

   131

Section 9.10

   

No Other Duties, etc.

   131 ARTICLE X Miscellaneous

Section 10.01

   

Amendments, Etc.

   131

Section 10.02

   

Notices and Other Communications; Facsimile Copies

   133

Section 10.03

   

No Waiver; Cumulative Remedies

   134

Section 10.04

   

Attorney Costs and Expenses

   135

Section 10.05

   

Indemnification by the Borrowers

   136

Section 10.06

   

Payments Set Aside

   137

Section 10.07

   

Successors and Assigns

   137

Section 10.08

   

Confidentiality

   141

Section 10.09

   

Setoff

   142

Section 10.10

   

Interest Rate Limitation

   143

Section 10.11

   

Counterparts

   143

Section 10.12

   

Integration

   143

Section 10.13

   

Survival of Representations and Warranties

   144

Section 10.14

   

Severability

   144

Section 10.15

   

GOVERNING LAW

   144

Section 10.16

   

WAIVER OF RIGHT TO TRIAL BY JURY

   145

Section 10.17

   

Binding Effect

   145

Section 10.18

   

Lender Action

   145

Section 10.19

   

USA Patriot Act

   146

 

iv



--------------------------------------------------------------------------------

Section 10.20

   

Agent for Service of Process

   146

Section 10.21

   

No Advisory or Fiduciary Responsibility

   146

Section 10.22

   

Certain Matters Relating to Roll-Up Loans; Senior First Lien Credit Agreement
Amendment

   146

Section 10.23

   

Forbearance Agreements

   147

 

SCHEDULES   1.01A   Allocation Schedule 1.01B   Mortgaged Properties 1.01C  
Certain Collateral Documents 1.01D   Guarantors 1.01E   Security Agreements
1.01F   Agreed Security Principles 1.01G   Certain Prior Casualty Events 1.01H  
Permitted Joint Ventures 4.03(a)(v)(B)   Local Counsel - Jurisdictions 5.06  
Material Litigation 5.07   Ownership of Property 5.08   Environmental Matters
5.09   Taxes 5.11   Subsidiaries and Other Equity Investments 6.04(b)   Certain
Subsidiaries/Divisions 6.15(a)   Certain Time Periods for Compliance with
Collateral and Guarantee Requirement 7.01(b)   Existing Liens 7.01(c)   Certain
Tax Liens 7.02(e)   Existing Investments 7.03(b)   Existing Indebtedness 7.06(e)
  Distribution Agreements 7.08   Existing Transactions with Affiliates 7.09  
Existing Contractual Obligations 8.01(p)   Pre-Petition Payments 10.02  
Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS   A   Form
of Committed Loan Notice B-1   Form NM Note B-2   Form of Roll-Up Note C   Form
of Compliance Certificate D   Form of Assignment and Assumption E   Form of U.S.
Guarantee and Security Agreement F   Form of Foreign Guarantee G   Form of
Opinion of Cadwalader, Wickersham and Taft LLP H   Form of Mortgage I   Form of
Foreign Lender Tax Certificate J-1   Form of Initial 13-Week Projection

 

v



--------------------------------------------------------------------------------

J-2   Form of Weekly Variance Report K   Form of Intercreditor Agreement L  
Form of Senior Forbearance Agreement M   Form of Bridge Forbearance Agreement N
  Form of Intercompany Subordination Agreement O-1   Form of Cash and Liquidity
Dashboard Report O-2   Form of Weekly Operating Metrics Report P   Form of
Intercompany Facility Q   Form of Sponsor Letter Agreement R   Form of Senior
First Lien Credit Agreement Amendment

 

vi



--------------------------------------------------------------------------------

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

This DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Agreement”), dated as of
March 3, 2009, is entered into among LYONDELLBASELL INDUSTRIES AF S.C.A., a
company existing under the laws of the Grand Duchy of Luxembourg (together with
its successors and assigns, the “Company”), LYONDELL CHEMICAL COMPANY, a
Delaware corporation (“Lyondell”), BASELL USA INC., a Delaware corporation
(“Basell USA”), EQUISTAR CHEMICALS, LP, a Delaware limited partnership
(“Equistar”), HOUSTON REFINING LP, Delaware limited partnership (“Houston
Refining”), MILLENNIUM CHEMICALS INC., a Delaware corporation (“Millennium”),
MILLENNIUM PETROCHEMICALS INC., a Virginia corporation (“Millennium
Petrochemicals”, together with Lyondell, Basell USA, Equistar, Houston Refining
and Millennium, collectively, the “Borrowers” and each individually, a
“Borrower”), UBS AG, STAMFORD BRANCH, as Administrative Agent and Collateral
Agent, and each NM Lender and Roll-Up Lender party hereto from time to time
(collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

On January 6, 2009, each of the Borrowers (such term and each other capitalized
term used but not otherwise defined herein having the meaning assigned to it in
Article I), each of the U.S. Guarantors and Basell GmbH (collectively, the
“Initial Debtors”) filed voluntary petitions with the Bankruptcy Court
initiating their respective cases that are pending under Chapter 11 of the
Bankruptcy Code (the cases of the Borrowers, the U.S. Guarantors and Basell
GmbH, each an “Initial Case” and collectively, the “Initial Cases”) and have
continued in the possession of their assets and in the management of their
business pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

The Borrowers have requested that the Lenders provide them with a term loan
facility in an aggregate principal amount not to exceed $6,500,000,000
(consisting of $3,250,000,000 of NM Loans and $3,250,000,000 of Roll-Up Loans)
(the “DIP Term Loan Facility”). The Lenders are willing to extend or continue,
as the case may be, such credit to the Borrowers on the terms and subject to the
conditions set forth herein.

The Borrowers have also requested that certain financial institutions (which may
include one or more Lenders) provide them with a revolving credit and letter of
credit facility (the “DIP ABL Facility”) in an aggregate principal amount not to
exceed $1,540,000,000 (subject to increase as set forth therein).

On January 8, 2009, the Bankruptcy Court entered the Interim Order approving on
an interim basis the DIP ABL Facility and the DIP Term Loan Facility, and
providing inter alia, that (i) the obligations under the Facilities shall
constitute allowed senior administrative expense claims against each of the
Initial Debtors with priority over any and all administrative expenses, adequate
protection claims, diminution claims and all other claims against the Initial
Debtors, now existing or hereafter arising, of any kind whatsoever, and (ii) the
obligations under the Facilities shall be secured by fully perfected security
interests in and Liens upon all pre-and post-petition property of the Initial
Debtors (limited, in the case of Basell GmbH, to the Equity Interests of its
direct Subsidiaries, subject to the Collateral and Guarantee Requirement),
whether



--------------------------------------------------------------------------------

existing on the Petition Date or thereafter acquired, including any cash and any
investments of such cash, inventory, accounts receivable, other rights to
payment whether arising before or after the Petition Date, contracts,
properties, plants, equipment, general intangibles, documents, instruments,
interest in leaseholds, real properties, patents, copyrights, trademarks, trade
names, other intellectual property, equity interests, and the proceeds of all of
the foregoing and, subject only to and effective upon entry of the Final Order,
the Avoidance Actions (as further described and defined in the Orders,
collectively, the “Collateral”). The respective priorities of the DIP ABL
Facility, the DIP Term Loan Facility and other parties claiming Liens on all or
any part of the Collateral are as set forth in the Interim Order and upon entry
by the Bankruptcy Court of the Final Order shall be as set forth therein.

All of the claims and the Liens granted in the Orders and in the Collateral
Documents to the Administrative Agent and the Lenders in respect of the DIP Term
Loan Facility shall be subject to the Carve-Out.

On January 9, 2009, the Borrowers made the initial borrowings under the
Facilities as approved by the Interim Order. The parties hereto are entering
into this Agreement to memorialize the terms of the Loans and the NM
Commitments. Upon the effectiveness hereof, this Agreement and the other Loan
Documents shall supersede the DIP Term Sheet with respect to the Loans and the
NM Commitments.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

Definitions and Accounting Terms

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“13-Week Projection” means a projected statement of sources and uses of cash for
the Company and its Subsidiaries on a weekly basis for the following 13 calendar
weeks, including the anticipated uses of the DIP ABL Facility and the DIP Term
Loan Facility for each week during such period, in substantially the form of
Exhibit J-1 hereto. As used herein, “13-Week Projection” shall initially refer
to the “Budget” delivered to the Lenders in connection with the initial
borrowings under the Facilities as authorized by the Interim Order and,
thereafter, the most recent 13-Week Projection delivered by the Borrowers in
accordance with Section 6.04.

“2015 Notes” means, collectively, the $615,000,000 aggregate principal amount of
8 3/8% Senior Notes due 2015 of the Company and €500,000,000 aggregate principal
amount of 8 3/8% Senior Notes due 2015 of the Company.

“2027 Notes” means the $300,000,000 aggregate principal amount of the 8.10%
guaranteed notes due March 15, 2027 issued by Basell Finance (formerly known as
Montell Finance Company B.V.).

 

2



--------------------------------------------------------------------------------

“ABL Collateral” means all Collateral consisting of pre- and post-petition
property of the Debtors consisting of cash and Cash Collateral (other than cash
proceeds of property that was Term Loan Collateral when such proceeds arose),
and any investment of such cash and Cash Collateral, inventory, accounts
receivable and other related rights to payment, contracts and assets of the
Debtors, whether existing on the Petition Date or acquired thereafter, and the
proceeds of all of the foregoing. The ABL Collateral and the Term Loan
Collateral shall include proceeds of Avoidance Actions on an equal and ratable
basis.

“ABL Commitments” means “Commitments” as defined in Section 1.01 of the DIP ABL
Credit Agreement.

“ABL Event of Default” means an “Event of Default” (as defined in Section 1.01
of the DIP ABL Credit Agreement) occurring pursuant to Section 7.01(m) of the
DIP ABL Credit Agreement.

“ABL Total Outstandings” means the “Total Outstandings” as defined in
Section 1.01 of the DIP ABL Credit Agreement.

“Access” means Access Lender, LLC.

“Acquisition” means the merger of BIL Acquisition Holdings Limited into Lyondell
pursuant to that certain Agreement and Plan of Merger, dated as of July 16,
2007, by and among the Company, BIL Acquisition Holdings Limited and Lyondell.

“Additional Credit” has the meaning set forth in Section 4.02(e).

“Additional Debtor” means (a) subject (other than in the case of the Company) to
the written consent of the Required Lenders, the Company and each Material
Subsidiary to the extent that (i) the Company or such Material Subsidiary files
with the Bankruptcy Court a voluntary petition initiating proceedings under
Chapter 11 of the Bankruptcy Code, (ii) such case is joined with the Initial
Cases, (iii) the Company or such Material Subsidiary, as the case may be, is
subject, by order of the Bankruptcy Court, to the previously issued orders
relating to the Cases (including the Orders), including with respect to
Collateral in the case of Domestic Subsidiaries and (iv) the Company or such
Material Subsidiary, as the case may be, becomes a Borrower or Guarantor
hereunder (in each case as reasonably directed by the Required Lenders and with
the assets of the Company or such Subsidiary, as the case may be, pledged as
Collateral with such priority, subject to applicable Law and, in the case of any
Foreign Debtor, the Agreed Security Principles, Legal Reservations and Legal
Limitations, as the Required Lenders shall reasonably require) and (b) each
non-Material Subsidiary to the extent that (i) such non-Material Subsidiary
files with the Bankruptcy Court a voluntary petition initiating proceedings
under Chapter 11 of the Bankruptcy Code, (ii) such case is joined with the
Initial Cases and (iii) such non-Material Subsidiary is subject, by order of the
Bankruptcy Court, to the previously issued orders relating to the Cases
(including the Orders).

“Additional NM Loans” has the meaning set forth in Section 2.01(b).

“Additional Restricted Cash” means, to the extent constituting Unrestricted
Cash, any cash or Cash Equivalent of the Company and its Subsidiaries (i) that
is required to be trapped

 

3



--------------------------------------------------------------------------------

pursuant to the DIP ABL Facility or the terms of any other Asset Backed Credit
Facility, Receivables Financing or Securitization Transaction, (ii) that is
received in anticipation of a disbursement by the Company or any of its
Subsidiaries to a Person other than the Company or any Subsidiary within one
Business Day, (iii) that is provided as cash collateral to support letters of
credit and bank guarantees, customs and other import duties in the ordinary
course of business of the Company or any of its Subsidiaries or (iv) in the case
of any Foreign Subsidiary, the expatriation of which (A) would result in adverse
tax or legal consequences, (B) would be reasonably likely to result in adverse
personal liability of any director of the Company or a Foreign Subsidiary or
(C) would result in the insolvency of the Company or a Foreign Subsidiary.

“Additional Roll-Up Entitlements” has the meaning set forth in
Section 2.01(c)(i).

“Administrative Agent” means UBS AG, Stamford Branch, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent appointed in accordance with the terms hereof.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time specify (upon
reasonable written notice) to the Borrowers’ Agent and the Lenders.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Lender and returned to the Administrative Agent.

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
that for purposes of Sections 7.08 and 10.07, “control” shall also include the
possession, directly or indirectly, of the power to vote 10% or more of the
securities having ordinary voting power for the election of directors (or
persons performing similar functions) of a Person, whether through the ownership
of voting securities, by contract or otherwise; “controlling” and “controlled”
have meanings correlative of the foregoing.

“Agent” means any of the Administrative Agent, the Collateral Agent, the
Documentation Agent or the Syndication Agent, and “Agents” means any two or more
of the foregoing.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, partners, employees, agents, advisors
and attorneys-in-fact of such Persons and Affiliates.

“Agreed Security Principles” has the meaning set forth in Schedule 1.01F.

 

4



--------------------------------------------------------------------------------

“Agreement” means, on any date, this Debtor-In-Possession Credit Agreement as
the same may from time to time be amended, supplemented, amended and restated or
otherwise modified and in effect on such date in accordance with the terms
hereof.

“Alix” has the meaning set forth in Section 6.19(a).

“Allocation and Joinder Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent in which Related Senior
First Lien Lenders consent to the Allocation Schedule as modified pursuant to
Section 2.01(c)(ii) and become party to this Agreement as Roll-Up Lenders.

“Allocation Schedule” means the table set forth on Schedule 1.01A listing for
each Lender the amount, if any, of (i) Initial NM Loans of such Lender,
(ii) such Lender’s NM Commitment and (iii) such Lender’s Roll-Up Amount, as such
table may be modified pursuant to Section 2.01(c)(ii).

“Anti-Terrorism Laws” means:

(a) the Executive Order No. 13224 of September 23, 2001, Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support
Terrorism (the “Executive Order”);

(b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(commonly known as the USA Patriot Act);

(c) the Money Laundering Control Act of 1986, Public Law 99-570;

(d) the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq.,
and the Trading with the Enemy Act, 50 U.S.C. App. §§ 1 et seq., and any
Executive Order or regulation promulgated thereunder and administered by the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the
Treasury; and

(e) any similar law enacted in the United States of America subsequent to the
date of this Agreement.

“Applicable Rate” means (a) in the case of NM Loans, a percentage per annum
equal to (i) for Eurodollar Rate Loans, 10.00% and (ii) for Base Rate Loans,
9.00% and (b) in the case of Roll-Up Loans, a percentage per annum equal to
(i) for Eurodollar Rate Loans, 3.69% and (ii) for Base Rate Loans, 2.69%,
subject in each case under this clause (b) to change to reflect any changes to
the weighted average applicable rate under the Senior First Lien Credit
Agreement for the Senior First Lien Loans administered hereunder as Roll-Up
Loans, as determined by the Administrative Agent in consultation with the
administrative agent under the Senior First Lien Credit Agreement (without
regard to Section 2.08(b) of the Senior First Lien Credit Agreement).

“Appropriate Lenders” means, at any time, with respect to Loans of any Class,
the Lenders of such Class.

 

5



--------------------------------------------------------------------------------

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arranger” means any of UBS Securities LLC, as sole lead arranger and sole
bookrunner, or Citigroup Global Markets Inc., Goldman Sachs Lending Partners
LLC, Merrill Lynch Capital Corporation and ABN Amro Bank N.V., as arrangers, and
“Arrangers” means any two or more of the foregoing.

“Asset Backed Credit Facility” means any credit facility (other than the DIP ABL
Facility) provided on the basis of the value of inventory, accounts receivable
or other current assets (and related documents) or similar instrument, including
the European Securitization Transaction, the Berre Facility and any similar
credit support agreements or guarantees incurred from time to time. The
aggregate amount of all Asset Backed Credit Facilities, Receivables Financings
and Securitization Transactions entered into during the term of this Agreement
(other than the European Securitization Transaction and the Berre Facility)
shall not exceed an amount equal to $50,000,000 at any one time outstanding.

“Assignee” has the meaning set forth in Section 10.07(a).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D hereto or, in the case of any assignments on the
Syndication Completion Date, such other agreement in form and substance
satisfactory to the Administrative Agent.

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of counsel (including local counsel in each relevant
jurisdiction).

“Audited Financial Statements” means the audited consolidated financial
statements of the Company and its Subsidiaries, for the period beginning
April 20, 2005 and ended December 31, 2005, the fiscal year ended December 31,
2006 and the fiscal year ended December 31, 2007.

“Available ABL Commitment” means, as of any date of determination, an amount
equal to (i) the lesser of (A) the Borrowing Base as of such date, less, the
amount of Collateral Availability necessary to avoid an ABL Event of Default and
(B) the aggregate amount of the ABL Commitments in effect on such date, less
(ii) the ABL Total Outstandings; provided that, notwithstanding the foregoing,
in no event shall the Available ABL Commitment exceed the incremental amount of
borrowings the Borrowers are, as of such date, permitted to borrow pursuant to
the terms of the DIP ABL Credit Agreement (without giving effect to any
borrowing notice requirements thereunder).

“Avoidance Actions” means the Debtors’ claims and causes of action under
Sections 502(d), 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy Code and
any other avoidance actions under the Bankruptcy Code and the proceeds thereof
and property received thereby whether by judgment, settlement, or otherwise.

 

6



--------------------------------------------------------------------------------

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or any other court having jurisdiction over the Cases from
time to time.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus  1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” established by the Administrative Agent
from time to time and (c) the one month Eurodollar Rate (for the avoidance of
doubt after giving effect to the provisos in the definition thereof) plus 1.00%.
Any change in the Base Rate due to a change in the prime rate established by the
Administrative Agent, the Federal Funds Rate or the one month Eurodollar Rate
shall be effective on the date such change is effective. The prime rate is not
necessarily the lowest rate charged by the Administrative Agent to its
customers.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Basell Finance” means Basell Finance Company B.V., a Dutch private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid).

“Basell Funding” means Basell Funding S.à r.l., a société à responsabilité
limitée incorporated under the laws of the Grand Duchy of Luxembourg.

“Basell GmbH” means Basell Germany Holdings GmbH, a debtor and debtor in
possession under Chapter 11 of the Bankruptcy Code.

“Basell Holdings” means LyondellBasell Industries Holdings B.V., private company
with limited liability (besloten vennootschap met beperkte aansprakelijkheid).

“Berre Facility” means any receivables-backed credit facility entered into by
one or more Foreign Subsidiaries (other than Basell GmbH) related to receivables
of the refinery located in Berre, France, and any Permitted Refinancings
thereof, all in an aggregate amount not to exceed at any one time €150,000,000.

“Blavatnik Charitable Trust” has the meaning set forth in the definition of
“Blavatnik Group.”

“Blavatnik Group” means, collectively:

(1) Mr. Leonard Blavatnik, his spouse, direct descendants, siblings, parents,
children of siblings, or grandchildren, grand nieces and grand nephews, any
other members of the immediate Blavatnik family, or

 

7



--------------------------------------------------------------------------------

(2) any trust or any entity directly or indirectly controlled by, or for the
benefit of, one or more members of the Blavatnik family described above, or

(3) any trust (a “Blavatnik Charitable Trust”):

(a) for the benefit of a charity created by any member of the Blavatnik family
described above, or

(b) to which any such member of the Blavatnik family described above is a
substantial donor or grantor, or

(4) the estate, executor, administrator or committee of beneficiaries of any
member of the Blavatnik Group listed in clause (1) or (2) of this definition;

provided that, in the case of any Blavatnik Charitable Trust, a member of the
Blavatnik Group described in clause (1) or (2) of this definition maintains
control thereof.

For purposes of this definition only, “control” of a Blavatnik Charitable Trust
means the possession of the power to direct or cause the direction of management
and policies of such Blavatnik Charitable Trust in respect of the issued share
capital of the Company owned by such Blavatnik Charitable Trust.

“Board of Directors” means, as to any Person, the board of directors (or similar
governing body) of such Person (or, if such Person is a partnership and does not
have a board of directors (or similar governing body), the board of directors
(or similar governing body) of such Person’s general partner) or, except with
respect to the definition of “Change of Control” any duly authorized committee
thereof.

“Borrowers” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrowers’ Agent” means Lyondell and/or such other Borrower as the Company
shall appoint from time to time by written notice to the Administrative Agent.

“Borrowing” means a borrowing (or in the case of Roll-Up Loans, roll up)
consisting of simultaneous Loans of the same Class and Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by the Lenders
pursuant to Section 2.01.

“Borrowing Base” means the “Borrowing Base” as defined in Section 1.01 of the
DIP ABL Credit Agreement.

“Bridge Forbearance Agreement” means the First Amended and Restated Bridge
Forbearance Agreement, the form of which is set forth as Exhibit M hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York or the State of Texas and if such day relates
to any interest rate settings as to a Eurodollar Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurodollar Rate
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.

 

8



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, any expenditure which, in
accordance with GAAP, is treated as a capital expenditure in the audited
consolidated financial statements of the Company and its Subsidiaries other than
(i) any capital expenditure constituting an Investment permitted pursuant to
clauses (e), (h), (j), (k) and (m) of Section 7.02, (ii) any expenditure made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed with (x) insurance proceeds paid on account of the loss
of or damage to the assets being replaced, substituted, restored or repaired or
(y) awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, substituted, restored or repaired,
(iii) the purchase price of equipment that is purchased simultaneously with the
trade in of existing equipment to the extent of the portion of such expenditure
equal to the amount by which the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time and (iv) the purchase price of plant, property, equipment
or software to the extent financed with the proceeds of Casualty Events that are
not required to be applied to prepay Loans pursuant to Section 2.03(b).

“Capitalized Leases” means all leases which, in accordance with GAAP, are
recorded as capitalized leases.

“Carve-Out” means (i) all fees required to be paid to the Clerk of the
Bankruptcy Court and to the Office of the United States trustee pursuant to 28
U.S.C. § 1930(a), (ii) all reasonable fees and expenses incurred by a trustee
under Section 726(b) of the Bankruptcy Code in an amount not exceeding
$10,000,000, and (iii) after the occurrence and during the continuance of an
Event of Default an amount not exceeding $25,000,000 in the aggregate, which
amount may be used subject to the terms of the Orders, to pay any fees or
expenses incurred by the Debtors and any statutory committees appointed in the
Cases (each, a “Committee”) that remain unpaid subsequent to the payment of such
fees and expenses from available funds remaining in the Debtors’ estates for
such creditors, in respect of (A) allowances of compensation for services
rendered or reimbursement of expenses awarded by the Bankruptcy Court to the
Debtors’ or any Committee’s professionals and (B) the reimbursement of expenses
allowed by the Bankruptcy Court incurred by the Committee members in the
performance of their duties (but excluding fees and expenses of third party
professionals employed by such members), provided that (x) the dollar limitation
in this clause (iii) on fees and expenses shall neither be reduced nor increased
by the amount of any compensation or reimbursement of expenses incurred, awarded
or paid prior to the occurrence of an Event of Default in respect of which the
Carve-Out is invoked or by any fees, expenses, indemnities or other amounts paid
to any Pre-Petition Agent or Pre-Petition Secured Lender (as such terms are
defined in the Orders) and (y) nothing herein shall be construed to impair the
ability of any party to object to the fees, expenses, reimbursement or
compensation described in clauses (A) and (B) above. The Carve-Out, if and to
the extent invoked pursuant to the Orders, shall be allocated one-third against
the ABL Collateral and two-thirds against the Term Loan Collateral.

“Cases” means the Initial Cases and the cases of any Additional Debtors pending
with the Bankruptcy Court under Chapter 11 of the Bankruptcy Code that are
joined with the Initial Cases.

 

9



--------------------------------------------------------------------------------

“Cash and Liquidity Dashboard Report” means, collectively, (i) with respect to
the U.S. Subsidiaries, the report substantially in the form of Exhibit O-1A and
(ii) with respect to the Foreign Subsidiaries, the report substantially in the
form of Exhibit O-1B.

“Cash Collateral” has the meaning specified in the Interim Order or Final Order,
as applicable.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any Subsidiary:

(a) time deposits or demand deposits in local currencies held by it from time to
time in the ordinary course of business,

(b) an obligation, maturing within two years after the date of its acquisition,
issued or guaranteed by the United States of America, Australia, Switzerland,
Japan, Canada or any state which was a member state of the European Union, on
December 31, 2003 or an instrumentality or agency thereof,

(c) a certificate of deposit or banker’s acceptance, maturing within one year
after the date of its acquisition, issued by any Lender, or a U.S. national or
state bank or trust company or a European, Canadian, Australian, Swiss or
Japanese bank, in each case having capital, surplus and undivided profits of at
least $100,000,000 and whose long-term unsecured debt has a rating of “A” or
better by S&P or A2 or better by Moody’s or the equivalent rating by any other
nationally recognized rating agency (any such bank, an “Approved Bank”),

(d) commercial paper, maturing within one year after the date of its
acquisition, which has a rating of A1 or better by S&P or P1 or better by
Moody’s, or the equivalent rating by any other nationally recognized rating
agency,

(e) repurchase agreements and reverse repurchase agreements with an outstanding
term not in excess of one year after the date of its acquisition with any
financial institution which has been elected as a primary government securities
dealer by the Federal Reserve Board in respect of instruments set forth in
clauses (c) or (d) above of the credit quality set forth in such applicable
clause,

(f) “Money Market” preferred stock maturing within six months after the date of
its acquisition or municipal bonds issued by a corporation organized under the
laws of any state of the United States, Australia, Japan, Canada, Switzerland or
any state which was a member state of the European Union on December 31, 2003 or
an instrumentality or agency thereof, in each case which has a rating of “A” or
better by S&P or Moody’s or the equivalent rating by any other nationally
recognized rating agency,

(g) tax exempt floating rate option tender bonds backed by letters of credit
issued by a national or state bank whose long-term unsecured debt has a rating
of AA or better by S&P or Aa2 or better by Moody’s or the equivalent rating by
any other nationally recognized rating agency,

 

10



--------------------------------------------------------------------------------

(h) dollar-denominated money market funds as defined in Rule 2a-7 of the General
Rules and Regulations promulgated under the Investment Company Act of 1940, and

(i) shares of any fund holding assets consisting (except for de minimis amounts)
of the type specified in clauses (b) through (h) above.

“Casualty Event” means any event that gives rise to the receipt by the Company
or any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or Real Property (including any improvements
thereon) to replace or repair such equipment, fixed assets or Real Property;
provided, that “Casualty Event” shall not include those events occurring prior
to the Petition Date and set forth on Schedule 1.01G.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

“Change in Law” means, the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order or
the compliance with any guideline, request or directive from any Governmental
Authority (whether or not having the force of law).

“Change of Control” means the occurrence of any of the following:

(1) the Sponsor ceases to hold legally and beneficially, either directly or
indirectly:

(a) issued share capital having the right to cast at least 50% of the votes
capable of being cast in general meetings of the Company; or

(b) the right to determine the composition of the majority of the Board of
Directors or equivalent body of the Company unless the Sponsor does not hold
legally and beneficially a majority of the issued share capital having the
right, directly or indirectly, to cast votes to elect members of the Board of
Directors, in which event (x) the Board of Directors shall have at least three
independent directors (with any replacement of any independent director to be
appointed by the remaining independent directors) and (y) the Sponsor shall have
the power, directly or indirectly, to elect at least half of the remaining
number of directors of the Board of Directors;

(2) the replacement of a majority of the Board of Directors of the Company over
a two-year period from the directors who constituted the Board of Directors of
the Company at the beginning of such period, and such replacement shall not have
been approved by a vote of at least a majority of the Board of Directors of the
Company then still in office who either were members of such Board of Directors
at the beginning of such period or whose election as a member of such Board of
Directors was previously so approved; or

(3) the adoption by the stockholders of the Company of a plan or proposal for
the liquidation or dissolution of the Company.

 

11



--------------------------------------------------------------------------------

“Chapter 11 Filer” means the Company and/or any Subsidiary thereof to the extent
such Person is subject to a Case.

“Chief Restructuring Officer” means Kevin McShea, or any successor appointed
with the consent of the Required Lenders.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are NM Lenders or Roll-Up Lenders and (b) when used with respect to Loans,
refers to whether such Loans are NM Loans or Roll-Up Loans.

“Closing Date” means the date on which the conditions set forth in Section 4.03
are satisfied or waived.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.

“Collateral” has the meaning set forth in the Preliminary Statements and shall
include any other property (including but not limited to that of Additional
Debtors) upon which a Lien is purported to be created by (a) any Collateral
Document to the extent permitted by the Orders or (b) any additional orders of
the Bankruptcy Court under the Cases.

“Collateral Agent” means UBS AG, Stamford Branch in its capacity as collateral
agent or pledgee under any of the Loan Documents, or any successor collateral
agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that,
subject to Section 6.15(a) and, solely with respect to any Foreign Guarantor,
the Agreed Security Principles, the Legal Limitations and the Legal
Reservations:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.03(a)(iii) or
subsequent to the Closing Date pursuant to Sections 6.13 or 6.15 at such time,
duly executed by each Loan Party party thereto;

(b) all Obligations shall have been unconditionally guaranteed (together, the
“Guaranty”) by the Guarantors, subject to the terms hereof, pursuant to the U.S.
Guarantee and Security Agreement (in the case of the U.S. Guarantors) and the
Foreign Guarantee (in the case of the Foreign Guarantors);

(c) the Guaranty by the Debtors (other than any Additional Debtor to the extent
not required by the Required Lenders) and all Obligations shall have been
secured by, subject to the Orders, a security interest to the extent legally
possible and to the extent required by the Collateral Documents in all Equity
Interests of each Subsidiary of any Debtor to the extent directly owned by the
relevant Debtor (other than any Additional Debtor to the extent not required by
the Required Lenders) with the priority required by the Collateral Documents
(excluding Lyondell Chemical Central Europe GmbH, an Austrian Subsidiary of
Basell GmbH, so long as the Equity Interests of such Subsidiary are not of
material value as determined by the Administrative Agent in its reasonable
judgment), the Intercreditor Agreement and the Orders;

 

12



--------------------------------------------------------------------------------

(d) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Guaranty by the Debtors (other than Basell GmbH and any Additional
Debtor to the extent not required by the Required Lenders) and all Obligations
shall have been secured by a security interest to the extent legally possible in
substantially all tangible and intangible assets of the Debtors (other than
Basell GmbH and any Additional Debtor to the extent not required by the Required
Lenders) (including but not limited to accounts, inventory, equipment,
investment property, contract rights, IP Rights, other general intangibles,
material owned or ground leased Real Property, intercompany notes and proceeds
of the foregoing), in each case, subject to the Orders, with the priority
required by the Collateral Documents, the Intercreditor Agreement and the
Orders;

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Collateral Agent shall have received (i) counterparts of a Mortgage or
other appropriate security interest with respect to each owned or ground leased
Real Property or Easement Instrument described on Schedule 1.01B or required to
be delivered pursuant to Section 4.03, 6.13 or 6.15 at such time (the “Mortgaged
Properties”) duly executed and delivered by the record owner of such Real
Property or, in the case of Real Property subject to a ground lease, the tenant
holding the leasehold interest in such Real Property; provided, however, that
with respect to any Mortgaged Property subject to a ground lease, the Loan Party
holding the tenant’s interest therein shall not be required to deliver a
Mortgage with regard to any ground lease, for which a consent must be obtained
and (ii) such abstracts, certificates, existing title documents, existing
appraisals, legal opinions (to the extent the Administrative Agent or the
Collateral Agent determines in its reasonable good faith judgment that there is
an issue of state Law that should be addressed by a legal opinion) and other
documents as the Administrative Agent may reasonably request in good faith with
respect to any such Mortgaged Property, in each case in form and substance
reasonably satisfactory to the Administrative Agent and Collateral Agent.

“Collateral Availability” means the “Collateral Availability” as defined in
Section 1.01 of the DIP ABL Credit Agreement.

“Collateral Documents” means, collectively, the Orders, each of the Security
Agreements, each of the Mortgages, collateral assignments, security agreements,
pledge agreements, security agreements granting Liens in IP Rights or other
similar agreements delivered to the Administrative Agent and the Lenders
pursuant to the Loan Documents to secure the Obligations (including pursuant to
Section 4.03, 6.13 and 6.15). The Collateral Documents shall supplement, and
shall not limit, the grant of Collateral pursuant to the Orders.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate Loans
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A hereto.

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

 

13



--------------------------------------------------------------------------------

“Company Financial Officer” means the chief financial officer, any director (or
equivalent) or officer from time to time of the Company with actual knowledge of
the financial affairs of the Company or the Company and its Subsidiaries (as the
context may require).

“Company Materials” has the meaning set forth in Section 6.01.

“Compensation Period” has the meaning set forth in Section 2.10(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C hereto.

“Consolidated EBITDAR” means, with respect to the Company and its Subsidiaries
for any Test Period, the sum, without duplication, of:

(1) Consolidated Net Income, plus

(2) to the extent such Consolidated Net Income has been reduced thereby,

(a) after-tax items classified as nonrecurring losses,

(b) all income taxes paid or accrued (other than income taxes attributable to
extraordinary gains or losses),

(c) Consolidated Interest Expense,

(d) Consolidated Non-cash Charges,

(e) (i) any costs, fees, expenses or disbursements of attorneys, consultants or
advisors to the Company and its Subsidiaries, in each case, incurred in
connection with the ongoing administration of the Cases, the Reorganization Plan
and any other financial restructuring and the negotiation, execution and
documentation of the European Securitization, the Facilities and any amendments
to the Senior First Lien Credit Agreement and the Senior Second/Third Lien
Interim Loan Agreement, together with any such costs, fees, expenses or
disbursements paid to the attorneys, consultants and advisors of the agents and
lenders in connection therewith, and (ii) any upfront, arrangement or other fees
paid by the Loan Parties in connection with the Facilities and the European
Securitization, and

(f) Controllable Restructuring Costs in an aggregate amount not to exceed
$310,000,000 during the term of this Agreement or such greater amount as may be
agreed by the Required Lenders after reasonable discussions with the Company,
plus

(3) adjustments consistent with the Now Look Report and Operating Forecast
necessary to reflect the Company’s current cost basis in calculating
Consolidated EBITDAR, which adjustments shall be described in reasonable detail
by the Company in the relevant Compliance Certificate.

 

14



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to the Company and its
Subsidiaries and for any period, without duplication:

(1) the interest expense in respect of Financial Indebtedness, including:

(a) any amortization of debt discount,

(b) all capitalized interest, and

(c) the interest portion of any deferred payment obligation,

but excluding, in each case, any amortization or write-off of deferred financing
costs and fees incurred in connection with the incurrence of any Indebtedness or
Securitization Transactions; plus

(2) the net amount paid (or deducting the net amount received) by the Company
and its Subsidiaries in respect of the relevant period under any obligations in
respect to Swap Contracts consisting of interest rate hedging arrangements or
the interest rate component of currency hedging arrangements; plus

(3) the interest component of Capitalized Leases paid, accrued and/or scheduled
to be paid or accrued during such period,

less interest income.

“Consolidated Net Income” means, with respect to the Company and its
Subsidiaries, for any Test Period, net income (or loss) determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded therefrom (but only to the extent included in the calculation of the
foregoing):

(a) after-tax gains or losses from disposals, asset impairments or reversal of
impairments or abandonments or reserves relating thereto (including for the
avoidance of doubt and irrespective of its classification, the effect of any
impairment of goodwill arising as a result of the Acquisition),

(b) after-tax items classified as extraordinary gains or losses,

(c) the net income or loss of any Person other than a Subsidiary, except to the
extent of cash dividends or distributions paid to the Company or to a
Subsidiary,

(d) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of Consolidated Net Income accrued
at any time following the Closing Date,

(e) income or loss attributable to discontinued operations (including operations
disposed of during such period whether or not such operations were classified as
discontinued),

 

15



--------------------------------------------------------------------------------

(f) in the case of a successor to the Company by consolidation, merger or
amalgamation or as a transferee of the Company’s assets, any earnings or losses
of the successor corporation prior to such consolidation, merger, amalgamation
or transfer of assets, and

(g) any increase in amortization or depreciation as a result of the receipt of
any insurance proceeds from damage to property.

“Consolidated Non-cash Charges” means, with respect to the Company and its
Subsidiaries, for any period, the aggregate depreciation, amortization and other
non-cash expenses reducing Consolidated Net Income of such Person for such
period (excluding any such charges constituting an extraordinary item or loss or
any such charge which requires an accrual of or a reserve for cash charges for
any future period).

“Consummation Date” means the date of the substantial consummation (as defined
in Section 1101 of the Bankruptcy Code and which for purposes of this Agreement
shall be no later than the effective date) of a Reorganization Plan that is
confirmed pursuant to an order of the Bankruptcy Court.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Controllable Restructuring Costs” means non-recurring and other one-time costs
incurred by the Company or its Subsidiaries in connection with the
reorganization of its and its Subsidiaries’ business, operations and structure
in respect of (a) the implementation of ongoing operational initiatives,
(b) plant closures, consolidation, relocation or elimination of offices
operations, (c) related severance costs, employee retention, and other costs
incurred in connection with the termination, relocation and training of
employees and (d) any costs, fees, expenses or disbursements of attorneys,
consultants or advisors to the Company and its Subsidiaries incurred in
connection with any of the foregoing.

“Credit Extension” means the making of NM Loans pursuant to a Borrowing.

“Debtors” means (a) the Initial Debtors, (b) each other Person that qualifies as
an Additional Debtor pursuant to clause (a) of the definition thereof, if any,
and (c) each Additional Debtor that becomes a Loan Party pursuant to
Section 6.23(b), if any.

“Debtor Relief Laws” means the Bankruptcy Code, the Dutch Bankruptcy Act
(Faillissementswet), the German Insolvency Law, the Luxembourg insolvency laws
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, faillissement (voorlopige), surseance van betaling,
onderbewindstelling, ontbinding, or similar debtor relief Laws of the United
States, The Netherlands, Germany, Luxembourg, Hong Kong or England and Wales or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally (including, in the case of Loan Parties
incorporated or organized in England, Wales or Hong Kong, administration,
administrative receivership, voluntary arrangement and schemes of arrangement).

 

16



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time or both would be an
Event of Default.

“Default Rate” means, with respect to Loans of any Class, an interest rate equal
to (i) the Base Rate plus (ii) the Applicable Rate applicable to Base Rate Loans
of such Class plus (iii) 2.00% per annum; provided that with respect to any
Eurodollar Rate Loan, the Default Rate means an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2.00% per annum, in each case to the fullest extent permitted by applicable
Law.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the NM Loans required to be funded by it hereunder within one (1) Business Day
of the date required to be funded by it hereunder, unless the subject of a good
faith dispute or subsequently cured (but only from when subsequently cured),
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one
(1) Business Day of the date when due, unless the subject of a good faith
dispute or subsequently cured (but only from when subsequently cured), or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

“DIP ABL Credit Agreement” means the Debtor-In-Possession Credit Agreement dated
as of March 3, 2009 among the Company, the Borrowers, the lenders party thereto
and Citibank, N.A., as administrative agent and collateral agent.

“DIP ABL Facility” has the meaning set forth in the Preliminary Statements.

“DIP Term Loan Facility” has the meaning set forth in the Preliminary
Statements.

“DIP Term Sheet” means the DIP Term Sheet referenced in and approved by the
Interim Order.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Disqualified Equity Interests” means that portion of any Equity Interest which,
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable (other than redeemable only for Equity Interests of such
Person that is not itself a Disqualified Equity Interest), pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, on or prior to the date that is ninety-one (91) days after the Maturity
Date of the Loans. The amount of any Disqualified Equity Interest that does not
have a fixed redemption, repayment or repurchase price will be calculated in
accordance with the terms of such Disqualified Equity Interest as if such
Disqualified Equity Interest were redeemed, repaid,

 

17



--------------------------------------------------------------------------------

converted or repurchased on any date on which the amount of such Disqualified
Equity Interest is to be determined pursuant hereto; provided, however, that if
such Disqualified Equity Interest could not be required to be redeemed, repaid,
converted or repurchased at the time of such determination, the redemption,
repayment or repurchase price will be the book value of such Disqualified Equity
Interest as reflected in the most recent financial statements of such Person.

“Documentation Agent” means UBS Securities LLC.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent Amount” has the meaning set forth in Section 1.08.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Easement Instrument” means any instrument, agreement or understanding pursuant
to which an interest in land is created, including without limitation, each of
the instruments and agreements described or referenced as relating to easements
on Schedule 1.01B.

“EBITDAR” means, for any Subsidiary, earnings before interest, tax, depreciation
and amortization and restructuring costs, calculated for such Subsidiary in the
same manner as Consolidated EBITDAR.

“Effect of Bankruptcy” means, with respect to any contractual obligation,
contract or agreement to which the Company or any of its Subsidiaries is a
party, any default or other legal consequences arising on account of the
commencement or the filing of the Cases, as applicable (including the
implementation of any stay), or the rejection of any such contractual
obligation, contract or agreement with the approval of the Bankruptcy Court if
required under applicable Law.

“EMU Legislation” means the legislative measures of the European Community
relating to Economic and Monetary Union.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means the common law and any and all Federal, state, local,
and foreign statutes, Laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution, the protection of the Environment, the generation, treatment,
storage, transport, distribution, handling or recycling of Hazardous Materials
or the presence, Release or threat of Release of Hazardous Materials and, to the
extent relating to exposure to Hazardous Materials, human health and to
workplace health and safety.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Subsidiary
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or

 

18



--------------------------------------------------------------------------------

recycling of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equistar” has the meaning set forth in the preamble to this Agreement.

“Equity Interests” means, with respect to any Person, all of the capital stock
of such Person and all warrants, options or other rights to acquire the capital
stock of such Person, including any contribution from shareholders without any
issuance of shares (but excluding any debt security that is convertible into, or
exchangeable for, such capital stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Subsidiary within the meaning
of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code and Section 302 of ERISA, whether or not
waived; (c) the failure to make by its due date a required contribution under
Section 412(m) of the Code (or Section 430(j) of the Code, as amended by the
Pension Protection Act of 2006) with respect to any Pension Plan or the failure
to make any required contribution to a Multiemployer Plan; (d) a withdrawal by a
Loan Party, any Subsidiary or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (e) a complete or
partial withdrawal by a Loan Party, any Subsidiary or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (f) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of
or the appointment of a trustee to administer any Pension Plan, in each case
where Plan assets are not sufficient to pay all Plan liabilities; (g) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon a Loan Party, any Subsidiary or any ERISA Affiliate; or (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to a Loan Party or any Subsidiary.

 

19



--------------------------------------------------------------------------------

“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.

“Eurocurrency Liabilities” has the meaning set forth in Regulation D of the
Federal Reserve Board.

“Eurodollar Rate” means, for any Interest Period, the rate obtained by dividing
(i) the applicable LIBOR Rate for such Interest Period by (ii) a percentage
equal to 1 minus the stated maximum rate (stated as a decimal) of all reserves,
if any, required to be maintained against Eurocurrency Liabilities (including
any marginal, emergency, special or supplemental reserves); provided that, in
the case of NM Loans, in no event shall the Eurodollar Rate be less than 3.00%;
provided further that, in the case of Roll-Up Loans, in the event the Eurodollar
Rate as calculated pursuant to the above is less than 3.25%, the Eurodollar Rate
for Roll-Up Loans shall equal (x) the product of 62% times 3.25% plus (y) 38%
times the Eurodollar Rate as calculated pursuant to the above.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“European Securitization Transaction” means the transactions entered into in
connection with (i) the BSM Master Receivables Purchase Agreement dated June 29,
2006 between Basell Sales & Marketing Company BV, as seller and servicer, Basell
Polyolefins Collections Limited, as purchaser, Citicorp Trustee Company Limited,
as security trustee, and Citibank N.A., as funding agent, (ii) the Master
Definitions and Framework Deed dated 29 July 2005, as amended and restated,
among BSM, Master Purchaser, the Company, Eureka Securitisation PLC, Tulip Asset
Purchase Company B.V., Citibank N.A., ABN AMRO Bank N.V., The Royal Bank of
Scotland PLC, Citicorp Trustee Company Limited and TMF Administration Services
Limited, each in their respective roles thereunder, (iii) the Master Receivables
Purchasing and Servicing Agreement, dated as of April 14, 2008, by and among
Eurotitrisation, as management company, BNP Paribas Securities Services, as
custodian, Lyondell Chimie France S.A.S., Lyondell Chimie France TDI S.C.A. and
Lyondell Chemie Nederland B.V., each as sellers and servicers, Lyondell Chemie
Nederland B.V., as master servicer, Citibank, N.A., as funding agent, and FCC
Lyondell, and (iv) the Master Definitions and Framework Agreement, dated as of
April 14, 2008, by and among Basell Polyolefins Collections Limited, as master
purchaser, LyondellBasell Industries AF S.C.A., as Parent, Lyondell Chemie
Nederland, B.V., as Master Servicer, each other seller and servicer that is a
party thereto from time to time, Eurotitrisation, as management company, BNP
Securities Services, Citibank N.A. and The Royal Bank of Scotland PLC, and any
Permitted Refinancing thereof, which transactions shall not exceed in the
aggregate at any one time outstanding €650,000,000.

“Event of Default” has the meaning set forth in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

 

20



--------------------------------------------------------------------------------

“Excluded Capital Expenditures” means (i) any expenditures required by any
change in applicable Law, and (ii) any catalyst or turnaround expenditures that
are not treated as capital expenditure consistent with the accounting practices
of Lyondell on the date hereof.

“Excluded Taxes” means, in the case of each Lender and Agent (including, for
purposes of this definition, any sub-agent appointed pursuant to Section 9.05),

(a) taxes imposed on or measured by its net income (or branch profits), and
franchise or capital taxes imposed on it in lieu of net income taxes, in each
case (i) by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located or (ii) by reason of any other connection between the jurisdiction
imposing such tax and such Agent or Lender (or its applicable Lending Office)
other than any connections arising solely from such Agent or Lender (or its
applicable Lending Office) having executed, delivered, been party to, received
or perfected a security interest under or performed its obligations under,
received payment under or enforced, this Agreement or any other Loan Document;

(b) (i) in the case of a Foreign Lender other than an assignee pursuant to a
request by the Borrowers’ Agent under Section 3.07, any U.S. federal withholding
tax that is imposed on amounts payable to or for the account of a Foreign Lender
pursuant to a law in effect at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from a Borrower with respect to such withholding tax pursuant
to Section 3.01 or (ii) any withholding tax that is attributable to a Foreign
Lender’s failure to comply with Section 3.01(d); or

(c) any U.S. federal backup withholding imposed under Section 3406 of the Code
that is attributable to a Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code failing to comply with
Section 3.01(e).

“Executive Order” has the meaning set forth in the definition of “Anti-Terrorism
Laws.”

“Existing Indebtedness” means Indebtedness of the Company and its Subsidiaries
existing or outstanding on the Initial Funding Date that is permitted by
Section 7.03.

“Existing Notes” means, collectively, the 2015 Notes, the 2027 Notes, the
10 1/4% Debentures due 2010 of Lyondell, the 9.8% Debentures due 2020 of
Lyondell, the 7.55% Debentures due 2026 of Equistar and the 7 5/8% Senior Notes
due 2026 of Millennium America Inc., in each case to the extent outstanding on
the Initial Funding Date.

“Existing Primed Secured Facilities” means, collectively, the Senior First Lien
Debt, the Senior Second/Third Lien Debt, the 10 1/4% Debentures due 2010 of
Lyondell, the 9.8% Debentures due 2020 of Lyondell and the 7.55% Debentures due
2026 of Equistar.

“Exit Fee” means, with respect to any prepayment or repayment of any Loans or
any termination or permanent reduction in NM Commitments, an amount equal to
3.00% of the principal amount of the Loans being prepaid or the NM Commitments
being terminated, as the case may be.

 

21



--------------------------------------------------------------------------------

“Facilities” means the collective reference to the DIP Term Loan Facility and
the DIP ABL Facility.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Final Order” has the meaning set forth in Section 4.02(e).

“Final Order Entry Date” means the date on which the Final Order is entered by
the Bankruptcy Court.

“Financial Indebtedness” means (without duplication), at any time, the principal
amount of Indebtedness of the Company and its Subsidiaries outstanding at such
time, referred to in paragraphs (a), (b), (f), (g), (h) and (i) of the
definition of Indebtedness (but, as to such clause (i), only in respect of
paragraphs (a), (b), (f), (g) and (h) of such definition).

“Fiscal Year” means the twelve month fiscal period of the Company and its
Subsidiaries commencing on January 1 of each calendar year and ending on
December 31 of such calendar year.

“Foreign Debtor” means Basell GmbH and each other Debtor, if any, that is not
organized under the Laws of the United States, any state thereof or the District
of Columbia.

“Foreign Guarantee” means a Guarantee, substantially in the form of Exhibit F
hereto, subject to the Agreed Security Principles, the Legal Limitations and the
Legal Reservations, with such changes as are necessary or advisable, in the
reasonable discretion of the Administrative Agent, under the applicable law of
the jurisdiction of organization of the Foreign Guarantor party thereto.

“Foreign Guarantor” means (i) the Company, (ii) Basell GmbH, (iii) each
Additional Debtor that is a Foreign Debtor that becomes a party to a Foreign
Guarantee and (iv) each other Foreign Subsidiary of the Company that on the
Petition Date was a guarantor under either (1) the Senior First Lien Credit
Agreement or (2) the Senior Second/Third Lien Interim Loan Agreement, in each
case to the extent such entity has executed a Foreign Guarantee. The Foreign
Guarantors as of the date hereof are listed on Schedule 1.01D.

“Foreign Lender” means, for purposes of the Tax in question, a Lender that is
treated as foreign by the jurisdiction imposing such Tax.

 

22



--------------------------------------------------------------------------------

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, a Loan Party or
any Subsidiary with respect to employees employed outside the United States.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Company
which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States, or any Governmental Authority succeeding to any of its principal
functions.

“FTI” means FTI Consulting, Inc. or any replacement thereof as financial advisor
to the Lenders.

“Fund” means any Person (other than a natural Person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, as applied consistently after the
Petition Date.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning set forth in Section 10.07(g).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).

 

23



--------------------------------------------------------------------------------

The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the U.S. Guarantors and the Foreign
Guarantors.

“Guaranty” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement”.

“Hazardous Materials” means all materials, chemicals, substances, wastes,
pollutants, contaminants, constituents and compounds of any nature or in any
form, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas or mold that
are regulated pursuant to, or can give rise to liability under, any applicable
Environmental Law.

“Heidrick” has the meaning set forth in Section 6.19(a).

“Holding Company” means, in relation to a company, corporation or other legal
entity, any other company, corporation or other legal entity in respect of which
the former company, corporation or other legal entity is a Subsidiary.

“Indebtedness” means, as to any Person at any time, without duplication, all of
the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person issued or assumed as the deferred purchase
price of property that is due more than six months after taking delivery of such
property, all conditional sale obligations and all obligations under any title
retention agreement (but excluding trade accounts payable and other accrued
liabilities arising in the ordinary course of business that are not overdue by
ninety (90) days or more or are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted), other than, with
respect to the Chapter 11 Filers, any such obligations which the Chapter 11
Filers are not required to pay pursuant to the Bankruptcy Code and orders
entered by the Bankruptcy Court in the Cases;

 

24



--------------------------------------------------------------------------------

(e) all obligations of any third party of the type referred to in clauses (a),
(b), (c), (d), (f) and (h) of this definition which are secured by any lien on
any property or asset of such Person, the amount of such obligation being deemed
to be the lesser of the fair market value of such property or asset or the
amount of the obligation so secured;

(f) all Receivables Financings, Securitization Transactions and obligations
under Asset Backed Credit Facilities;

(g) all Disqualified Equity Interests issued by such Person or preferred stock
issued by a Subsidiary of such Person with the amount of Indebtedness
represented by such Disqualified Equity Interests or preferred stock being equal
to the greater of its voluntary or involuntary liquidation preference and its
maximum fixed repurchase price, but excluding accrued dividends, if any. For
purposes hereof, the “maximum fixed repurchase price” of any Disqualified Equity
Interests or preferred stock which do not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Equity Interests or
preferred stock as if such Disqualified Equity Interests or preferred stock were
purchased on any date on which Indebtedness shall be required to be determined
pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Equity Interests or preferred stock, such
fair market value shall be determined reasonably and in good faith by the Board
of Directors of the issuer of such Disqualified Equity Interests or preferred
stock;

(h) all Capitalized Leases of such Person; and

(i) to the extent not otherwise included above, all Guarantees of any third
party’s Indebtedness in respect of any of the foregoing clauses.

Notwithstanding the foregoing, “Indebtedness” shall not include:

(1) advances paid by customers in the ordinary course of business for services
or products to be provided or delivered in the future,

(2) deferred taxes,

(3) unsecured indebtedness of such Person incurred to finance insurance premiums
in a principal amount not in excess of the insurance premiums to be paid by such
Person and its Subsidiaries for a three-year period beginning on the date of any
incurrence of such indebtedness,

(4) any Indebtedness which has been defeased in accordance with GAAP or defeased
pursuant to the deposit of cash or government obligations (in an amount
sufficient to satisfy all such Indebtedness at the Stated Maturity thereof or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such Indebtedness, and subject to no other Liens, and other applicable terms of
the instrument governing such Indebtedness, or

 

25



--------------------------------------------------------------------------------

(5) Indebtedness for which irrevocable notice of redemption has been duly given
and for which redemption money in the necessary amount has been irrevocably
deposited with the applicable trustee or paying agent in trust for the holders
of such Indebtedness.

Notwithstanding the foregoing, any accrual of interest, accrual of dividends,
the accretion of value, the obligation to pay commitment fees and the payment of
interest in the form of Indebtedness shall not be “Indebtedness” for the
purposes of Section 7.03 only.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitees” has the meaning set forth in Section 10.05.

“Independent Financial Advisor” means a firm which, in the judgment of the Board
of Directors of the Company, is independent and qualified to perform the task
for which it is to be engaged.

“Information” has the meaning set forth in Section 10.08.

“Initial Cases” has the meaning set forth in the Preliminary Statements.

“Initial Debtors” has the meaning set forth in the Preliminary Statements.

“Initial Funding Date” means January 9, 2009.

“Initial NM Lenders” means those Lenders that made Initial NM Loans on the
Initial Funding Date pursuant to the DIP Term Sheet and the Interim Order.

“Initial NM Loans” has the meaning set forth in Section 2.01(a).

“Initial Roll-Up Entitlements” has the meaning set forth in Section 2.01(c)(i).

“Intercompany Facility” means the Loan Agreement by and between Lyondell, as
lender, and Basell GmbH, as borrower, substantially in the form of Exhibit P
hereto.

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement substantially in the form of Exhibit N hereto.

“Intercreditor Agreement” means an Intercreditor Agreement among the
Administrative Agent, the “Administrative Agent” under the DIP ABL Facility and
the Borrowers, in substantially the form of Exhibit K hereto.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last day of each calendar month and the Maturity Date.

 

26



--------------------------------------------------------------------------------

“Interest Period” means the period commencing on the date each Eurodollar Rate
Loan is disbursed or converted to or continued as a Eurodollar Rate Loan and
ending (a) in the case of NM Loans, one month thereafter or (b) otherwise, one,
two, three or six months thereafter, as selected by the Borrowers’ Agent in its
Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Interim Order” means the interim order (I) authorizing Debtors (A) to obtain
post-petition financing pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1),
364(c)(2), 364(c)(3), 364(d)(1) and 364(e), (B) to utilize cash collateral
pursuant to 11 U.S.C. § 363 and (C) to purchase certain assets pursuant to 11
U.S.C. § 363, (II) granting adequate protection to pre-petition secured parties
pursuant to 11 U.S.C. §§ 361, 362, 363 and 364 and (III) scheduling final
hearing pursuant to Bankruptcy Rules 4001(b) and (c) entered by the Bankruptcy
Court on January 8, 2009 (Docket No. 79).

“Interim Order Entry Date” means January 8, 2009.

“Interim Period” means the period beginning on the Interim Order Entry Date and
ending on the Final Order Entry Date.

“Investment” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including a guarantee) or capital contribution (with
respect to such loan, extension of credit or capital contribution, by means of
any transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition by
such Person of any Equity Interest, bonds, notes, debentures or other securities
or other Indebtedness issued by, any other Person. “Investment” excludes
(i) extensions of trade credit in the ordinary course of business,
(ii) commissions, loans, advances, fees and compensation paid in the ordinary
course of business to officers, directors and employees, and (iii) reimbursement
or payment obligations in respect of letters of credit and tender, bid,
performance, government contract, surety and appeal bonds, in each case solely
with respect to obligations of the Company or any of its Subsidiaries in
accordance with the normal trade practices of the Company or such Subsidiary, as
the case may be. For the purposes of Article VII, the amount of any Investment
(A) in any Person is the original cost of such Investment plus the cost of all
additional Investments therein, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment and (B) constituting a loan is the amount of the then-outstanding
principal amount thereof.

 

27



--------------------------------------------------------------------------------

If the Company or any Subsidiary sells or otherwise disposes of any voting
Equity Interests of any direct or indirect Subsidiary of the Company such that,
after giving effect to any such sale or disposition, the Company no longer owns,
directly or indirectly, greater than 50% of the outstanding voting Equity
Interests of such Subsidiary, the Company will be deemed to have made an
Investment on the date of any such sale or disposition equal to the fair market
value of the common Equity Interests of such Subsidiary not sold or disposed of.

“IP Rights” has the meaning set forth in Section 5.15.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Laws” means, as to any Person, collectively, all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case binding on such Person or to which such Person or any of
its property or assets is subject.

“Legal Limitations” means covenant restrictions in joint venture agreements,
general statutory or common law limitations, criminal offenses, corporate
benefit and similar principles under applicable law (taking into account the
ultimate benefit to be received by each Subsidiary providing a Foreign
Guarantee) which limit the ability of a Foreign Guarantor to provide a Foreign
Guarantee or, in the case of Basell GmbH and any other Foreign Debtor, security,
or will require that such Foreign Guarantee be limited by an amount or
otherwise.

“Legal Reservations” means:

(a) the principle that equitable remedies may be granted or refused at the
discretion of a court;

(b) the limitation of enforcement by Laws relating to insolvency, reorganization
and other similar laws generally affecting the rights of creditors;

(c) the time barring of claims under the statutes of limitation;

(d) the possibility that an undertaking to assume liability for or indemnify a
Person against non-payment of stamp duties or to pay a penalty may be void;

(e) defenses of set-off or counterclaim; and

(f) general statutory limitations, corporate benefit and similar principles
under applicable law (taking into account the ultimate benefit to be received by
each Foreign Guarantor) which limit the ability of a Foreign Guarantor to
provide the Guaranty or, in the case of Basell GmbH and any other Foreign
Debtor, security, or will require that the Guaranty by such Foreign Guarantor be
limited by an amount or otherwise.

 

28



--------------------------------------------------------------------------------

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement.

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrowers’ Agent and the Administrative Agent.

“LIBOR Rate” means, with respect to any Eurodollar Rate Loan for any Interest
Period, the rate per annum determined by the Administrative Agent to be the
arithmetic mean of the offered rates for deposits in Dollars with a term
comparable to such Interest Period that appears on the Reuters Screen LIBOR01
Page (or such other page as may replace such page on such service for the
purpose of displaying the rates at which Dollar deposits are offered by lending
banks in London interbank deposit market) (as defined below) at approximately
11:00 a.m. (London time) on the second full Business Day preceding the first day
of such Interest Period; provided, however, that (i) if no comparable term for
an Interest Period is available, the LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Reuters Screen LIBOR01 Page (or such other page as may replace
such page on such service for the purpose of displaying the rates at which
Dollar deposits are offered by lending banks in London interbank deposit
market), “LIBOR Rate” shall mean, with respect to each day during each Interest
Period pertaining to Eurodollar Rate Loans comprising part of the same
Borrowing, the rate per annum equal to the rate at which the Administrative
Agent is offered deposits in Dollars at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Borrowing to be outstanding during such Interest Period.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
transfer for security purposes, deposit arrangement, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement, of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to Real Property and any Capitalized Lease having
substantially the same economic effect as any of the foregoing).

“Limited Recourse Stock Pledge” means the pledge of the Equity Interests in any
Specified Saudi Joint Venture or its direct parent to secure debt of such
Specified Saudi Joint Venture or its direct parent that provides for no recourse
to the Company or any of its Subsidiaries (other than to such Specified Saudi
Joint Venture or its direct parent) by any Foreign Subsidiary the activities of
which are solely limited to making and managing Investments, and owning Equity
Interests, in such Specified Saudi Joint Venture or its direct parent, but only
for so long as its activities are so limited; provided that the activities of
any such direct parent are solely limited to making and managing Investments,
and owning Equity Interests, in such Specified Saudi Joint Venture.

“Liquidity” means, on any date of determination, (i) the sum of (A) the
consolidated amount of Unrestricted Cash of the Company and its Subsidiaries on
such date, (B) the Available ABL Commitment in effect on such date and (C) the
unused amount of the NM Commitments in effect on such date minus (ii) any
Additional Restricted Cash.

 

29



--------------------------------------------------------------------------------

“Loans” means, collectively, the NM Loans and the Roll-Up Loans.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Intercompany
Subordination Agreement, (iii) the Notes, (iv) the Collateral Documents, (v) the
Foreign Guarantees and (vi) other than for purposes of Articles V and VIII, the
Intercreditor Agreement.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Lyondell” has the meaning set forth in the introductory paragraph to this
Agreement.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent), financial condition or
prospects of the Company and its Subsidiaries (taken as a whole), (b) a material
adverse effect on the ability of the Borrowers or the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which any Borrower or any of the Loan Parties is a party or (c) a deficiency
in the rights and remedies of the Lenders under the Loan Documents (taken as a
whole) which is materially adverse to the Lenders; provided, that a Material
Adverse Effect shall not be deemed to exist as a result of the Cases or the
Effect of Bankruptcy or the circumstances and events leading up thereto.

“Material Subsidiary” means, at any date of determination, each of the Company’s
Subsidiaries (a) whose total assets at the last day of the most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.05 or Section 6.01 were equal to or greater than 2.5% of the Total
Assets of the Company and the Subsidiaries at such date or (b) whose EBITDAR for
the most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 5.05 or Section 6.01 is equal to or greater than
2.5% of the Consolidated EBITDAR for such fiscal period.

“Maturity Date” means the earliest of (a) December 15, 2009 or such later date
if extended in accordance with Section 2.05, (b) the Consummation Date,
(c) March 6, 2009 if the Final Order Entry Date shall not have occurred by such
date, (d) the date of the acceleration of the loans and the termination of the
commitments under the DIP ABL Facility (including, without limitation, as a
result of the occurrence of any event of default thereunder) and (e) the date of
the acceleration of the Loans and termination of the NM Commitments under
Section 8.02.1

“Maximum Rate” has the meaning set forth in Section 10.10.

 

1 See Section 6.18(d)

 

30



--------------------------------------------------------------------------------

“Millennium Holdings Group” means Millennium Holdings LLC or any Person that was
a Subsidiary of Millennium Holdings LLC as of the Initial Funding Date.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Properties” has the meaning set forth in paragraph (f) of the
definition of “Collateral and Guarantee Requirement.”

“Mortgages” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages creating and evidencing a Lien on a Mortgaged Property made by the
Loan Parties in favor of or for the benefit of the Collateral Agent on behalf of
the Secured Parties substantially in the form of Exhibit H hereto or otherwise
in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent and any other mortgages executed and delivered pursuant to
Section 4.03, 6.13 and 6.15, in each case securing the Obligations.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party, any Subsidiary or any
ERISA Affiliate makes or is obligated to make contributions, during the
preceding five plan years, has made or been obligated to make contributions or
otherwise could reasonably be expected to incur liability.

“Negromex Receivables Dispositions” means any disposition of accounts
receivables from Industrias Negromex, S.A. de C.V. purchased by Citibank, N.A.
pursuant to the terms of the Supplier Agreement, dated as of December 7, 2006,
between Equistar Chemicals, L.P. and Citibank, N.A., as in effect on the date
hereof.

“Net Proceeds” means with respect to any Disposition or Casualty Event 100% of
the cash proceeds actually received by the Company or any Subsidiary from such
Disposition or Casualty Event (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards in respect of any equipment, fixed
assets or Real Property (including any improvements thereof)), but only as and
when received, and excluding any liabilities assumed by the transferee and
deemed to be cash for purposes of Section 7.05(i)(ii), in each case net of:

(i) attorneys’ fees, accountants’ fees, investment banking fees, purchaser due
diligence costs (to the extent borne by the Company or any Subsidiary), survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, required debt payments and
required payments of other obligations relating to the applicable asset to the
extent such debt or obligations are secured by a Lien permitted hereunder that
has not been primed pursuant to the Cases (other than pursuant to the Loan
Documents) on such asset, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith,

(ii) Taxes paid or payable as a result thereof,

(iii) the amount of any reserve certified by the Company Financial Officer as
reasonable and established in accordance with GAAP against any

 

31



--------------------------------------------------------------------------------

adjustment to the sale price or to fund any liabilities (other than any taxes
deducted pursuant to clause (ii) above) (x) related to any of the applicable
assets and (y) retained by the Company or any of the Subsidiaries, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (provided,
however, that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Proceeds of such Disposition or Casualty Event received on the date of
such reduction),

(iv) all distributions and other payments required to be made to other
shareholders in subsidiaries or joint ventures as a result of such Disposition
or Casualty Event or to any other person (other than any Loan Party) owning a
beneficial interest in the assets that are the subject of such Disposition or
Casualty Event,

(v) the decrease in proceeds from Securitization Transactions which results from
such Disposition or Casualty Event,

(vi) repayment of Existing Indebtedness (other than Indebtedness with respect to
which the Lien related thereto has been primed pursuant to the Cases) required
to be paid in connection with such Disposition or Casualty Event, and

(vii) solely in the case of a Disposition or Casualty Event with respect to the
ABL Collateral, any other application of such proceeds required by the DIP ABL
Facility,

in the case of items (i) through (vii) above, to the extent approved by the
Bankruptcy Court, if such approval is necessary pursuant to the Bankruptcy Code;
provided that, so long as no Default or Event of Default shall have occurred and
be continuing, upon the occurrence of any Casualty Event, the Borrower’s Agent
may deliver a certificate of a Company Financial Officer to the Administrative
Agent promptly following such Casualty Event setting forth the Company’s (or any
Subsidiary’s) intention to use all or a portion of any proceeds received with
respect to such Casualty Event to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Company and the
Subsidiaries (such actions with respect to an asset affected by a Casualty
Event, an “Asset Restoration”). If such a certificate is delivered, the related
proceeds when received shall not, so long as applied to the applicable Asset
Restoration, constitute Net Proceeds for purposes of this Agreement; provided,
however, that notwithstanding the foregoing, if such a certificate is delivered
with respect to a Casualty Event relating to assets the replacement value of
which is greater than $25,000,000, then such certificate shall set forth the
following additional information: (x) the anticipated aggregate cost of such
Asset Restoration, (y) the anticipated insurance proceeds to be received from
the insurer by the Company or its applicable Subsidiary in connection with such
Asset Restoration, and (z) the anticipated insurance proceeds to be received
from the insurer by the Company or its applicable Subsidiary if such Asset
Restoration does not occur, and the Required Lenders shall, acting reasonably
and in good faith, promptly direct the Company whether or not to pursue such
Asset Restoration. If the Required Lenders direct the Company to pursue an Asset
Restoration with

 

32



--------------------------------------------------------------------------------

respect to any Casualty Event, the insurance proceeds received with respect to
such Casualty Event shall not, so long as applied to the applicable Asset
Restoration, constitute Net Proceeds for purposes of this Agreement.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Company or any Subsidiary shall be
disregarded.

“NM Commitment” means, as to each Lender, its obligation to make NM Loans to the
Borrowers pursuant to Section 2.01(b) in an aggregate amount not to exceed the
amount set forth opposite such Lender’s name on the Allocation Schedule under
the caption “NM Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the NM Commitments as of the date hereof is $1,083,000,000.

“NM Lenders” means each Lender with a NM Commitment or that holds a NM Loan.

“NM Loan” has the meaning set forth in Section 2.01(b).

“NM Note” means a promissory note of the Borrowers payable to any NM Lender or
its registered assigns, in substantially the form of Exhibit B-1 hereto,
evidencing the aggregate Indebtedness of the Borrowers to such NM Lender
resulting from the NM Loans made by such NM Lender.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(c).

“Non-Debtor Subsidiary” means each Subsidiary of the Company that is not a
Debtor.

“Non-Responsive Lender” means, with respect to any amendment, waiver or
modification, any Lender who does not respond affirmatively or negatively within
twelve (12) Business Days to a request for such amendment, waiver or
modification.

“Note” means an NM Note or a Roll-Up Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or Subsidiary of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include (i) the obligation (including guarantee obligations) to pay principal,
interest, charges, expenses, fees, Attorney Costs, indemnities and other amounts
payable by any Loan Party or Subsidiary under any Loan Document and (ii) the
obligation of any Loan Party or Subsidiary to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party or such Subsidiary to the extent
originally payable by that Loan Party or Subsidiary.

 

33



--------------------------------------------------------------------------------

“Operating Forecast” means a business plan and projected operating budget for
the Company and its Subsidiaries for the remainder of 2009, broken down by
month, including income statements, balance sheets, cash flow statements,
projected capital expenditures, asset sales, cost savings and head count
reductions, targeted facility closures, targeted facility idlings and other
milestones, a line item for total available liquidity for the period covered
thereby and setting forth the anticipated uses of the Facilities for such
period.

“Orders” means, collectively, the Interim Order, the Final Order and, to the
extent applicable, the orders of the Bankruptcy Court relating to the Guaranty
of any Additional Debtor (and any Collateral pledged in respect thereof).

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation, association or organization and operating agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Amount” means with respect to the Loans on any date, the aggregate
principal amount thereof, after giving effect to any borrowings and prepayments
or repayments of Loans occurring on such date.

“Parent” means BI S.à r.l., a société à responsabilité limitée incorporated
under the laws of the Grand Duchy of Luxembourg.

“Participant” has the meaning set forth in Section 10.07(e).

“Participant Register” has the meaning set forth in Section 10.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PBGC Settlement” means the settlement agreement dated July 22, 1998 between
Lyondell and the Pension Benefit Guaranty Corporation (or any successor entity).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or to the minimum funding standards under
Section 412 of the Code or Section 302 of ERISA and

 

34



--------------------------------------------------------------------------------

is sponsored or maintained by any Loan Party, any Subsidiary or any ERISA
Affiliate or to which any Loan Party, any Subsidiary or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years
or with respect to which a Loan Party, Subsidiary or ERISA Affiliate could
reasonably be expected to incur liability (including under Section 4063 or 4069
of ERISA).

“Perfection Certificate” has the meaning set forth in the U.S. Guarantee and
Security Agreement.

“Permitted Business” means any business which is the same, similar, related or
complementary to the businesses in which the Company and its Subsidiaries were
engaged on the date hereof, except to the extent that after engaging in any new
business, the Company and its Subsidiaries, taken as a whole, remain
substantially engaged in similar or related lines of business as were conducted
by them on the date hereof.

“Permitted Joint Venture” means the joint ventures existing on the Initial
Funding Date and listed on Schedule 1.01H.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, replacement, refunding, renewal or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, replaced, refunded,
renewed or extended plus any interest and expenses, including prepayment
premiums, associated hedging break costs and premiums or replacement hedges,
related to such refinancing, replacement, refunding, renewal or extension,
(b) such modification, refinancing, replacement, refunding, renewal, or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended and in any event has a final
maturity date later than the date that is six months following the Maturity Date
(except in each case with respect to any Indebtedness of any Subsidiary that is
not a Loan Party that is refinanced, replaced, refunded, renewed or extended
using financing in the local jurisdiction of such Subsidiary), (c) at the time
thereof, no Event of Default shall have occurred and be continuing, except with
respect to any Indebtedness of any Subsidiary that is not a Loan Party that is
refinanced, replaced, refunded, renewed or extended using financing in the local
jurisdiction of such Subsidiary, and (d) if such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is Indebtedness permitted
pursuant to Section 7.03(b) or 7.03(g), (i) to the extent such Indebtedness
being modified, refinanced, replaced, refunded, renewed or extended is
subordinated in right of payment to the Obligations or subordinated in respect
of Liens, such modification, refinancing, replacement, refunding, renewal or
extension is subordinated in right of payment to the Obligations or subordinated
in respect of Collateral on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended, (ii) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, replaced, refunded, renewed or extended Indebtedness, taken as a
whole, are not materially less favorable to the Loan Parties or

 

35



--------------------------------------------------------------------------------

the Lenders than the terms and conditions of the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended, and (iii) such
modification, refinancing, replacement, refunding, renewal or extension is
incurred by the Person who is the obligor of the Indebtedness being modified,
refinanced, refunded, renewed or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” means January 6, 2009.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or Subsidiary or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.01.

“Pre-Petition Payment” means a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any pre-petition
(i) Indebtedness, (ii) “critical vendor payments” or (iii) trade payables
(including, without limitation, in respect of reclamation claims), or other
pre-petition claims against any Chapter 11 Filer.

“Public Lender” has the meaning set forth in Section 6.01.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, easement, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Receivables Financings” means factoring, securitizations of receivables or any
other receivables financing (including through the sale of receivables in a
factoring arrangement or through the sale of receivables to lenders or to
special purpose entities formed to borrow from such lenders against such
receivables), whether or not recourse to the Company or any of its Subsidiaries,
including the European Securitization Transaction, the Berre Facility or any
other Securitization Transaction, but excluding the DIP ABL Facility. The
aggregate amount of all Asset Backed Credit Facilities, Receivables Financings
and Securitization Transactions entered into during the term of this Agreement
(other than the European Securitization Transaction and the Berre Facility)
shall not exceed an amount equal to $50,000,000 at any one time outstanding.

“Record Date” means February 18, 2009.

“Register” has the meaning set forth in Section 10.07(d).

“Related Senior First Lien Lender” means, with respect to any Initial NM Lender,
(a) any of its Affiliates and (b) any other Senior First Lien Lender approved by
the Administrative Agent as a “Fronting Lender” for such Initial NM Lender in
accordance with the procedures separately agreed among the Administrative Agent
and the Initial NM Lenders regarding the matters described in
Section 2.01(c)(ii).

 

36



--------------------------------------------------------------------------------

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment.

“Reorganization Plan” means a plan of reorganization in any of the Cases of the
Debtors.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Required Class Lenders” means, as of any date of determination, (a) with
respect to the Roll-Up Lenders, the Roll-Up Lenders holding more than 50% of the
aggregate outstanding principal amount of Roll-Up Loans (or, prior to the
Roll-Up Date, 50% of the aggregate outstanding Roll-Up Entitlements) and
(b) with respect to the NM Lenders, the NM Lenders holding more than 50% of the
sum of (i) the aggregate outstanding principal amount of NM Loans and (ii) the
aggregate unused NM Commitments; provided that, in each case, the portion of the
Loans held or deemed held by, and in the case of NM Lenders the unused NM
Commitments of, any Defaulting Lender or Non-Responsive Lender shall be excluded
for purposes of making a determination of Required Class Lenders; provided
further that, in the case of the Roll-Up Loans, the determination of “Required
Class Lenders” shall disregard the outstanding amount of any Roll-Up Loans held
by Access, the Sponsor or any Affiliate of the Sponsor subject to any Sponsor
Letter Agreement, to the extent applicable.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (which, prior to the Roll-Up
Date, shall include all Roll-Up Entitlements existing as of such date) and
(b) aggregate unused NM Commitments; provided that the unused NM Commitments of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender or Non-Responsive Lender shall be excluded for purposes of making a
determination of Required Lenders; provided that, in the case of the Roll-Up
Loans, the determination of “Required Lenders” shall disregard the outstanding
amount of any Roll-Up Loans held by Access, the Sponsor or any Affiliate of the
Sponsor subject to any Sponsor Letter Agreement, to the extent applicable.

“Responsible Officer” means the Chief Restructuring Officer, chief executive
officer, president, chief financial officer or treasurer of a Loan Party
(including, in the case of each Loan Party, the authorized number of managing
directors or a general attorney or an attorney under a power of attorney of such
Loan Party) and, as to any document delivered on the Closing Date (other than a
Committed Loan Notice), any secretary of such Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Party” means any person listed:

(a) in the Annex to the Executive Order;

 

37



--------------------------------------------------------------------------------

(b) on the “Specially Designated Nationals and Blocked Persons” list maintained
by the OFAC;

(c) in any successor list to either of the foregoing; or

(d) any person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order.

“Restricted Payment” means, with respect to any Person,

(1) a declaration or payment of any dividend or the making of any distribution
(other than pro rata dividends or other distributions made by a Subsidiary that
is not a Wholly Owned Subsidiary to minority shareholders (or owners of an
equivalent interest in the case of a Subsidiary that is an entity other than a
corporation) to the extent required by and in accordance with the applicable
organizational documents or other applicable joint venture agreements, in each
case as in effect on the Initial Funding Date) on or in respect of shares of
such Person’s Equity Interests to holders of such Equity Interests,

(2) the purchase, redemption or other acquisition or retirement for value of any
Equity Interests of such Person or any warrants, rights or options to purchase
or acquire shares of any class of such Equity Interests, or

(3) any Investment other than an Investment permitted by Section 7.02.

“Restructuring Committee” has the meaning set forth in Section 6.19.

“Roll-Up Amount” means with respect to any Lender the amount, if any, of Roll-Up
Entitlements of such Lender set forth opposite such Lender’s name on the
Allocation Schedule under the caption “Roll-Up Amount”. The aggregate amount of
the Roll-Up Amounts on the date hereof is $2,167,000,000, and the aggregate
amount of the Roll-Up Amounts as of the Closing Date shall be $3,250,000,000.

“Roll-Up Challenge” has the meaning set forth in Section 10.05.

“Roll-Up Date” means the earliest to occur of (a) the Syndication Completion
Date, (b) March 31, 2009 and (c) the Maturity Date.

“Roll-Up Entitlements” has the meaning set forth in Section 2.01(c)(i).

“Roll-Up Lenders” means each Lender that holds a Roll-Up Entitlement or a
Roll-Up Loan.

“Roll-Up Loans” has the meaning set forth in Section 2.01(c)(i).

“Roll-Up Note” means a promissory note of the Borrowers payable to any Roll-Up
Lender or its registered assigns, in substantially the form of Exhibit B-2
hereto, evidencing the aggregate Indebtedness of the Borrowers to such Roll-Up
Lender resulting from the Roll-Up Loans made by such Roll-Up Lender.

 

38



--------------------------------------------------------------------------------

“Roll-Up Replacement Security” has the meaning set forth in Section 2.12.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, and any successor thereto.

“Same Day Funds” means immediately available funds.

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Persons entitled to indemnification under the Loan
Documents and each co-agent or sub-agent appointed by the Administrative Agent
or Collateral Agent from time to time pursuant to Section 9.05.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Entity” means each entity to which the Company or any Subsidiary
of the Company transfers, directly or indirectly, accounts receivable and
related assets which engages in no activities other than in connection with the
financing of accounts receivable and which is designated by the Board of
Directors of the Company (as provided below) as a Securitization Entity;
provided that:

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which

(a) is guaranteed by the Company or any Subsidiary of the Company (other than
the Securitization Entity), excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings,

(b) is recourse to or obligates the Company or any Subsidiary of the Company
(other than the Securitization Entity) in any way other than pursuant to
Standard Securitization Undertakings, or

(c) subjects any property or asset of the Company or any Subsidiary of the
Company (other than the Securitization Entity), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings and other than any interest in the accounts
receivable and related assets being financed (whether in the form of an equity
interest in such assets or subordinated indebtedness payable primarily from such
financed assets) retained or acquired by the Company or any Subsidiary of the
Company,

 

39



--------------------------------------------------------------------------------

(2) neither the Company nor any Subsidiary of the Company has any material
contract, agreement, arrangement or understanding with the Securitization Entity
other than on terms no less favorable to the Company or such Subsidiary than
those that might be obtained at the time from Persons that are not Affiliates of
the Company, other than fees payable in the ordinary course of business in
connection with servicing receivables of such entity (other than Standard
Securitization Undertakings), and

(3) neither the Company nor any Subsidiary of the Company has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results (other than Standard Securitization
Undertakings).

Any such designation by the Board of Directors of the Company shall be evidenced
to the Administrative Agent by filing with the Administrative Agent a certified
copy of the resolution of the Board of Directors of the Company giving effect to
such designation and an officers’ certificate certifying that such designation
complied with the foregoing conditions.

“Securitization Transaction” means any transaction or series of transactions
that may be entered into by the Company or any of its Subsidiaries pursuant to
which the Company or any of its Subsidiaries may sell, convey or otherwise
transfer pursuant to customary terms to:

(1) a Securitization Entity or to the Company which subsequently transfers to a
Securitization Entity (in the case of a transfer by the Company or any of its
Subsidiaries) or

(2) any other Person (in the case of transfer by a Securitization Entity), or
may grant a security interest in any accounts receivable (whether now existing
or arising or acquired in the future) of the Company or any of its Subsidiaries,
and any assets related thereto, including all collateral securing such accounts
receivable, all contracts and contract rights related thereto and all guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and other assets (including contract rights) which are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable.

The aggregate amount of all Asset Backed Credit Facilities, Receivables
Financings and Securitization Transactions entered into during the term of this
Agreement (other than the European Securitization Transaction and the Berre
Facility) shall not exceed an amount equal to $50,000,000 at any one time
outstanding.

“Security Agreements” means the Security Agreements listed on Schedule 1.01E, or
any other similar agreements that create a Lien or purport to create a Lien in
favor of the Secured Parties or in favor of the Collateral Agent for the benefit
of the Secured Parties, in each case securing the Obligations.

“Senior First Lien Credit Agreement” means the Credit Agreement dated as of
December 20, 2007, as amended and restated on April 30, 2008, among the Company,
Lyondell, the other borrowers party thereto, the subsidiary guarantors party
thereto, the lenders party thereto and Citibank, N.A., as primary administrative
agent (or any successor thereto in such capacity) (including Exhibits thereto),
as in effect on the date hereof.

 

40



--------------------------------------------------------------------------------

“Senior First Lien Credit Agreement Amendment” means an amendment to the Senior
First Lien Credit Agreement substantially in the form of Exhibit R hereto.

“Senior First Lien Debt” means the Senior First Lien Loans and the “Letters of
Credit”, as set forth in the Senior First Lien Credit Agreement.

“Senior First Lien Lender” means a “Lender” as such term is defined in the
Senior First Lien Credit Agreement on the date hereof.

“Senior First Lien Loans” means the “Loans”, as set forth in the Senior First
Lien Credit Agreement.

“Senior Forbearance Agreement” means the First Amended and Restated Senior
Forbearance Agreement, the form of which is set forth as Exhibit L hereto.

“Senior Second/Third Lien Debt” means the Senior Second/Third Lien Interim
Loans, the Senior Second/Third Lien Exchange Notes and the Senior Second/Third
Lien Extended Loans.

“Senior Second/Third Lien Exchange Notes” means the “Exchange Notes,” as set
forth in the Senior Second/Third Lien Interim Loan Agreement.

“Senior Second/Third Lien Extended Loans” means the “Extended Loans,” as set
forth in the Senior Second/Third Lien Interim Loan Agreement.

“Senior Second/Third Lien Interim Loan Agreement” means the Bridge Loan
Agreement dated as of December 20, 2007, as amended and restated on April 30,
2008 and as further amended and restated on October 17, 2008, between
LyondellBasell Finance Company B.V., among others, the Company, the subsidiary
guarantors party thereto, the lenders party thereto and the joint lead arrangers
and bookrunners party thereto (including Exhibits thereto), as in effect on the
date hereof.

“Senior Second/Third Lien Interim Loans” means $8,000,000,000 of senior
second/third lien loans made to LyondellBasell Finance Company B.V. pursuant to
the Senior Second/Third Lien Interim Loan Agreement.

“Solvent” means, with respect to any group of Persons on any date of
determination, that on such date (a) the fair value of the assets of such
Persons is greater than the total amount of liabilities, including contingent
liabilities, of such Persons, (b) the present fair salable value of the assets
of such Persons is not less than the amount that will be required to pay the
probable liability of such Persons on their debts as they become absolute and
matured, (c) such Persons do not intend to, and do not believe that they will,
incur debts or liabilities beyond such Persons’ ability to pay such debts and
liabilities as they mature and (d) such Persons are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
such Persons’ property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

41



--------------------------------------------------------------------------------

“SPC” has the meaning set forth in Section 10.07(g).

“Specified Joint Venture” means any of (i) Lyondell Chemical Co. of Ningbo ZRCC
(“Ningbo ZRCC”), (ii) a joint venture to be formed after the Closing Date solely
to market products produced by Ningbo ZRCC and (iii) any Specified Saudi Joint
Venture.

“Specified NM Lender” means any Lender (and its Affiliates) which, together with
its Affiliates, held at least 15% of the sum of the aggregate outstanding
principal amount of the NM Loans and the aggregate unused NM Commitments as of
the Initial Funding Date.

“Specified Saudi Joint Venture” means any of (i) Al Waha Petrochemical Company,
(ii) Saudi Ethylene and Polyethylene Company and (iii) Saudi Polyolefins
Company.

“Sponsor” means,

(a) the Blavatnik Group; and/or

(b) other funds, limited partnerships or companies managed or controlled by
Mr. Leonard Blavatnik, including Parent, for so long as so managed or
controlled.

“Sponsor Letter Agreement” means (I) a letter agreement entered into by Access
in the form of Exhibit Q hereto setting forth the agreement by Access (a) that
it will not vote, directly or indirectly, any Indebtedness of the Company or any
of its Subsidiaries that it holds in the context of any bankruptcy proceedings,
including, without limitation, the confirmation of a plan of reorganization (all
such Indebtedness held or controlled by Access shall be deemed to have been
voted without discretion in such proportion as the allocation of voting with
respect to such matter by the lenders or holders who are not the Sponsor or an
Affiliate of the Sponsor), (b) that it will not vote, directly or indirectly,
any Indebtedness of the Company or any of its Subsidiaries that it holds under
this Agreement or any other credit agreement, indenture or document (all such
Indebtedness held or controlled by Access shall be deemed to have been voted
without discretion in such proportion as the allocation of voting with respect
to such matter by the lenders or holders who are not the Sponsor or an Affiliate
of the Sponsor); provided that Access shall not be restricted from voting in
respect of any matters (i) expressly requiring the vote of all lenders and/or
holders, or each lender and/or holder, of such Indebtedness or (ii) expressly
requiring the vote of each affected lender or holder of such Indebtedness (it
being understood that, for the avoidance of doubt, for purposes of this
Agreement, this clause (ii) shall apply to amendments, modifications or waivers
pursuant to clause (b), (c), (d) or (k) of Section 10.01 hereof), and (c) that
it will not exercise or seek to exercise, directly or indirectly, any remedies
or otherwise assert any creditor rights in respect of any Indebtedness of the
Company or any of its Subsidiaries, including in connection with any court
proceedings, including, without limitation, under the Bankruptcy Code, provided
that (i) to the extent Required Lenders (in respect of such Indebtedness
incurred pursuant to this Agreement) or requisite lenders and/or requisite
holders of such other Indebtedness take any action in respect of enforcement of
any rights or remedies in respect of such Indebtedness, Access shall be
permitted to participate in such action and (ii) to the extent individual
Lenders (in respect of such Indebtedness incurred pursuant to this Agreement) or
individual lenders and/or holders of

 

42



--------------------------------------------------------------------------------

such other Indebtedness are permitted under the terms of this Agreement or such
Indebtedness, as applicable, to file proofs of claims or file any responsive
pleadings in opposition to any claim seeking to disallow the claims (or similar
actions in relevant jurisdictions) in respect of such Indebtedness, Access shall
be entitled to take such action to the extent (A) not adverse to any action (or
inaction) taken by the Required Lenders or requisite lenders and/or holders and
(B) independent counsel mutually agreed to by Access and the Administrative
Agent confirms that such proof of claim or responsive pleading (or similar
actions in relevant jurisdictions) is required to preserve its creditor rights
or claims in respect of such Indebtedness or (II) a letter agreement with terms
identical to the foregoing and entered into by the Sponsor or any Affiliate of
the Sponsor.

“Standard Securitization Undertakings” means representations, warranties,
undertakings, covenants and indemnities entered into by the Company or any
Subsidiary of the Company which are reasonably customary in an accounts
receivable securitization transaction.

“Stated Maturity” means, with respect to any Indebtedness, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the relevant obligor’s control unless such contingency has
occurred).

“Subsidiary” means with respect to any Person, (1) a corporation a majority of
the voting Equity Interests of which are at the time, directly or indirectly,
owned by such Person; and (2) any other Person (other than a corporation),
including, a partnership, limited liability company, business trust or joint
venture, in which such Person, at the time thereof, directly or indirectly, has
at least a majority ownership interest entitled to vote in the election of
directors, managers or trustees thereof (or other Person performing similar
functions) or (3) for so long as the Company or any of its Subsidiaries has a
50% ownership interest in Lyondell Bayer Manufacturing Maasvlakle VOF, Lyondell
Bayer Manufacturing Maasvlakle VOF. Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Company.

“Superpriority Claim” means a claim against any Debtor in any of the Cases which
is an administrative expense claim having priority over any or all
administrative expenses of the kind specified in Sections 503(b) or 507(b) of
the Bankruptcy Code.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, emission rights, spot contracts, or any other
similar transactions or any combination of any of the foregoing (including any
options to enter into any of the foregoing), whether or not any such transaction
is governed by or subject to any master agreement, and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published

 

43



--------------------------------------------------------------------------------

by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

“Syndication Agent” means UBS Securities LLC.

“Syndication Completion Date” means the date of the completion and closing of
the primary syndication of the DIP Term Loan Facility, as determined by the
Administrative Agent and notified to the Company and the Lenders.

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto, whether disputed or not.

“Term Loan Collateral” means all Collateral other than the ABL Collateral;
provided that the Term Loan Collateral and the ABL Collateral shall include
Avoidance Actions on an equal and ratable basis.

“Test Period” means, on any date of determination, the period beginning on
January 1, 2009 and ending on the last day of the calendar month then ended.

“Total Assets” of a Person or Persons means total assets of such Persons on a
consolidated basis, shown on the most recent balance sheet of such Persons as
may be expressly stated without giving effect to amortization of the amount of
intangible assets since the date hereof.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Treasury Services Agreement” means any agreement between any Loan Party or any
Subsidiary thereof and Citibank, N.A. (or its Affiliates) relating to treasury,
depository, and cash management services, employee credit card arrangements or
automated clearinghouse transfer of funds that is in existence on the date
hereof or that is substantially similar thereto and entered into in the ordinary
course of business and consistent with past practice.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
date hereof, exceeds the fair market value of the assets allocable thereto.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

44



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash” means cash and Cash Equivalents that would not appear in the
consolidated financial statements of the Company, prepared in accordance with
GAAP, as a line item on the balance sheet as “restricted cash” or similar
caption.

“U.S. Guarantee and Security Agreement” means the Guarantee and Security
Agreement substantially in the form of Exhibit E hereto.

“U.S. Guarantors” means (x) each Borrower (with respect to the Obligations of
each other Borrower), (y) each Additional Debtor (other than a Foreign Debtor)
that becomes a party to the U.S. Guarantee and Security Agreement and (z) each
other Domestic Subsidiary of the Company that on the Petition Date was a
guarantor under either (1) the Senior First Lien Credit Agreement or (2) the
Senior Second/Third Lien Interim Loan Agreement. The U.S. Guarantors as of the
date hereof are listed on Schedule 1.01D.

“USA Patriot Act” has the meaning set forth in Section 4.03(c).

“Variance Report” has the meaning set forth in Section 6.04(b).

“Weekly Operating Metrics Report” means a report substantially in the form of
Exhibit O-2 hereto.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other scheduled payments of principal,
including payment at final maturity, in respect thereof, by (b) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to third parties, in each
case in a de minimis amount and to the extent required by applicable Law) are
owned by such Person and/or by one or more wholly owned Subsidiaries of such
Person.

Section 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

 

45



--------------------------------------------------------------------------------

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(h) The term “pre-petition” means, with respect to any Chapter 11 Filer,
(A) when used to refer to a period in time, the time prior to the filing of the
applicable Case and (B) when used to refer to an obligation, an obligation of
such Chapter 11 Filer that was incurred prior to the filing of the applicable
Case.

(i) The term “post-petition” means, with respect to any Chapter 11 Filer,
(A) when used to refer to a period in time, the time after the filing of the
applicable Case and (B) when used to refer to an obligation, an obligation of
such Chapter 11 Filer that was incurred after the filing of the applicable Case.

Section 1.03 Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in accordance with, GAAP, except as otherwise
specifically prescribed herein. Unless otherwise stated herein and except with
respect to Article VII (other than Section 7.11), references to a Person with
respect to accounting terms or items that appear in such Person’s financial
statements shall be deemed a reference to that Person and its Subsidiaries on a
consolidated basis. For purposes of the definition of “Material Subsidiary”,
financial covenant calculations, reporting requirements and other financial
operating metrics (other than for purposes of Sections 6.01(a) and (b)), the
Company shall employ presentation consistent with pre-petition GAAP
consolidation.

Section 1.04 Rounding.

Any financial ratios required to be maintained by the Company pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

46



--------------------------------------------------------------------------------

Section 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

Section 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.07 Timing of Payment or Performance.

Unless otherwise specified, when the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08 Currency Equivalents Generally.

Any amount specified in this Agreement (other than Articles II, IX and X) or any
of the other Loan Documents to be in Dollars shall also include the equivalent
of such amount in any currency other than Dollars, such equivalent amount (the
“Dollar Equivalent Amount”) to be determined at the rate of exchange quoted by
the Administrative Agent in New York, New York at the close of business on the
Business Day immediately preceding any date of determination thereof, to prime
banks in New York, New York for the spot purchase in the New York foreign
exchange market of such amount in Dollars with such other currency.
Notwithstanding the foregoing, for purposes of determining compliance with
Sections 6.16(b), 6.16(c), 7.01, 7.02 and 7.03 with respect to any amount of any
cash balance, Liens, Indebtedness or Investment in Euros, no Default shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such cash balance is determined, Lien is created,
Indebtedness is incurred or Investment is made; provided, however, that (x) if
any such cash balance, Lien, Indebtedness or Investment denominated in a
different currency is subject to a currency Swap Contract (with respect to
Dollars) covering principal amounts of such cash balance, Lien, Indebtedness or
Investment, the amount of such cash balance, Lien, Indebtedness or Investment,
as the case may be, expressed in Dollars will be adjusted to take into account
the effect of such agreement; (y) for the avoidance of doubt, the foregoing
provisions of this Section 1.08 shall otherwise apply to such Sections,
including with respect to determining whether any cash balance, Lien,
Indebtedness or Investment (not previously incurred on any date) may be incurred
under such Sections; and (z) for the avoidance of doubt, for the purposes of
Sections 6.16(b) and

 

47



--------------------------------------------------------------------------------

6.16(c), (i) the determination of the amount of cash loaned to Basell GmbH under
the Intercompany Facility shall be determined at the rate of exchange at the
close of business on the date of such loan and (ii) the amount of any cash
repayment under the Intercompany Facility shall be determined based on the rate
of exchange at the close of business on such date of repayment, and, in each
case, shall not be redetermined thereafter.

Section 1.09 Borrowers’ Agent.

(a) Each Loan Party by its execution of this Agreement irrevocably authorizes:

(i) the Borrowers’ Agent on its behalf to supply all information concerning
itself contemplated by this Agreement to the Secured Parties and to give and
receive all notices, consents, certificates and instructions (including, in the
case of a Borrower, Committed Loan Notices), to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Loan Party, in each case, to the extent such
Borrowers’ Agent is permitted to so act pursuant to this Agreement,
notwithstanding that they may affect such Loan Party without further reference
to or the consent of such Loan Party; and

(ii) each Secured Party to give any notice, demand or other communication to
such Loan Party pursuant to the Loan Documents to the Borrowers’ Agent,

and in each case such Loan Party shall be bound as though such Loan Party itself
had given the notices, consents, certificates and instructions (including any
Committed Loan Notices) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

(b) Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Borrowers’ Agent or given to the Borrowers’ Agent in its capacity under such
Loan Document on behalf of another Loan Party or in connection with any Loan
Document (whether or not known to any other Loan Party) shall be binding for all
purposes on that Loan Party as if that Loan Party had expressly made, given or
concurred with it. This includes any amendment or waiver which would, but for
this paragraph (b), require the consent of all Guarantors. In the event of any
conflict between any notices or other communications of the Borrowers’ Agent in
its capacity as Borrowers’ Agent and any other Loan Party, those of the
Borrowers’ Agent in its capacity as Borrowers’ Agent shall prevail.

(c) The Company shall be entitled to appoint one or more Subsidiaries as
additional Borrowers’ Agents and to terminate such appointments in each case
provided it has first notified the Administrative Agent of such appointment or
termination and, provided further that there shall be no more than two
(2) Borrowers’ Agents at any one time. The provisions of this Section 1.09 shall
apply to each Borrowers’ Agents (including any additional Borrowers’ Agent)
until such time as termination of the appointment of such Borrowers’ Agent is
notified to the Administrative Agent. At any time when there is more than one
Borrowers’ Agent, the Company shall nominate (and notify the Administrative
Agent of) one such Borrowers’ Agent as the agent of all other Borrowers’ Agent
for the purpose of receiving notices of Default from the Administrative Agent.

 

48



--------------------------------------------------------------------------------

(d) Each Loan Party hereby releases the Borrowers’ Agent from any restriction on
self-dealing under any applicable law arising under section 181 of the German
Civil Code (BGB).

Section 1.10 Luxembourg Terms. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

(a) a liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrator receiver, administrator or similar officer includes any:

(i) juge-commissaire and/or insolvency receiver (curateur) appointed under the
Luxembourg Commercial Code;

(ii) liquidateur appointed under Articles 141 to 151 of the Luxembourg act of
10 August 1915 on commercial companies, as amended;

(iii) juge-commissaire and/or liquidateur appointed under Article 203 of the
Luxembourg act dated 10 August 1915 on commercial companies, as amended;

(iv) commissaire appointed under the Grand-Ducal decree of 24 May 1935 on the
controlled management regime or under Articles 593 to 614 of the Luxembourg
Commercial Code; and

(v) juge délégué appointed under the Luxembourg act of 14 April 1886 on the
composition to avoid bankruptcy, as amended;

(b) a winding-up, administration or dissolution includes, without limitation,
bankruptcy (faillite), liquidation, composition with creditors (concordat
préventif de faillite), moratorium or reprieve from payment (sursis de paiement)
and controlled management (gestion contrôlée); and

(c) a person being unable to pay its debts includes that person being in a state
of cessation of payments (cessation de paiements).

ARTICLE II

The NM Commitments and Credit Extensions

Section 2.01 The Loans.

(a) The Initial NM Loans. Subject to the terms and conditions set forth herein
and in the DIP Term Sheet, the Initial NM Lenders made term loans (the “Initial
NM Loans”) in Dollars to the Borrowers on the Initial Funding Date in an
aggregate principal amount of $2,167,000,000. The principal amount of Initial NM
Loans of each Initial NM Lender is set forth opposite such Initial NM Lender’s
name on the Allocation Schedule under the caption “Initial NM Loans”.

 

49



--------------------------------------------------------------------------------

(b) The Additional NM Loans. Subject to the terms and conditions set forth
herein and in the Orders, each NM Lender agrees, severally and not jointly, to
make additional term loans (the “Additional NM Loans” and, together with the
Initial NM Loans, the “NM Loans”) in Dollars to the Borrowers from time to time
on or after the latest to occur of (i) the Closing Date and (ii) the Final Order
Entry Date in not more than four draws in an aggregate principal amount not to
exceed its respective NM Commitment. For the avoidance of doubt, any unused NM
Commitments shall terminate on the Maturity Date.

(c) The Roll-Up Loans; Reallocation of NM Loans and Roll-Up Entitlements.

(i) On the Initial Funding Date, each Initial NM Lender and/or Related Senior
First Lien Lender thereof became entitled to roll up an aggregate principal
amount of Senior First Lien Loans held by such Initial NM Lender or Related
Senior First Lien Lender, as the case may be, equal to the aggregate principal
amount of such Initial NM Lender’s Initial NM Loans into roll-up loans hereunder
(the “Roll-Up Loans”) with an aggregate principal amount equal to the aggregate
principal amount of such Initial NM Lender’s Initial NM Loans (collectively,
with respect to such Initial NM Lender or each such Related Senior First Lien
Lender, such Person’s “Initial Roll-Up Entitlements”). In addition, on the
Closing Date, each Initial NM Lender and/or Related Senior First Lien Lender
thereof shall become entitled to roll up an aggregate principal amount of Senior
First Lien Loans held by such Initial NM Lender or Related Senior First Lien
Lender, as the case may be, equal to the amount of such Initial NM Lender’s NM
Commitment into Roll-Up Loans with an aggregate principal amount equal to the
amount of such Initial NM Lender’s NM Commitment (collectively, with respect to
such Initial NM Lender or each such Related Senior First Lien Lender, such
Person’s “Additional Roll-Up Entitlements” and, together with the Initial
Roll-Up Entitlements, the “Roll-Up Entitlements”).

(ii) As of the Syndication Completion Date, the outstanding NM Loans, NM
Commitments and the Roll-Up Entitlements will be reallocated and deemed assigned
hereunder in accordance with the procedures separately agreed among the
Administrative Agent and the Initial NM Lenders, and the Allocation Schedule
shall be amended and restated in its entirety to reflect such reallocation. The
Lenders agree to make such payments, sales, assignments and other transactions
among themselves as are necessary to effect such reallocation, as determined by
the Administrative Agent, and for the avoidance of doubt, no reallocation shall
be effective until each applicable Lender has made such payments, sales,
assignments and other transactions and such payments, sales, assignments and
other transactions shall not be subject to the requirements of Section 10.07.

(iii) Subject to the terms and conditions set forth herein and in accordance
with the Senior First Lien Credit Agreement Amendment, on the Roll-Up Date
(which for the avoidance of doubt may occur prior to, or in absence of, the
Syndication Completion Date), and without any further action by any party to
this Agreement, each Roll-Up

 

50



--------------------------------------------------------------------------------

Lender’s Roll-Up Amount shall be administered, and shall from and after such
date be designated as Roll-Up Loans, hereunder. Such designation is not intended
to and shall not constitute a payment on account of the applicable Senior First
Lien Loans, which shall continue to be outstanding under the Senior First Lien
Credit Agreement and administered under this Agreement as Roll-Up Loans, and for
the avoidance of doubt, no cash or other payments shall be payable by the
Debtors solely in connection with such designation. As a consequence of such
designation, and solely to enable the Roll-Up Loans to be administered
hereunder, effective with such designation and except as otherwise provided in
the Senior First Lien Credit Agreement Amendment, each Roll-Up Loan that is the
subject of such designation shall from and after such designation constitute a
Roll-Up Loan hereunder; provided that, for the avoidance of doubt, the Roll-Up
Loans shall continue (A) to be guaranteed by the Guaranty (as defined in the
Senior First Lien Credit Agreement) and secured by and entitled to the benefits
of all Liens and security interests created and arising under the Collateral
Documents (as defined in the Senior First Lien Credit Agreement as in effect on
the date hereof), which Liens and security interests shall remain in full force
and effect on a continuous basis, unimpaired, uninterrupted and undischarged,
and having the same perfected status and priority, as if such loans had not been
so designated and (B) to be entitled to a pro rata share of any payment,
distribution or recovery on account of the Senior First Lien Debt made by or on
account of any Foreign Debtor or Non-Debtor Subsidiary (whether as borrower or
guarantor) or any of its assets as if the Roll-Up Loans had continued to be
administered by the administrative agent under the Senior First Lien Credit
Agreement (it being understood that any reduction in the principal amount of the
Roll-Up Loans made pursuant to any payment under the Senior First Lien Credit
Agreement shall constitute a dollar-for-dollar repayment of the Roll-Up Loans
for purposes hereof); provided, further, that with respect to clauses (A) and
(B) of the foregoing proviso each Roll-Up Lender agrees to be bound by the
provisions of Article IX of the Senior First Lien Credit Agreement. Each such
designation shall be applied on a pro rata basis to each class of Senior First
Lien Loans held by such Roll-Up Lender under the Senior First Lien Credit
Agreement. The Administrative Agent shall, and each Roll-Up Lender authorizes
the Administrative Agent to, promptly notify Citibank, N.A. or its successor as
administrative agent under the Senior First Lien Credit Agreement of the amount
of each Roll-Up Lender’s Roll-Up Loans as of the Roll-Up Date so that Citibank,
N.A. or such successor administrative agent under the Senior First Lien Credit
Agreement may update the register of the Senior First Liens Loans to reflect the
transactions described in this Section 2.01(c)(iii) (it being understood and
agreed that the Administrative Agent shall have no liability for providing such
information, absent gross negligence or willful misconduct). For the avoidance
of doubt, each Roll-Up Lender acknowledges and agrees that by accepting the
benefits of this Agreement it shall be deemed to have agreed to all provisions
hereof, including the duties and obligations of a Lender. In addition, on the
Roll-Up Date each Related Senior First Lien Lender shall become a party to this
Agreement as a Roll-Up Lender hereunder by executing and delivering an
Allocation and Joinder Agreement.

(d) Amounts borrowed (or, in the case of Roll-Up Loans, rolled up) under this
Section 2.01 and repaid or prepaid may not be reborrowed.

 

51



--------------------------------------------------------------------------------

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrowers’
Agent’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 11:00 a.m. three (3) Business Days prior to the requested date of
any Borrowing or continuation of Eurodollar Rate Loans or any conversion of Base
Rate Loans to Eurodollar Rate Loans, and (ii) 11:00 a.m. two (2) Business Days
prior to the requested date of any Borrowing of Base Rate Loans or any
conversion of Eurodollar Rate Loans to Base Rate Loans. Each telephonic notice
by the Borrowers’ Agent pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer. Each
Borrowing of, conversion to or continuation of Loans shall be in a minimum
principal amount of $250,000,000 or a whole multiple of $5,000,000 in excess
thereof (or, if less, the aggregate amount of the remaining NM Commitments).
Each Committed Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrowers’ Agent is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrowers’ Agent fails to
specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If the
Borrowers’ Agent requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its pro rata share of
the Loans to be made, converted or continued, and if no timely notice of a
conversion or continuation is provided by the Borrowers’ Agent, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing of NM Loans, each NM Lender shall
make the amount of its NM Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower maintained with the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrowers’ Agent.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the

 

52



--------------------------------------------------------------------------------

applicable Borrower pays the amount due, if any, under Section 3.05 in
connection therewith. During the existence of an Event of Default, the Required
Lenders may require that no Loans may be converted to or continued as Eurodollar
Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrowers’ Agent and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrowers’ Agent and
the Appropriate Lenders of any change in the Administrative Agent’s corporate
base rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect.

(f) Notwithstanding anything in this Agreement to the contrary, (i) all Roll-Up
Loans shall initially be Base Rate Loans and (ii) Roll-Up Loans may only be
converted to or continued as Eurodollar Loans to the extent that the Borrowers’
Agent furnishes evidence reasonably satisfactory to the Administrative Agent
that LIBOR borrowings, conversions and continuations are available under the
Senior First Lien Credit Agreement and may only be so converted to or continued
as Eurodollar Loans for so long as such availability under the Senior First Lien
Credit Agreement continues. The Company and each Borrower agrees to notify the
Administrative Agent immediately upon its knowledge of any suspension of the
availability of LIBOR borrowings, conversions or continuations under the Senior
First Lien Credit Agreement. Whether or not any such notice is given, the
Administrative Agent may suspend conversions and continuations of Roll-Up Loans
as Eurodollar Loans if and for so long as it believes, in its reasonable good
faith discretion, that the availability of LIBOR borrowings, conversions or
continuations under the Senior First Lien Credit Agreement has been suspended.

Section 2.03 Prepayments of Loans and Mandatory Reductions of NM Commitments.

(a) Optional Prepayments. Each Borrower may, upon notice by the Borrowers’ Agent
to the Administrative Agent, at any time or from time to time voluntarily prepay
Loans in whole or in part without premium or penalty, subject to Section 2.03(c)
and Section 2.07(c); provided that (1) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) one (1) Business Day
prior to any date of prepayment of Base Rate Loans; and (2) any prepayment of
Loans shall be in a minimum principal amount of $5,000,000, or a whole multiple
of $1,000,000 in excess thereof or, if less, the entire principal amount thereof
then outstanding; provided, further, that no voluntary prepayment of Roll-Up
Loans may be made until (1) all NM Loans and other Obligations existing in
respect thereof have been paid in full in cash and the NM Commitments have
terminated and (2) the DIP ABL Facility (including all letters of credit issued
thereunder) has been terminated and all loans and other obligations existing
thereunder have been paid in full in cash (or with respect to letters of credit
thereunder, cash collateralized pursuant to the terms of the DIP ABL Credit
Agreement). Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans and the order of

 

53



--------------------------------------------------------------------------------

Borrowing(s) to be prepaid. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
pro rata share of such prepayment. The applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided that a notice of prepayment of
the Loans delivered by the Borrowers’ Agent may state that such notice is
conditional upon the effectiveness of another financing and such notice may
(subject to Section 3.05) be revoked by the Borrowers’ Agent (by written notice
to the Administrative Agent a reasonable time prior to the specified effective
date) if such condition is not satisfied. Each prepayment of principal of, and
interest on, Loans shall be made in Dollars. In the case of each prepayment of
the Loans pursuant to this Section 2.03(a), the Borrowers’ Agent may in its sole
discretion, but subject to the limitations set forth above, select the Borrowing
or Borrowings to be repaid, and such payment shall be paid to the Appropriate
Lenders in accordance with their respective pro rata shares of such Borrowing or
Borrowings.

(b) Mandatory Prepayments of Loans and Reductions of NM Commitments. (i) If
(A) the Company or any of its Subsidiaries Disposes of any property or assets
(other than any Disposition of any property or assets permitted by
Section 7.05(a), (b), (c), (d), (e), (f), (g), (h) or (j) or any other
Disposition of any property or assets permitted by Section 7.05(k) to the extent
designated as being excluded from this Section 2.03(b) in the writing delivered
on or prior to the date hereof pursuant to Section 7.05(k) (which designation
shall, for the avoidance of doubt, be acceptable to each Initial NM Lender)) or
(B) any Casualty Event occurs, in each case that results in the realization or
receipt by the Company or such Subsidiary of Net Proceeds, the Company shall
apply or cause to be applied an amount equal to 100% of all Net Proceeds
received by the Company or such Subsidiary to the prepayment of the Loans and
the permanent reduction of the NM Commitments as set forth in
Section 2.03(b)(iii) on or prior to the date that is three (3) Business Days
after the date of the realization or receipt by the Company or such Subsidiary
of such Net Proceeds; provided, that (x) the Borrowers shall not be required to
apply the Net Proceeds of Dispositions and Casualty Events until the aggregate
proceeds received from all such events exceeds $5,000,000 and (y) with respect
to any Net Proceeds of Dispositions or Casualty Events realized or received by
any Foreign Subsidiary, the aggregate amount of such Net Proceeds required to be
applied pursuant to this Section 2.03(b)(i) to the prepayment of the Loans and
the permanent reduction of the NM Commitments shall be subject to reduction to
the extent the expatriation of such Net Proceeds (1) would result in adverse tax
or legal consequences, (2) would be reasonably likely to result in adverse
personal liability of any director of the Company or a Foreign Subsidiary or
(3) would result in the insolvency of the Company or a Foreign Subsidiary.

(ii) If the Company or any of its Subsidiaries incurs or issues any Indebtedness
(other than Indebtedness permitted under Section 7.03), the Company shall apply,
or cause to be applied, an amount equal to 100% of all cash proceeds of such
Indebtedness (net of all Taxes, fees, costs and reasonable expenses which are
actually incurred by the Company and its Subsidiaries with respect to such
incurrence or issuance, in each case, to the extent approved by the Bankruptcy
Court if such Indebtedness is incurred by any Chapter 11 Filer) received
therefrom to the prepayment of the Loans and the permanent reduction of the NM
Commitments as set forth in Section 2.03(b)(iii) on or prior to the date that is
three (3) Business Days after the date of receipt by such Loan Party or
Subsidiary of such cash proceeds; provided that, with respect to any such net
proceeds realized or received by a Foreign Subsidiary, such net proceeds

 

54



--------------------------------------------------------------------------------

shall not be required to be applied as a prepayment under this
Section 2.03(b)(ii) to the extent they are subject to reduction to the extent
the expatriation of such net proceeds (1) would result in adverse tax or legal
consequences, (2) would be reasonably likely to result in adverse personal
liability of any director of the Company or a Foreign Subsidiary or (3) would
result in the insolvency of the Company or a Foreign Subsidiary.

(iii) Amounts to be applied in connection with prepayments of Loans and NM
Commitment reductions pursuant to Section 2.03(b)(i) and Section 2.03(b)(ii)
shall be applied first to the prepayment of NM Loans, second to reduce
permanently the NM Commitments in accordance with Section 2.04(c), third to
prepayments (and cash collateralization of letters of credit) and permanent
commitment reductions under the DIP ABL Facility as may be required thereby
(unless such payment is waived in accordance with the terms of the DIP ABL
Credit Agreement) and fourth to the prepayment of Roll-Up Loans; provided, that
clause third of the foregoing shall not apply to any Dispositions or Casualty
Events with respect to ABL Collateral, which are excluded from the definition of
Net Proceeds. Each prepayment shall be paid to the Appropriate Lenders in
accordance with their respective pro rata shares of the Loans being prepaid.

(iv) The Borrowers’ Agent shall notify the Administrative Agent in writing of
any mandatory prepayment of Loans or reduction in NM Commitments required to be
made pursuant to clause (i) or (ii) of this Section 2.03(b) at least three
(3) Business Days prior to the date of such prepayment of Loans or NM Commitment
reduction. Each such notice shall specify the date of such prepayment of Loans
or NM Commitment reduction and provide a reasonably detailed calculation of the
amount of such prepayment or NM Commitment reduction and description of the
transactions or events giving rise to such prepayment. The Administrative Agent
shall promptly notify each Appropriate Lender of the contents of such notice and
of such Appropriate Lender’s pro rata share of the prepayment or NM Commitment
reduction.

(c) Funding Losses, Payment of Fees, Etc. All prepayments under this
Section 2.03 shall be accompanied by all accrued interest thereon and all Exit
Fees owing in respect thereof pursuant to Section 2.07(c) and shall, in the case
of any such prepayment of a Eurodollar Rate Loan on a date other than the last
day of an Interest Period therefor, be made together with any amounts owing in
respect of such Eurodollar Rate Loan pursuant to Section 3.05.

Section 2.04 Termination or Reduction of NM Commitments.

(a) Optional. The Company may, upon written notice to the Administrative Agent,
terminate or from time to time permanently reduce the unused NM Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than three (3) Business Days prior to the date of termination or
reduction and (ii) any such partial reduction shall be in a minimum aggregate
amount of $5,000,000 or any whole multiple of $1,000,000 in excess thereof or,
if less, the remaining available unfunded amount of NM Commitments.

(b) Mandatory. The NM Commitments shall be reduced as may be required by
Section 2.03(b).

 

55



--------------------------------------------------------------------------------

(c) Application of NM Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the NM Lenders of any termination or reduction of the
unused NM Commitments under this Section 2.04. Upon any reduction of unused NM
Commitments, the NM Commitments of each NM Lender shall be reduced by such
Lender’s pro rata share of the amount by which the NM Commitments are reduced
(other than the termination of the NM Commitment of any Lender as provided in
Section 3.07). All commitment fees accrued until the effective date of any
termination of the NM Commitments and all Exit Fees owing in respect thereof
pursuant to Section 2.07(c) shall be paid on the effective date of such
termination.

Section 2.05 Repayment of Loans.

(a) The Borrowers shall on the Maturity Date repay in cash to the Administrative
Agent for the ratable account of the Lenders, the aggregate principal amount of
all Loans outstanding on the Maturity Date (subject, in the case of Roll-Up
Loans, to clause (b) below and, to the extent the Maturity Date is triggered by
clause (b) of the definition thereof, to Section 2.12); provided, that this
Agreement may be amended to extend the Maturity Date to a date agreed by all NM
Lenders with the written consent of the Loan Parties party hereto and all NM
Lenders in their sole discretion and without the consent of the Roll-Up Lenders
so long as (i) the Roll-Up Lenders shall receive the same proportional
consideration (including but not limited to fees and rate increase (in
percentage, not absolute, terms)) as the NM Lenders in connection with any such
extension, if any, (ii) for each day the Roll-Up Loans remain outstanding after
December 15, 2009, the maturity of any Roll-Up Replacement Security shall be
reduced by a day (up to a maximum reduction of six months) and (iii) if any
assignments by Non-Consenting Lenders pursuant to Section 3.07 are effected in
connection with any such extension, no consideration may be paid or given
(whether in cash, other property or in kind) to any assignee with respect to any
such assignment (but, for the avoidance of doubt, consideration may be given
with respect to such extension, subject to clause (i) above).

(b) In addition to the foregoing, the Roll-Up Loans shall not be payable in cash
on the Maturity Date if and for so long as the Required Lenders are not
exercising enforcement remedies (including actions against Collateral) (whether
pursuant to any forbearance agreement or not) so long as (i) the Roll-Up Lenders
shall receive the same proportional consideration (including but not limited to
fees and rate increase (in percentage, not absolute, terms)) as the NM Lenders
in connection with any such forbearance, if any, and (ii) for each day the
Roll-Up Loans remain outstanding after December 15, 2009, the maturity of any
Roll-Up Replacement Security shall be reduced by a day (up to a maximum
reduction of six months).

(c) For the avoidance of doubt (i) so long as the Roll-Up Loans remain unpaid
pursuant to the foregoing provisions, Section 2.12 shall apply, (ii) to the
extent the Maturity Date is not extended as provided in clause (a) above and the
Required Lenders are not (whether pursuant to any forbearance agreement or not)
demanding repayment of the Loans or exercising enforcement remedies, the Roll-Up
Loans and the NM Loans shall accrue interest at the Default Rate and (iii) to
the extent the Maturity Date is not extended as provided in clause (a) above and
the Required Lenders have either demanded repayment of the Loans or are
exercising enforcement remedies, the Roll-Up Loans and the NM Loans shall be
repaid in full in cash and the Roll-Up Loans and the NM Loans shall accrue
interest at the Default Rate.

 

56



--------------------------------------------------------------------------------

Section 2.06 Interest.

(a) Subject to the provisions of Section 2.06(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) During the continuance of an Event of Default, the applicable Borrower shall
pay interest on the Loans at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Law.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) On the Roll-Up Date, the Borrowers shall pay to each Roll-Up Lender all
accrued and unpaid interest under the Senior First Lien Credit Agreement
(without regard to Section 2.08(b) thereof) from the Initial Funding Date to the
Roll-Up Date on such Roll-Up Lender’s Senior First Lien Loans that are
classified as Roll-Up Loans.

Section 2.07 Fees.

(a) NM Commitment Fee. On the third Business Day after commitment fees are
calculated in accordance with the next succeeding sentence, the Borrowers shall
pay to the Administrative Agent for the account of each NM Lender in accordance
with its pro rata share of the NM Commitments a non-refundable commitment fee in
an amount equal to 1.50% per annum on the daily average unused amount of the NM
Commitments; provided that any commitment fee accrued with respect to the NM
Commitment of a Defaulting Lender (other than a Lender deemed a Defaulting
Lender solely under clause (c) of the definition thereof) during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable so long as such Lender shall be a Defaulting Lender except
to the extent that such commitment fee shall otherwise have been due and payable
prior to such time; and provided further that no commitment fee shall accrue on
the NM Commitment of a Defaulting Lender (other than a Lender deemed a
Defaulting Lender solely under clause (c) of the definition thereof) with
respect to any period when such Lender is a Defaulting Lender. The commitment
fee shall accrue at all times from the Initial Funding Date until such time as
all NM Commitments have been used or terminated, including at any time during
which one or more of the conditions in Article IV is not met, and shall be
calculated quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Initial Funding Date, and on the Maturity Date.

(b) Front-End Fees. On the Final Order Entry Date, the Borrowers shall pay to
the Administrative Agent for the account of each NM Lender in accordance with
its pro rata share of the NM Commitments at such time a front-end fee in an
amount equal to 3.5% of the aggregate

 

57



--------------------------------------------------------------------------------

amount of the NM Commitments. Such fees shall be allocated among NM Lenders in
accordance with Annex V to the DIP Term Sheet. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

(c) Exit Fees.

(i) Subject to Section 2.07(c)(ii), on any date on which any Loans are prepaid
or repaid (including pursuant to Section 2.03, 2.05 or 2.12 ) or the NM
Commitments are terminated or reduced (including pursuant to Section 2.04), the
Borrowers shall pay to each Appropriate Lender its pro rata share of the Exit
Fee applicable to such prepayment or repayment of Loans or termination or
permanent reduction of NM Commitments, as the case may be.

(ii) Notwithstanding anything to the contrary in Section 2.07(c)(i), if any
Lender is replaced pursuant to Section 3.07(a) (A) in connection with any
amendment to extend the Maturity Date as provided in Section 2.05(a) (x) that
has not been approved by the Required Class Lenders in respect of the NM Loans
(calculated, for the avoidance of doubt, without taking into account such
replacement), such replaced Lender and each other Lender of each Class shall be
paid an Exit Fee with respect to its Loans and NM Commitments, if any,
outstanding on the date of such replacement as if such Loans were being prepaid
or repaid and such NM Commitments, if any, were being terminated or permanently
reduced on such date or (y) that has been approved by the Required Class Lenders
in respect of the NM Loans (calculated, for the avoidance of doubt, without
taking into account such replacement), such replaced Lender shall not be paid an
Exit Fee hereunder (and, for the avoidance of doubt, the Exit Fees of each other
Lender of each Class shall continue to be payable on the date of any prepayment
or repayment Loans or termination or permanent reduction of NM Commitments, as
the case may be, pursuant to Section 2.07(c)(i)) or (B) in connection with any
other amendment, modification or waiver, such replaced Lender shall not be paid
an Exit Fee hereunder (and, for the avoidance of doubt, the Exit Fees of each
other Lender of each Class shall continue to be payable on the date of any
prepayment or repayment Loans or termination or permanent reduction of NM
Commitments, as the case may be, pursuant to Section 2.07(c)(i)). All Exit Fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

(d) Other Fees. The Borrowers shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Company and
the applicable Agent).

Section 2.08 Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by the Administrative Agent’s prime rate shall be made on the basis
of a year of three hundred and sixty-five (365) days, or three hundred and
sixty-six (366) days, as applicable, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed. Interest shall accrue on each
Loan for

 

58



--------------------------------------------------------------------------------

the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.09 Evidence of Indebtedness.

(a) The Loans of each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and evidenced by one or more entries in the
Register maintained by the Administrative Agent, acting solely for purposes of
Treasury Regulation Section 5f.103-1(c), as agent for the Borrowers, in each
case in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Loans made by the Lenders to the Borrowers
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent upon reasonable notice, the relevant Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note
payable to such Lender, which shall evidence such Lender’s Loans in addition to
such accounts or records. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

(b) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.09(a), and by each Lender in its account or accounts
pursuant to Section 2.09(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

Section 2.10 Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Appropriate Lender its pro rata share (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s applicable Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.

 

59



--------------------------------------------------------------------------------

(b) If any payment to be made by a Borrower shall come due on a day other than a
Business Day, payment shall be made on the immediately succeeding Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(c) Unless a Borrower or any Lender has notified the Administrative Agent, prior
to the time any payment is required to be made by it to the Administrative Agent
hereunder, that such Borrower or such Lender, as the case may be, will not make
such payment, the Administrative Agent may assume that such Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the applicable Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to such Borrower to the date such amount
is recovered by the Administrative Agent (the “Compensation Period”) at a rate
per annum equal to the Federal Funds Rate from time to time in effect. When such
Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon such
Borrower, and such Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
NM Commitment or to prejudice any rights which the Administrative Agent or such
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrowers’ Agent with
respect to any amount owing under this Section 2.10(c) shall be conclusive,
absent manifest error.

 

60



--------------------------------------------------------------------------------

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the applicable Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03.

Section 2.11 Sharing of Payments.

If, other than as expressly provided elsewhere herein (including but not limited
to in Section 2.12), any Lender shall obtain on account of the Loans of any
Class made by it any payment (whether voluntary, involuntary, through the
exercise of any right of setoff or otherwise) in excess of its ratable share (or
other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other relevant Lenders such participations in the Loans of such Class made by
them as shall be necessary to cause such purchasing Lender to share the excess
payment in respect of such Loans pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. Each Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of setoff, but subject to Section 10.09) with
respect to such participation as fully as if such Lender were the direct
creditor of such Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.11 and will in each case notify the Lenders following any such

 

61



--------------------------------------------------------------------------------

purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.11 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased. For the avoidance of doubt and notwithstanding anything
to the contrary contained in this Section 2.11, no action shall be taken under
this Section 2.11 in violation of Section 8.03.

Section 2.12 Special Provisions for Roll-Up Loans.

The Roll-Up Loans will not be required to be repaid in cash on the Consummation
Date of a Reorganization Plan that provides for the treatment of the Roll-Up
Loans as described below, provided that the Loan Parties shall use reasonable
endeavors to repay such Loans in full in cash upon the occurrence of the
Consummation Date. Upon the vote of the Roll-Up Loan class to accept a
Reorganization Plan in accordance with Section 1126 of the Bankruptcy Code or,
failing to obtain same, pursuant to Section 1129(b) of the Bankruptcy Code, the
Reorganization Plan may require that Roll-Up Loans be refinanced or otherwise
replaced with other debt securities or financial indebtedness instruments (any
such debt security or financial indebtedness instrument, a “Roll-Up Replacement
Security”) (A) with a present value equal to the accrued principal and interest
due in respect of the Roll-Up Loans as of the effective date of such
Reorganization Plan, (B) with a maturity not exceeding the earlier of (i) the
date that is five years therefrom (subject to reduction pursuant to
Section 2.05) and (ii) the earliest maturity or redemption date applicable to
any of the Senior First Lien Debt or Senior Second/Third Lien Debt (in each
case, as may be extended pursuant to the Reorganization Plan) or any securities
or financial instruments that replace such Senior First Lien Debt and
(C) subject to affirmative and negative covenants, events of default and other
terms for such applicable Roll-Up Replacement Security as shall be agreed upon
or as proposed in a Reorganization Plan which shall be confirmed by the
Bankruptcy Court; provided that pursuant to such Reorganization Plan the
relative lien position of the Roll-Up Lenders in respect of all of the
Collateral and the Senior Facility Pre-Petition Collateral (as defined in the
Orders) not constituting Collateral is maintained as it existed prior thereto
and any Roll-Up Replacement Security shall be guaranteed to the same extent
(subject, in the case of the Foreign Guarantors, to the Agreed Security
Principles, the Legal Limitations and the Legal Reservations) and with the same
priority by the Guaranty made in connection with this Agreement and any and all
guarantees made in connection with the Senior First Lien Credit Agreement;
provided further that pursuant to such Reorganization Plan (i) the principal
amount of Indebtedness of the Company and its Subsidiaries secured by Liens with
higher priority than the Liens securing the Roll-Up Loans shall not exceed the
sum of (x) $4,790,000,000 plus (y) the amount (up to a maximum of $460,000,000)
by which the DIP ABL Facility is increased after the date hereof in accordance
with its terms, less (z) the aggregate amount of repayments of NM Loans and
repayments of loans (and cash collateralization of letters of credit) under the
DIP ABL Facility coupled with permanent reductions of commitments under the DIP
ABL Facility, (ii) none of the Senior First Lien Debt or Senior Second/Third
Lien Debt may be paid (in whole or in part) in cash unless the Roll-Up Loans are
paid in full in cash and (iii) the aggregate amount of the Roll-Up Loans,
together with other Indebtedness of the Company and its Subsidiaries secured by
Liens that are pari passu with the Liens securing the Roll-Up Loans pursuant to
the Orders and the Collateral Documents, shall not exceed the sum of
(x) $3,250,000,000 minus (y) the principal amount of

 

62



--------------------------------------------------------------------------------

Roll-Up Loans repaid or consensually converted into equity or other securities
of the Company or its Subsidiaries or any of their successors as any of the
foregoing may be reorganized under Chapter 11 of the Bankruptcy Code or
otherwise. For the avoidance of doubt, to the extent that the Roll-Up Loans are
repaid in cash pursuant to Section 2.05, this Section 2.12 shall no longer
apply.

Section 2.13 Joint and Several Obligations.

The obligations of the Borrowers under the Loan Documents shall be joint and
several. The Agents and the Lenders may enforce against any one or more
Borrowers the obligations of the Borrowers to make the payments due under the
Loan Documents, and each Borrower shall be responsible to the Agents and the
Lenders for the full amount of such payments due. The obligations of each of the
Borrowers under the Loan Documents shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any other Loan Party under any Loan Documents, by operation
of law or otherwise;

(b) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any other Loan Party under any Loan
Documents;

(c) any change in the existence, structure or ownership of any other Loan Party;

(d) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any other Loan Party or its assets or any resulting release or
discharge of any obligation of any other Loan Party under any Loan Documents;

(e) any invalidity or unenforceability relating to or against any other Loan
Party for any reason of any Loan Documents, or any provision of applicable Law
purporting to prohibit the payment by any other Loan Party of the principal of
or interest on any Note or any other amount payable by any other Loan Party
under any Loan Documents; or

(f) any other act or omission to act or delay of any kind by any other Loan
Party or any other corporation or Person or any other circumstance whatsoever
which might, but for the provisions of this paragraph, constitute a legal or
equitable discharge of the Borrowers’ obligations hereunder.

Section 2.14 No Discharge; Survival of Claim. Each of the Borrowers and the
Guarantors agrees that (i) its obligations under the Loan Documents (other than
obligations in respect of the Roll-Up Loans, which are subject to Section 2.12)
shall not be discharged by the entry of an order confirming a Reorganization
Plan (and each of the Borrowers and the Guarantors, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and
(ii) the Superpriority Claim granted to the Agents and the Lenders pursuant to
the Orders and the Liens granted to the Agents and the Lenders pursuant to the
Orders shall not be affected in any manner by the entry of an order confirming a
Reorganization Plan (other than in respect of the Roll-Up Loans, which are
subject to Section 2.12).

 

63



--------------------------------------------------------------------------------

ARTICLE III

Taxes, Increased Costs Protection and Illegality

Section 3.01 Taxes.

(a) Except as required by law, any and all payments by the Loan Parties to or
for the account of any Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction for any Taxes. If any Loan Party or
other applicable withholding agent shall be required by any Laws to withhold or
deduct any Indemnified Taxes or Other Taxes from or in respect of any sum
payable under any Loan Document to or for the account of any Agent or any
Lender, (i) the sum payable by the applicable Loan Party shall be increased as
necessary so that after making all required withholdings or deductions of
Indemnified Taxes or Other Taxes (including withholdings or deductions
applicable to additional sums payable under this Section 3.01), each Agent or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such withholdings or deductions of Indemnified Taxes or Other
Taxes been made, (ii) such Loan Party or other applicable withholding agent (as
applicable) shall make such withholdings or deductions, (iii) such Loan Party or
other applicable withholding agent (as applicable) shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with applicable Law, and (iv) within thirty (30) days after the date
of such payment (or, if receipts or evidence are not available within thirty
(30) days, as soon as possible thereafter), if a Loan Party made the withholding
or deduction, such Loan Party shall furnish to the Agent or affected Lender (as
the case may be) the original or a copy of a receipt evidencing payment thereof
or other evidence reasonably acceptable to such Agent or Lender.

(b) The Loan Parties agree to pay any and all present or future stamp, court or
documentary taxes and any other excise, property, intangible, mortgage recording
or similar taxes or charges or levies which arise from any payment made under
any Loan Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”) except for any such tax resulting from an
assignment or participation by a Lender or Participant (“Assignment Tax”), but
only if such Assignment Taxes result from a connection between the jurisdiction
imposing such tax and such Lender or Participant other than any connections
arising solely from such Lender or Participant having executed, delivered, been
a party to, received or perfected a security interest under or performed its
obligations under, received payment under or enforced, this Agreement or any
other Loan Document.

(c) Each Loan Party jointly and severally agrees to indemnify and hold harmless
each Agent and each Lender for (i) the full amount of Indemnified Taxes and
Other Taxes payable by such Agent or such Lender (including Indemnified Taxes or
Other Taxes imposed directly on the Agent or Lender) whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant taxing authority and (ii) any expenses (excluding any Excluded
Taxes) arising therefrom or with respect thereto. A certificate as to the amount
of such payment or liability, along with a reasonably detailed description of
such payment or liability, delivered to the applicable Loan Party shall be
conclusive absent manifest error.

 

64



--------------------------------------------------------------------------------

(d) Each Foreign Lender shall, to the extent it is legally entitled to do so,
(u) on or prior to the Closing Date in the case of each Foreign Lender that is a
signatory hereto, (v) on or prior to the date of the Assignment and Assumption
pursuant to which such Foreign Lender becomes a Lender, (w) on or prior to the
Roll-Up Date to the extent such Foreign Lender is a Roll-Up Lender not already
party hereto, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete or incorrect, (y) after the occurrence
of any event involving such Foreign Lender that requires a change in the most
recent form or certification previously delivered by it to the Borrowers’ Agent
and the Administrative Agent, and (z) from time to time if reasonably requested
by Borrowers’ Agent or the Administrative Agent, provide the Administrative
Agent (and, other than for any period during which the Administrative Agent
satisfies the requirements of the final paragraph of this Section 3.01(d), as
determined (solely for the purposes of requesting forms from a Foreign Lender)
in the reasonable discretion of the Borrowers’ Agent, the Borrowers’ Agent) with
two completed originals of each of the following, as applicable:

(i) IRS Form W-8ECI (claiming exemption from U.S. federal withholding tax
because the income is effectively connected with a U.S. trade or business) or
any successor form;

(ii) IRS Form W-8BEN (claiming exemption from, or a reduction of, U.S. federal
withholding tax under an income tax treaty) or any successor form;

(iii) in the case of a Foreign Lender claiming exemption under Section 871(h) or
881(c) of the Code, an IRS Form W-8BEN or any successor form and a certificate
substantially in the form of Exhibit I hereto (to claim exemption from U.S.
federal withholding tax under the portfolio interest exemption); or

(iv) any other applicable form, certificate or document prescribed by the IRS
certifying as to such Foreign Lender’s entitlement to such exemption from U.S.
federal withholding tax or reduced rate with respect to specified payments to be
made by any Borrower to such Foreign Lender under the Loan Documents.

To the extent it is legally entitled to do so, any Foreign Lender which Lender
does not act or ceases to act for its own account with respect to any portion of
any sums paid or payable to such Foreign Lender under any of the Loan Documents
shall deliver to Administrative Agent (and the Borrowers’ Agent, as applicable),
on or prior to the date such Foreign Lender becomes a Lender, or on or prior to
such later date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable (and on or prior to the
date on which any such form or certification expires or becomes obsolete or
incorrect, after the occurrence of any event involving such Foreign Lender that
requires a change in the most recent form or certification previously delivered
by it to the Administrative Agent (and the Borrowers’ Agent, as applicable), and
from time to time thereafter if reasonably requested by the Administrative Agent
(or the Borrowers’ Agent, as applicable)), two completed originals of IRS Form
W-8IMY (or any successor forms) properly completed and duly executed by such
Foreign Lender, together with all information required to be transmitted with
such form, and any other certificate or statement of exemption required under
the Code or reasonably requested by the Administrative Agent (or the Borrowers’
Agent, as applicable), to establish that such Foreign

 

65



--------------------------------------------------------------------------------

Lender is not acting for its own account with respect to a portion of any such
sums payable to such Foreign Lender and to establish that such portion may be
received without deduction for, or at a reduced rate of, U.S. federal
withholding tax (including, if the Foreign Lender is claiming the portfolio
interest exemption with respect to one or more of its beneficial owners, a
certificate substantially in the form of Exhibit I hereto with respect to such
beneficial owners).

In addition to the foregoing, any Lender that is entitled to an exemption from
or reduction of withholding tax under the law of any jurisdiction in which any
Borrower is located or doing business, or any treaty to which such jurisdiction
is a party, with respect to payments under this Agreement or any other Loan
Document shall deliver to such Borrower and the Administrative Agent, to the
extent that it is legally entitled to do so, at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by such Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate, provided that such Lender has received written notice from such
Borrower or the Administrative Agent advising it of the availability of such
exemption or reduction and supplying all applicable documentation.

Each Agent shall, to the extent it is legally entitled to do so, provide the
Borrowers’ Agent with, (i) with respect to any amount received on behalf of a
Lender, one completed original of IRS Form W-9 or W-8IMY, as applicable,
(ii) with respect to any fee received by such Agent hereunder, one completed
original of IRS Form W-9 or applicable W-8 and (iii) any other documentation
reasonably requested by the Borrowers’ Agent as will permit any payment of such
fee to be made without withholding or at a reduced rate of withholding; provided
that on the Closing Date the Agents shall provide to the Borrowers’ Agent the
following correct, complete and duly executed documents, as applicable: (A) an
IRS Form W-9 or W-8ECI that eliminates all withholding and backup withholding
taxes with respect to any fees to be received by the Agent, and (B) in the case
of the Administrative Agent, an IRS Form W-8IMY with boxes 11 and 12 marked and
that otherwise satisfies the requirements of Treasury Regulation Sections
1.1441-1(b)(2)(iv) and 1.1441-1(e)(3)(v) as applicable to a U.S. branch that has
agreed to be treated as a U.S. person for withholding tax purposes. Thereafter
and from time to time, each Agent shall, to the extent it is legally entitled to
do so, provide the Borrowers’ Agent such additional duly completed and signed
copies of one or more of such forms (or such successor forms) or documentations
on or prior to the date on which any such form or documentation expires or
becomes obsolete or incorrect. The Administrative Agent hereby represents that
it is a U.S. branch of a foreign bank subject to regulatory supervision by the
Federal Reserve Board. The Borrowers and the Administrative Agent hereby agree
that the Borrowers will treat the U.S. branch of the Administrative Agent as a
U.S. person for withholding tax purposes within the meaning of Treasury
Regulation Sections 1.1441-1(b)(2)(iv) and 1.1441-1(e)(3)(v). Accordingly, the
Administrative Agent shall have complied with clause (i) of this paragraph by
providing a Form W-8IMY with the certifications provided for in (A), (B) and
(C) of Treasury Regulation Section 1.1441-1(e)(3)(v) and shall not be required
to provide any information or forms with respect to any of the Lenders.

(e) Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall, on the date such Lender becomes a party
hereto, provide the Borrowers’ Agent and the Administrative Agent with two
completed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding and shall update such form from time to time if
such form expires or becomes obsolete or incorrect.

 

66



--------------------------------------------------------------------------------

(f) Any Lender or Agent claiming any additional amounts or indemnification
payments pursuant to this Section 3.01 shall use its reasonable efforts (if
requested by the Borrowers’ Agent) to change the jurisdiction of its Lending
Office or take other steps (in each case, at Borrowers’ expense) if such a
change or other steps would reduce any such additional amounts or
indemnification payments (or any similar amount that may thereafter accrue) and
would not, in the sole determination of such Lender or Agent, result in any
unreimbursed cost or expense or be otherwise disadvantageous to such Lender or
Agent.

(g) If any Lender or Agent determines, in its sole discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrowers
pursuant to this Section 3.01, it shall promptly remit the portion of such
refund to the applicable Loan Party that will leave it in no better or worse
after-tax position (taking into account all out-of-pocket expenses of the Lender
or Agent, as the case may be, than if the Indemnified Tax or Other Tax giving
rise to such refund had not been imposed in the first instance); provided that
the Loan Parties, upon the request of the Lender or Agent, as the case may be,
agree promptly to return such refund (plus any penalties, interest or other
charges imposed by the relevant taxing authority) to such party in the event
such party is required to repay such refund to the relevant taxing authority.
This clause (g) shall not be construed to require any Lender or Agent to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Loan Party or any other Person.

Section 3.02 Illegality.

If any Lender determines that any Law has made it unlawful or otherwise
prohibited, or that any Governmental Authority has asserted that it is unlawful
or otherwise prohibited, for any Lender or its applicable Lending Office to
make, maintain or fund Eurodollar Rate Loans or to determine or charge interest
rates based upon the Eurodollar Rate, then, on notice thereof by such Lender to
the Borrowers’ Agent through the Administrative Agent, any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers’ Agent that the circumstances giving rise
to such determination no longer exist. Upon receipt of such notice, the
Borrowers’ Agent shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may in compliance with
applicable Law continue to maintain such Eurodollar Rate Loans to such day, or
promptly, if such Lender may not in compliance with applicable Law continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion,
such Borrower shall also pay accrued interest on the amount so prepaid or
converted and all amounts due, if any, in connection with such prepayment or
conversion under Section 3.05. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

67



--------------------------------------------------------------------------------

Section 3.03 Inability To Determine Rates.

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
that the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, or that Dollar or other applicable deposits
are not being offered to banks in the London interbank Eurodollar, or other
applicable, market for the applicable amount and the Interest Period of such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrowers’ Agent and each Lender. Thereafter, the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrowers’ Agent may revoke any pending
request for a Borrowing of, conversion to or continuation of such Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request, if
applicable, into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

(a) If any Lender determines that as a result of a Change in Law after the
Initial Funding Date, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any Eurodollar Rate Loans (or, in the case of any Taxes not excluded
below, any Loans), or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Indemnified Taxes or Excluded Taxes and (ii) reserve requirements
contemplated by Section 3.04(c)), then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the applicable Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Initial Funding Date, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06)),
the applicable Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction within fifteen (15) days after receipt
of such demand.

(c) Each Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurodollar funds or deposits, additional interest on the unpaid
principal amount of each

 

68



--------------------------------------------------------------------------------

applicable Eurodollar Rate Loan of such Borrower equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the NM Commitments or the funding of any Eurodollar Rate Loans of such
Borrower, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such NM Commitment or Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Borrowers’ Agent shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrowers’ Agent, use commercially reasonable
efforts to designate another Lending Office for any Loan affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 3.04(e) shall affect or postpone any of the Obligations of such
Borrower or the rights of such Lender pursuant to Section 3.04(a), (b), (c) or
(d).

Section 3.05 Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, each Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan of such Borrower on a day other than the last day of the Interest Period
for such Loan (in each case, whether voluntary, mandatory, automatic, by reason
of acceleration, or otherwise); or

(b) any failure by the applicable Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan of such Borrower on the date or in the amount notified by
the Borrowers’ Agent;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

69



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by any Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank Eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrowers’ Agent setting forth the additional
amount or amounts to be paid to it hereunder which shall be conclusive in the
absence of manifest error. In determining such amount, such Agent or such Lender
may use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.05 or 3.04, the Borrowers’ Agent shall not be required to compensate
such Lender for any amount incurred more than one hundred and twenty (120) days
prior to the date that such Lender notifies the applicable Borrower of the event
that gives rise to such claim; provided that, if the circumstance giving rise to
such claim is retroactive, then such 120-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the Borrowers under Section 3.04, the Borrowers’ Agent
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue from one Interest Period to
another applicable Eurodollar Rate Loans, or, if applicable, to convert Base
Rate Loans into Eurodollar Rate Loans, until the event or condition giving rise
to such request ceases to be in effect (in which case the provisions of
Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurodollar Rate
Loan, or to convert Base Rate Loans into Eurodollar Rate Loans shall be
suspended pursuant to Section 3.06 hereof, such Lender’s applicable Eurodollar
Rate Loans shall be automatically converted into Base Rate Loans (or, if such
conversion is not possible, repaid) on the last day(s) of the then current
Interest Period(s) for such Eurodollar Rate Loans (or, in the case of an
immediate conversion required by Section 3.02, on such earlier date as required
by Law) and, unless and until such Lender gives notice as provided below that
the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurodollar Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurodollar Rate Loans shall
remain as Base Rate Loans.

 

70



--------------------------------------------------------------------------------

(d) If any Lender gives notice to the Borrowers (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of any of such Lender’ s
Eurodollar Rate Loans pursuant to this Section 3.06 no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when Eurodollar Rate Loans made by other Lenders of such Class are outstanding,
if applicable, such Lender’s Base Rate Loans shall be automatically converted,
on the first day(s) of the next succeeding Interest Period(s) for such
outstanding Eurodollar Rate Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders of such Class holding Eurodollar
Rate Loans and by such Lender are held pro rata (as to principal amounts,
interest rate basis, and Interest Periods).

Section 3.07 Replacement of Lenders Under Certain Circumstances.

(a) If at any time (i) the Borrowers become obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make any Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or
Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrowers’ Agent may, on ten
(10) Business Days’ prior written notice to the Administrative Agent and such
Lender, replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Company in each such instance), at par, all of its rights and
obligations under this Agreement (in respect of any applicable Class only in the
case of clause (i) or, with respect to a Class vote, clause (iii)) to one or
more Assignees; provided that neither the Administrative Agent nor any Lender
shall have any obligation to the Borrowers to find a replacement Lender or other
such Person; and provided further that (A) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Assignees shall have agreed to, and shall be sufficient (together with all other
consenting Lenders) to cause the adoption of, the applicable departure, waiver
or amendment of the Loan Documents and (B) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, (x) the Lender being replaced shall have
the option of withdrawing such claims, in which case such Lender shall not be
required to make such assignment and (y) such assignment, if effected, will
result in a reduction in such compensation or payments.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s NM Commitment and/or outstanding Loans, and (ii) deliver any Notes
evidencing such Loans to the applicable Borrowers or to the Administrative
Agent. Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s NM
Commitment and/or outstanding Loans, (B) all obligations of the Borrowers owing
to the assigning Lender relating to the Loans and/or NM Commitments so assigned
(including any amounts owed under Section 2.03 but excluding any Exit Fee,
assuming for this purpose (in the case of a Lender being replaced pursuant to
Section 3.07(a)(iii)) that the Loans of such Lender were being voluntarily
prepaid) shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the applicable Borrowers, the assignee
Lender shall become a Lender

 

71



--------------------------------------------------------------------------------

hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans and/or NM Commitments, except with respect
to indemnification provisions under this Agreement, which shall survive as to
such assigning Lender. In connection with any such replacement, if any such
Non-Consenting Lender or Defaulting Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.

(c) In the event that (i) the Borrowers or the Administrative Agent have
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders or the Required Class
Lenders of the relevant Class have agreed to such consent, waiver or amendment,
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender”; provided that, solely in connection with any
amendment to extend the Maturity Date as provided in Section 2.05(a) and subject
to the payment of the Exit Fee pursuant to Section 2.07(c)(ii) to the extent
required thereby, clause (iii) of this Section 3.07(c) shall not apply.

Section 3.08 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the NM Commitments and repayment of all other payment Obligations
hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

Section 4.01 Conditions to Initial Credit Extensions. The obligation of each
applicable Lender to make the Credit Extensions on the Initial Funding Date was
subject to satisfaction of the conditions precedent set forth in the DIP Term
Sheet, including those set forth under “Conditions to Initial Availability”
therein.

Section 4.02 Conditions to All Credit Extensions.

The obligation of each Lender to make any Credit Extension (including the Credit
Extensions made on the Initial Funding Date and on the Closing Date) is subject
to the satisfaction or waiver of the following conditions precedent; provided
that a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans shall not be deemed a Credit Extension for the purposes of this
Section 4.02:

(a) The representations and warranties of each Borrower and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all

 

72



--------------------------------------------------------------------------------

material respects on and as of the date of such Credit Extension; provided that
to the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further, that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such respective dates.

(b) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.

(d) The Lenders shall have received the latest 13-Week Projection and Variance
Report required to be delivered in accordance with Section 6.04 (it being
understood and agreed that each of the 13-Week Projection and Variance Report
delivered prior to the date hereof satisfies this condition for purposes of the
Closing Date).

(e) The Interim Order shall be in full force and effect and shall not have been
vacated, stayed, reversed, modified or amended in any respect without the prior
written consent of each of the Initial NM Lenders, provided, that at the time of
the making of any Loan the aggregate amount of which, when added to the Total
Outstandings, would exceed the amount authorized by the Interim Order
(collectively, the “Additional Credit”), the Administrative Agent and each of
the Lenders shall have received a final copy of an order of the Bankruptcy Court
in substantially the form of the Interim Order (with only such modifications
thereto as are reasonably satisfactory in form and substance to each of the
Initial NM Lenders) (the “Final Order”), which, in any event, shall have been
entered by the Bankruptcy Court no later than (i) March 6, 2009 or (ii) such
later date as approved by each of the Initial NM Lenders and at the time of the
extension of any Additional Credit the Final Order shall be in full force and
effect, and shall not have been vacated, stayed, reversed or modified or amended
in any respect without the prior written consent of the Required Class Lenders
in respect of the NM Loans; and if either the Interim Order or the Final Order
is the subject of a pending appeal in any respect, neither the making of the
Loans nor the performance by any Debtor of any of their respective obligations
under any of the Loan Documents shall be the subject of a presently effective
stay pending appeal.

(f) After giving effect to the applicable Credit Extension, the Total
Outstandings will not exceed the amount which, in the reasonable judgment of the
Chief Restructuring Officer, is reasonably necessary for the conduct of the
business in the near term, and the Loan Parties shall otherwise be in compliance
with the Orders.

(g) The Borrowers shall have paid to the Administrative Agent the then unpaid
balance of all accrued and unpaid fees then due and payable under and pursuant
to Section 2.07.

 

73



--------------------------------------------------------------------------------

Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrowers’ Agent shall be deemed to be a representation
and warranty that the conditions specified in paragraphs (a), (b), (e) and
(f) of this Section have been satisfied on and as of the date of the applicable
Credit Extension.

Section 4.03 Conditions Precedent to the Closing Date. This Agreement,
including, without limitation, the obligation of each Lender to make the Credit
Extensions on the Closing Date, shall become effective on the date on which the
following conditions precedent shall have been satisfied or waived:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party to the extent such Loan Party is a party thereto, each in form and
substance reasonably satisfactory to the Administrative Agent, its legal counsel
and the Required Lenders:

(i) executed counterparts of this Agreement (including by all Lenders party
hereto) and the other Loan Documents (except where delivery after the Closing
Date is contemplated by Section 6.15(a));

(ii) a Note executed by each relevant Borrower in favor of each Lender that has
requested a Note more than three (3) Business Days prior to the Closing Date;

(iii) except where delivery after the Closing Date is contemplated by
Section 6.15(a), each Collateral Document set forth on Schedule 1.01C, duly
executed by each Loan Party party thereto, together with, in the case of the
Debtors (other than Basell GmbH), evidence that all other actions, recordings
and filings that the Administrative Agent may acting reasonably deem necessary
to satisfy the Collateral and Guarantee Requirement (and as have been notified
to the Borrowers’ Agent or their counsel no later than three (3) Business Days
prior to the Closing Date) shall have been taken, completed or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require (and as have been notified to the
Borrowers’ Agent no later than three (3) Business Days before the Closing Date)
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party on the Closing Date;

(v) (A) the executed legal opinion of Cadwalader, Wickersham and Taft LLP,
special U.S. counsel to the Company and certain other Loan Parties,
substantially in the form of Exhibit G hereto; and

 

74



--------------------------------------------------------------------------------

(B) the executed legal opinion of local counsel to the Lenders or Loan Parties,
as applicable, in the jurisdictions listed on Schedule 4.03(a)(v)(B), in form
and substance reasonably satisfactory to the Administrative Agent;

(vi) except as contemplated by Section 6.15(a), evidence that all insurance
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect and that the Collateral Agent has been named as loss payee and
additional insured under each insurance policy with respect to such insurance as
to which the Collateral Agent shall have requested to be so named;

(vii) a Committed Loan Notice relating to the Credit Extensions to be made on
the Closing Date, if any;

(viii) the Intercreditor Agreement, executed and delivered by a duly authorized
officer of the applicable Loan Parties and of the Collateral Agent and other
parties thereto; and

(ix) the Sponsor Letter Agreement, executed and delivered by a duly authorized
officer of Access.

(b) Prior to or substantially simultaneously with the Closing Date (or on such
later date as the Administrative Agent may agree), all fees and expenses (to the
extent invoices for such expenses have been provided at least three (3) Business
Days prior to the Closing Date) required to be paid hereunder or under the DIP
Term Sheet by the Company or any Borrower on or prior to such date shall be paid
in full (which may be from the Credit Extensions made on the Closing Date).

(c) The Administrative Agent shall have received all documentation and other
information mutually agreed to be required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the United States PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “USA Patriot Act”), including the information
described in Section 10.19.

(d) Prior to or substantially simultaneously with the Closing Date, the DIP ABL
Facility, which shall be in form and substance reasonably satisfactory to the
Required Lenders, shall have become effective and the Borrowers shall have
delivered to the Lenders a copy thereof certified by a Responsible Officer as
being true, complete and correct.

(e) Prior to or substantially simultaneously with the Closing Date, each of the
Senior First Lien Credit Agreement Amendment, the Bridge Forbearance Agreement
and the Senior Forbearance Agreement shall have been consented to by the Initial
NM Lenders and the Loan Parties required to be party thereto.

(f) If the Closing Date occurs (i) prior to the Roll-Up Date, the Roll-Up
Entitlements shall be in existence with full force and effect as contemplated by
this Agreement or (ii) on or after the Roll-Up Date, the Roll-Up Loans shall be
in existence with full force and effect as contemplated by this Agreement.

 

75



--------------------------------------------------------------------------------

ARTICLE V

Representations and Warranties

Each of the Company and each Borrower represents and warrants to the Agents and
the Lenders that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Material Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing, in each case where such concept
exists, under the Laws of the jurisdiction of its incorporation or organization,
(b) subject to the entry by the Bankruptcy Court of the Interim Order and the
Final Order and subject to the terms thereof, has all requisite constitutional,
corporate or other similar power and authority to (i) own or lease its material
assets and carry on its business substantially as currently conducted and
(ii) subject, in the case of the Company and the other Foreign Guarantors, to
the Agreed Security Principles, the Legal Reservations and the Legal
Limitations, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) subject to the entry by the Bankruptcy
Court of the Interim Order and the Final Order and subject to the terms thereof,
is duly qualified and in good standing, in each case where such concept exists,
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Laws, orders, writs and injunctions except to the extent
failure to comply therewith is permitted by Chapter 11 of the Bankruptcy Code
and (e) subject to the entry by the Bankruptcy Court of the Interim Order and
the Final Order, has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (c), (d) or (e), to the extent that failure to
do so could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention.

Subject to the entry by the Bankruptcy Court of the Interim Order and the Final
Order and subject to the terms thereof, the execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party, and
the consummation of the transactions contemplated thereby, are within such
Person’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) in any material
way, conflict with or result in any breach or contravention of (except in
respect of the Existing Primed Secured Facilities and the Existing Notes), or
the creation of any Lien under (other than as permitted by Section 7.01), or
require any payment to be made under, except payments as set forth in the funds
flow memorandum dated the Closing Date and delivered to the Administrative Agent
and the Lenders (which shall be reasonably satisfactory to the Required
Lenders), (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any material Law in any material way; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i), to the extent that such conflict, breach,
contravention or payment could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

Section 5.03 Governmental Authorization; Other Consents.

Subject, in the case of the Company and the other Foreign Guarantors, to the
Agreed Security Principles, the Legal Reservations and the Legal Limitations, no
material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority (except as required under
the Bankruptcy Code and applicable state and federal bankruptcy rules) or any
other Person is necessary for or required of a Loan Party in connection with
(a) the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents delivered
as of such date, (c) the perfection or maintenance of the Liens created under
the Collateral Documents delivered as of such date (including the priority
thereof) or (d) the exercise by the Administrative Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Orders and the Collateral Documents, except for (i) solely in
the case of the Company and the other Foreign Guarantors, filings, notices,
consents and registrations necessary to perfect the Liens created under the
Collateral Documents; (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect; (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (iv) solely in the case of the
Company and the other Foreign Guarantors, those not required in accordance with
the Agreed Security Principles.

Section 5.04 Binding Effect.

Subject to the entry by the Bankruptcy Court of the Final Order and subject to
the terms thereof, this Agreement and each other Loan Document dated on or prior
to the date this representation is made has been duly executed and delivered by
each Loan Party that is a party thereto. Subject to the entry by the Bankruptcy
Court of the Final Order, this Agreement and each other Loan Document dated on
or prior to the date this representation is made constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, except as such enforceability
may be limited by (i) in the case of the Company and the other Foreign
Guarantors, Debtor Relief Laws, the Agreed Security Principles, the Legal
Reservations and the Legal Limitations, and (ii) the effect of foreign Laws and
rules and regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries or obligations (including any Guaranty) of the Foreign Guarantors.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements and the unaudited financial statements of
the Company and its Subsidiaries for the fiscal quarters ended March 31,
2008, June 30, 2008 and September 30, 2008 fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
dates thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby,

 

77



--------------------------------------------------------------------------------

except as otherwise expressly noted therein. During the period from December 31,
2007 to and including the Closing Date, there has been (x) no sale, transfer or
other disposition by the Company or any of its Subsidiaries of any material part
of the business or property of the Company or any of its Subsidiaries, taken as
a whole, and (y) no purchase or other acquisition by the Company or any of its
Subsidiaries of any business or property (including any Equity Interests of any
other Person) material in relation to the consolidated financial condition of
the Company and its Subsidiaries, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto or has not otherwise been
disclosed in writing to the Lenders prior to the date hereof.

(b) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Company and its Subsidiaries which have been furnished to
the Administrative Agent prior to the Closing Date have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.

(c) The Loan Parties have disclosed any material assumptions with respect to the
13-Week Projection and the Operating Forecast and affirm that each of the
13-Week Projection and the Operating Forecast was prepared in good faith upon
assumptions believed to be reasonable at the time of preparation.

(d) Since September 30, 2008, there has been no event or circumstance that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.06 Litigation.

Other than the Cases and as disclosed on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrowers, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their properties or revenues that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.07 Ownership of Property; Liens.

(a) Each Loan Party and each of its Subsidiaries has good record fee simple
title (or otherwise holds full legal (and, if applicable, beneficial) ownership
under applicable Law) to, or valid leasehold interests in, or easements or other
limited property interests in, all material Real Property necessary in the
ordinary conduct of its business, free and clear of all Liens except for
(x) minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
(y) Liens permitted under Section 7.01 (other than Section 7.01(w)).

(b) Schedule 5.07 contains a true and complete list of each interest in material
Real Property owned or ground leased by the Debtors (other than any Foreign
Debtor) and describes the type of interest therein held by each such entity.

 

78



--------------------------------------------------------------------------------

Section 5.08 Environmental Matters.

In each case, except as set forth on Schedule 5.08:

(a) There are no claims, actions, suits, proceedings, demands, notices or, to
the knowledge of any Loan Party and each of its Subsidiaries, investigations
alleging actual or potential liability of any Loan Party or its Subsidiaries
under or for violation of, or otherwise relating to, any Environmental Law that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Except for items that could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (i) each Loan Party and each of
their respective Subsidiaries and each of their Real Property, other assets and
operations are in compliance with all applicable Environmental Laws, including
all Environmental Permits; (ii) none of the properties currently or, to the
knowledge of any Loan Party or any of its Subsidiaries, formerly, owned, leased
or operated by any Loan Party or any of its Subsidiaries is listed or formally
proposed for listing on the National Priority List under CERCLA, or the German
register of contaminated sites (Altlaster register) or any analogous list
maintained pursuant to any Environmental Law; (iii) all asbestos or
asbestos-containing material on, at or in any property or facility currently
owned, leased or operated by any Loan Party or any of its Subsidiaries is in
compliance with Environmental Laws; and (iv) there has been no Release of
Hazardous Materials by any Person on, at, under or from any property or facility
currently or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries and there has been no Release of Hazardous Materials by any Loan
Party or any of its Subsidiaries at any other location.

(c) The properties and facilities owned, leased or operated by the Loan Parties
and their Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, (ii) require investigation
or other response or corrective action under, or (iii) could reasonably be
expected to give rise to liability under, Environmental Laws, which violations,
actions and/or liabilities, individually or in the aggregate, could, reasonably
be expected to result in a Material Adverse Effect.

(d) None of the Loan Parties or their Subsidiaries is undertaking or financing,
in whole or in part, either individually or together with other potentially
responsible parties, any investigation, response or other corrective action
relating to any actual or threatened Release of Hazardous Materials at any
property, facility or location pursuant to any Environmental Law except for such
investigation, response or other corrective action that, individually or in the
aggregate, could not, reasonably be expected to result in a Material Adverse
Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored by any
Loan Party or any of their Subsidiaries at, or transported by or on behalf of
any Loan Party or any of their Subsidiaries to or from, any property or facility
currently or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner which could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect.

 

79



--------------------------------------------------------------------------------

(f) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties or any of
their Subsidiaries has contractually assumed, and is not subject or a party to
any judgment, order, decree or agreement which imposes, any liability or
obligation under or relating to any Environmental Law.

Section 5.09 Taxes. In each case, except as set forth on Schedule 5.09:

(a) except to the extent failure to do so is permitted by Chapter 11 of the
Bankruptcy Code or pursuant to the Orders, each of the Loan Parties and each of
their respective Subsidiaries has (i) timely filed all material Tax returns
required to be filed and all such tax returns are true and correct in all
material respects, (ii) timely paid all material Taxes levied or imposed upon it
or its properties (whether or not shown on a tax return) except those that are
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on its books,
and (iii) satisfied all of its material Tax withholding obligations;

(b) except as could not reasonably be expected to have a Material Adverse
Effect, there are no current, pending or threatened audits, examinations or
claims with respect to Taxes of any Loan Party or any of their respective
Subsidiaries; and

(c) none of the Loan Parties has ever “participated” in a “listed transaction”
within the meaning of Treasury Regulation Section 1.6011-4.

Section 5.10 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred or is reasonably expected to occur and
(ii) neither any Loan Party, any Subsidiary nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA,
except, with respect to each of the foregoing clauses of this Section 5.10(b),
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(c) Except where noncompliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (i) each Foreign
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities, and (ii) neither any Loan Party nor any Subsidiary has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Plan.

 

80



--------------------------------------------------------------------------------

Section 5.11 Subsidiaries; Equity Interests.

No Loan Party has any Subsidiaries other than dormant or inactive entities and
those specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests owned by the Debtors (or a Subsidiary of any Debtor) in such
Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Debtor (or a Subsidiary of any Debtor) in such Subsidiaries
are owned free and clear of all Liens except (i) those created under the
Collateral Documents and (ii) any Lien that is permitted under Section 7.01.
Schedule 5.11 sets forth the name, jurisdiction and ownership interest of each
Loan Party in each Subsidiary that is not dormant or inactive.

Section 5.12 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings will be used for any purpose that violates Regulation U.

(b) None of the Borrowers, any Person Controlling any Borrower, or any of the
Subsidiaries of a Borrower is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 5.13 Disclosure.

As of the Closing Date, to the best of the Loan Parties’ knowledge, no report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party to any Agent, any Lender or the Bankruptcy Court in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or, as of the Closing Date only, omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation, it being
understood that such projections may vary from actual results and that such
variances may be material.

Section 5.14 Anti-Terrorism Laws.

(a) To the best knowledge of the Loan Parties organized in the United States, no
such Loan Party nor any Subsidiary thereof: (i) is, or is controlled by or is
acting on behalf of, a Restricted Party; (ii) has received funds or other
property from a Restricted Party; or (iii) is in breach of or is the subject of
any action or investigation under any Anti-Terrorism Law.

(b) Each of the Loan Parties organized in the United States and, to the best of
such Loan Parties’ knowledge, each Subsidiary thereof has taken reasonable
measures to ensure compliance with the Anti-Terrorism Laws.

 

81



--------------------------------------------------------------------------------

Section 5.15 Intellectual Property; Licenses, Etc.

Each of the Loan Parties and their Subsidiaries own, license or otherwise
possess the right to use, all of the trademarks, service marks, trade names,
domain names, copyrights, patents, trade secrets, know-how, database rights,
design rights and other intellectual property rights (collectively, “IP Rights”)
that are material to the operation of their respective businesses as currently
conducted, and, without conflict with the rights of any Person, except to the
extent such conflicts could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. To the best of the Loan Parties’
actual knowledge, the operation of the businesses as currently conducted by each
of the Loan Parties and their Subsidiaries does not infringe upon any IP Rights
held by any Person, and no other Person is infringing on their IP Rights, except
for such infringements, individually or in the aggregate, which could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
brought against any Loan Party or any of its Subsidiaries alleging the
infringement or misuse of any IP Rights or otherwise relating to IP rights is
pending or, to the knowledge of the Loan Parties, threatened against any Loan
Party or any of its Subsidiaries, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Except pursuant to licenses and other user agreements entered into by each
Debtor (other than Basell GmbH) in the ordinary course of business, each Debtor
(other than Basell GmbH) owns and possesses the right to use the IP Rights
identified with such Debtor’s name on Schedule 9 to the Perfection Certificate,
and the registrations and applications listed on such Schedule 9 are valid and
in full force and effect, except, in each case, to the extent failure to own or
possess such right to use or of such registrations to be valid and in full force
and effect could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

Section 5.16 Use of Proceeds and Cash.

The Borrowers shall use the proceeds of NM Loans for working capital and general
corporate purposes of the Company and its Subsidiaries and shall use such
proceeds and all other cash in a manner generally consistent with the Operating
Forecast (taking into account actual market conditions) and in compliance with
this Agreement (including but not limited to Section 6.16).

Section 5.17 Security Documents.

Subject to the Carve-Out and, solely with respect to the Company and any other
Foreign Guarantor, the Agreed Security Principles, the Legal Reservations and
the Legal Limitations, the Interim Order is (and the Final Order when entered
will be) effective to create in favor of the Secured Parties legal, valid,
enforceable and fully perfected security interests in and Liens on the
Collateral. Subject to the Interim Order, the entry by the Bankruptcy Court of
the Final Order and, solely with respect to any Foreign Guarantor, the Agreed
Security Principles, the Legal Reservations and the Legal Limitations, the
Collateral Documents are or in the case of each Collateral Document delivered
pursuant to Sections 6.13 and 6.15 will, upon execution and deliver thereof, be
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties (or in favor of the relevant Secured Parties directly, as
applicable), legal, valid and enforceable Liens on, and security interests in,
the Collateral described therein to the extent

 

82



--------------------------------------------------------------------------------

intended to be created thereby, and subject, in the case of Collateral Documents
governed by foreign Law, to the Agreed Security Principles, the Legal
Reservations and the Legal Limitations and to the making of all appropriate
filings, recordings, endorsements, notarizations, stamping, registrations and/or
notifications required under applicable Law, the Liens created by the Collateral
Documents shall constitute fully perfected Liens on, and security interests in
(to the extent intended to be created thereby), all right, title and interest of
the grantors in such Collateral, in each case subject to no Liens other than
Liens permitted hereunder and with the priority required by the Collateral
Documents, the Intercreditor Agreement and the Orders.

Section 5.18 Labor Matters.

There are no strikes pending or, to the knowledge of the Loan Parties,
reasonably expected to be commenced against any of the Loan Parties or their
Subsidiaries which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. The hours worked and payments made
to employees of the Loan Parties and each of their Subsidiaries have not been in
violation of any applicable laws, rules or regulations, except where such
violations would not reasonably be expected to have a Material Adverse Effect.
All payments due from any Loan Party on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of such Loan Party, except as would not, individually or in the
aggregate, be expected to have a Material Adverse Effect. None of the Loan
Parties organized in the Netherlands other than Basell Benelux B.V. and Lyondell
Chemie Nederland B.V. has, or is required to have, a (central) works council
((centrale) ondernemingsraad).

Section 5.19 The Orders.

Upon the maturity (whether by the acceleration or otherwise) of any of the
Obligations, the Lenders shall, subject to the provisions of Article VIII and
the applicable provisions of the Orders and, in the case of the Roll-Up Loans,
Sections 2.05 and 2.12, be entitled to immediate payment of such Obligations,
and to enforce the remedies provided for hereunder, without further application
to or order by the Bankruptcy Court.

Section 5.20 Basell GmbH.

Basell GmbH is a holding company that does not own any Real Property, and its
direct Subsidiaries (whose Equity Interests are subject to the Liens granted
pursuant to the Security Documents and the Orders, subject to the Collateral and
Guarantee Requirement) are limited liability companies that are neither
partnerships nor real estate holding companies.

Section 5.21 Material Contracts.

The Loan Parties are in material compliance with each contract entered into by
any Loan Party after the Petition Date or entered into prior to the Petition
Date and, in the case of the Debtors only, assumed, in each case that is
material to the Company and its Subsidiaries (taken as a whole), except in
respect of the Existing Primed Secured Facilities and the Existing Notes.

 

83



--------------------------------------------------------------------------------

Section 5.22 Solvency.

On the Closing Date, the Non-Debtor Subsidiaries (taken as a whole), after
giving effect to the transactions contemplated hereby and the borrowings
hereunder, are Solvent.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any NM Commitment hereunder, or any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, each of the Company and each Borrower shall, and shall cause each
of its Subsidiaries to:

Section 6.01 Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, but in any event within one hundred twenty
(120) days after the end of each Fiscal Year of the Company, commencing with
Fiscal Year 2008, an audited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such Fiscal Year, and the related audited
consolidated statements of income and retained earnings and of cash flows for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, which shall be reported on by an independent
registered public accounting firm of nationally recognized standing to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP.

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, but in any event within seventy-five (75) days
after the end of the first fiscal quarter of 2009, sixty (60) days after the end
of the second fiscal quarter of 2009, and forty-five (45) days after the end of
the third fiscal quarter of 2009 and each fiscal quarter thereafter, a
consolidated balance sheet of (A) the Company and its Subsidiaries and (B) the
Company and its Foreign Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of income and cash flows, each for such
fiscal quarter and the portion of the Fiscal Year then ended, setting forth in
each case in comparative form (i) the figures for the corresponding fiscal
quarter of the previous Fiscal Year and (ii) the figures for the corresponding
portion of the previous Fiscal Year, all certified (subject to normal quarterly
and year-end adjustments) by a Company Financial Officer as fairly presenting in
all material respects the financial condition, results of operations and cash
flows of the Company and its Subsidiaries or the Company and its Foreign
Subsidiaries, as applicable, in accordance with GAAP, as applicable, subject
only to normal quarterly and year-end audit adjustments and the absence of
footnotes.

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, but in any event within thirty (30) days after the
end of each month (or, in respect of (x) the month of January 2009, by March 15,
2009, (y) the month of February 2009, by April 15, 2009 and (z) in respect of
each month that corresponds to the end of a fiscal quarter, within forty
(40) days after the end of such month), (i) a consolidated balance sheet of

 

84



--------------------------------------------------------------------------------

(A) the Company and its Subsidiaries and (B) the Company and its Foreign
Subsidiaries as at the end of such month, and the related consolidated
statements of income and cash flows, each for such month and the portion of the
Fiscal Year then ended, setting forth in each case in comparative form (1) the
figures from the Operating Forecast for such month, (2) the figures for the
corresponding month of the previous Fiscal Year and (3) the figures for the
corresponding portion of the previous Fiscal Year and (ii) in the case of each
month that corresponds to the end of a fiscal quarter, a consolidated balance
sheet of (A) the Company and its Subsidiaries and (B) the Company and its
Foreign Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income and cash flows, each for such fiscal quarter
and the portion of the Fiscal Year then ended, setting forth in each case in
comparative form (1) the figures from the Operating Forecast for such fiscal
quarter, (2) the figures for the corresponding fiscal quarter of the previous
Fiscal Year and (3) the figures for the corresponding portion of the previous
Fiscal Year.

Documents required to be delivered pursuant to Section 6.01 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company (or any direct or indirect parent of the
Company) posts such documents, or provides a link thereto on the website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Company’s behalf on IntraLinks/IntraAgency or
another website identified in the notice provided pursuant to the next
succeeding paragraph of this Section 6.01, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (x) upon written
request by the Administrative Agent or any Lender, the Company shall deliver
paper copies of such information to the Administrative Agent or such Lender (as
applicable) and (y) the Company shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a)(i) to the Administrative Agent; provided, however, that if such
Compliance Certificate is first delivered by electronic means, the date of such
delivery by electronic means shall constitute the date of delivery for purposes
of compliance with Section 6.02(a)(i). Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Company
Materials”) by posting the Company Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Company or its securities) (each, a
“Public Lender”). The Company hereby agrees that it will identify that portion
of the Company Materials that may be distributed to the Public Lenders and that
(w) all such Company Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Company Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Company Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Company or

 

85



--------------------------------------------------------------------------------

its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Company Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Company Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Company Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

Section 6.02 Certificates; Other Information and Financial Reporting.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(i) concurrently with the delivery of the financial statements required by
Sections 6.01(a), (b) and (c), a duly completed Compliance Certificate signed by
a Company Financial Officer;

(ii) concurrently with the delivery of the financial statements required by
Sections 6.01(a), (b) and (c), a narrative discussion and analysis of the
financial condition and results of operations of the Company and its
Subsidiaries for the applicable period, as compared to the comparable periods of
the previous Fiscal Year and to the operating results forecast in the applicable
projections or Operating Forecast, as the case may be, which shall be certified
by a Company Financial Officer as being prepared in good faith;

(iii) concurrently with the delivery of the financial statements required by
Sections 6.01(a) and (b), a statement of the transactions made pursuant to the
Intercompany Facility during the applicable period, certified by a Responsible
Officer of the Borrowers’ Agent as being prepared in good faith and fairly
presenting in all material respects the information set forth therein;

(iv) within five (5) days after the same are sent, copies of all financial
statements and reports that the Company or any Subsidiary sends to the holders
of any class of its debt securities or public equity securities and, within five
(5) days after the same are filed, copies of all financial statements and
reports that the Company or any Subsidiary may make to, or file with, the SEC
(it being understood that nothing in this Section 6.02(a)(iv) shall obligate the
Company or any Subsidiary to make any filing with the SEC if it is not otherwise
required to do so under the rules and regulations promulgated by the SEC);

(v) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request in good faith;

(vi) (A) as soon as practicable in advance of filing with the Bankruptcy Court
or delivering to the Official Creditors’ Committee appointed in the Cases of the
Debtors or to the United States Trustee for the Southern District of New York,
as the case may be,

 

86



--------------------------------------------------------------------------------

the Final Order (which must be in form and substance satisfactory to the Initial
NM Lenders), all other proposed orders and pleadings related to the Facilities
(which must be in form and substance reasonably satisfactory to the Required
Lenders), any Reorganization Plan and/or any disclosure statement related
thereto and (B) substantially simultaneously with the filing with the Bankruptcy
Court or delivering to the Official Creditors’ Committee appointed in the Cases
of the Debtors or to the United States Trustee for the Southern District of New
York, as the case may be, all other notices, filings, motions, pleadings or
other information concerning the financial condition of the Company or any of
its Subsidiaries or other Indebtedness of the Loan Parties that may be filed
with the Bankruptcy Court or delivered to the Official Creditors’ Committee
appointed in the Cases or to the United States Trustee for the Southern District
of New York; and

(vii) simultaneously with delivery to the lenders under the DIP ABL Facility,
the Senior First Lien Credit Agreement or the Senior Second/Third Lien Interim
Loan Agreement, as the case may be, each notice, report or other information
required to be delivered pursuant to the terms of the DIP ABL Facility, the
Senior First Lien Credit Agreement or the Senior Second/Third Lien Interim Loan
Agreement (in each case other than routine administrative notices and
correspondence unrelated to any failure of the Company or any Subsidiary to
perform thereunder) to the extent not otherwise required to be delivered
hereunder.

(b) On a monthly basis, at regularly scheduled times reasonably acceptable to
the Administrative Agent (but in any event on at least five (5) Business Days’
notice from the Company), the Company shall hold an update call with the Chief
Restructuring Officer, the chief financial officer of the Company and such other
members of senior management of the Company as the Company deems appropriate and
the Lenders and their respective representatives, advisors and independent
contractors to discuss the state of the Company’s business, including but not
limited to recent performance, current business and market conditions and
material performance changes.

(c) On a weekly basis, at regularly scheduled times reasonably acceptable to
FTI, the Company shall hold a general update call with FTI to discuss the
Company’s financial performance, cash flows, required metrics reporting,
covenants, current market conditions and material performance changes, status of
the Cases and any other topics as FTI shall reasonably request in good faith.

(d) Deliver to FTI:

(i) on each Business Day, a Cash and Liquidity Dashboard Report for the
immediately preceding Business Day;

(ii) on Thursday of each week, a Weekly Operating Metrics Report for the
one-week period ending on Friday of the immediately preceding week;

(iii) within 24 hours of distribution to the Company’s management, a Now Look
Report; and

 

87



--------------------------------------------------------------------------------

(iv) within 24 hours of distribution to the Company’s management, each monthly
“Controlling Report”, “Supervisory Board Report” and any other periodical report
delivered to senior management and/or the Supervisory Board of the Company.

(e) As soon as reasonably practicable, cause Alix to commit additional
professionals (in number and seniority (x) deemed necessary or advisable by the
Chief Restructuring Officer and reasonably satisfactory to the Restructuring
Committee acting in good faith and (y) reasonably satisfactory to the Required
Lenders acting in good faith) to perform full-time advisory and restructuring
services for the businesses, assets, liabilities and operations of the Debtors
and their respective Foreign Subsidiaries, and such professionals shall be
required to report regularly to FTI, answer questions of FTI and the Lenders
upon request, provide reports as to the cash needs and other general corporate
needs of the Company and its Subsidiaries in Europe and such other information
(including without limitation cash balances for the Foreign Subsidiaries on a
daily basis and Dispositions by any Foreign Subsidiary) as the Lenders may
reasonably request in good faith.

Section 6.03 Notices.

Promptly after a Responsible Officer of a Loan Party has obtained knowledge
thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Company (x) that such notice is being
delivered pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto.

Section 6.04 13-Week Projections; Operating Forecast.

(a) On March 2, 2009, and on the Monday of each fourth week thereafter, furnish
to FTI and the Administrative Agent for prompt further distribution to each
Lender an updated 13-Week Projection (covering the period beginning on the
Saturday immediately preceding the Monday that such 13-Week Projection is
delivered) and a report by the Chief Restructuring Officer with respect to
Dispositions, cost savings, facility closures and other matters as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request in good faith.

(b) On March 6, 2009, and on each Friday thereafter, furnish to FTI and the
Administrative Agent for prompt further distribution to each Lender a variance
report in substantially the form of Exhibit J-2 hereto (a “Variance Report”)
setting forth actual cash receipts and disbursements for the prior week and
setting forth all the variances, on a line-item basis, from the amount set forth
for such week in the 13-Week Projection; each such report shall include
explanations for all material variances, shall be certified by the Chief
Restructuring Officer as being prepared in good faith and fairly presenting in
all material respects the information set forth therein and shall be accompanied
by detail broken down for each entity and/or division listed on Schedule
6.04(b); and

 

88



--------------------------------------------------------------------------------

(c) Not later than March 9, 2009, furnish to FTI and the Administrative Agent
for prompt further distribution to each Lender the Operating Forecast, which
shall be certified by the Chief Restructuring Officer as having been prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time of preparation, which Operating
Forecast shall be reasonably acceptable to the Required Class Lenders in respect
of the NM Loans acting in good faith. During the thirty (30) day period
following the delivery of the Operating Forecast by the Borrowers, without
limiting any other rights to information and inspection set forth in this
Agreement, the Borrowers shall provide to FTI and the Lenders (and any of their
respective representatives, advisors or independent contractors) any additional
information requested by such Persons relating to the Operating Forecast and
shall discuss the substance of the Operating Forecast with FTI and the Lenders
(and any of their respective representatives, advisors or independent
contractors), upon request by such Persons.

(d) Not later than December 1, 2009, furnish to FTI and the Administrative Agent
for prompt further distribution to each Lender an operating forecast presented
on a monthly basis for Fiscal Year 2010 substantially in the form of the
Operating Forecast, which shall be certified by the Chief Restructuring Officer
as having been prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable at the time of
preparation.

Section 6.05 Payment of Obligations.

(a) In the case of any Chapter 11 Filer, in accordance with the Bankruptcy Code
and subject to any required approval by an applicable order of the Bankruptcy
Court timely pay, discharge or otherwise satisfy as the same shall become due
and payable (i) all its material post-petition taxes (other than the tax matter
set forth on Schedule 5.09) and other material obligations of whatever nature
that constitute administrative expenses under Section 503(b) of the Bankruptcy
Code in the Cases, except, so long as no material property (other than money for
such obligation and the interest or penalty accruing thereon) of any Loan Party
is in danger of being lost or forfeited as a result thereof, no such obligation
need be paid if the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Chapter 11 Filers and
(ii) all material obligations arising from Contractual Obligations entered into
after the Petition Date or from Contractual Obligations entered into prior to
the Petition Date and assumed and which are permitted to be paid post-petition
prior to confirmation of a Reorganization Plan by order of the Bankruptcy Court
that has been entered, in the case of the Debtors, with the consent of (or
non-objection by) the Required Lenders.

(b) In the case of the Company (for so long as it is not a Debtor) and any
Subsidiary (other than a Chapter 11 Filer), timely pay, discharge or otherwise
satisfy as the same shall become due and payable in the normal conduct of its
business, all its obligations and liabilities in respect of Taxes imposed upon
it or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

89



--------------------------------------------------------------------------------

Section 6.06 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05, (b) take all reasonable action to maintain
all rights, privileges (including its good standing, where such concept exists),
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except (i) to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 7.04 or
7.05 and (c) subject to the effect of the Cases, the Bankruptcy Code and all
orders of the Bankruptcy Court entered, in the case of the Debtors, with the
consent of (or non-objection by) the Required Lenders, comply in all material
respects with all Contractual Obligations entered into after the Petition Date
or entered into prior to the Petition Date and, in the case of the Chapter 11
Filers only, assumed, in each case that are material to the Company and its
Subsidiaries (taken as a whole).

Section 6.07 Maintenance of Properties.

Except if the failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order, repair and condition, ordinary wear and
tear excepted and casualty or condemnation excepted.

Section 6.08 Maintenance of Insurance.

Maintain with reputable insurance companies, insurance with respect to its
assets, properties and business against loss or damage to the extent available
on commercially reasonable terms of the kinds customarily insured against by
Persons of similar size engaged in the same or similar industry, of such types
and in such amounts (after giving effect to any self-insurance (including
captive industry insurance) reasonable and customary for similarly situated
Persons of similar size engaged in the same or similar businesses as the Company
and the Subsidiaries) as are customarily carried under similar circumstances by
such other Persons. With respect to each Mortgaged Property located in the U.S.,
obtain flood insurance in such total amount as required by applicable Law, if at
any time the area in which any improvements are located on any Mortgaged
Property is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and, if required by law, comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time.

Section 6.09 Compliance with Laws.

Except as otherwise excused by the Bankruptcy Code or, in the case of the
Company and each other Foreign Subsidiary, other Debtor Relief Laws in the
relevant jurisdictions, comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except to the extent the failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

Section 6.10 Compliance with Environmental Laws; Environmental Reports.

(a) Comply, and cause all lessees and other Persons occupying Real Property to
comply, with all Environmental Laws and Environmental Permits applicable to its
operations, facilities and Real Property, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; obtain and renew all material Environmental Permits applicable
to its operations, facilities and Real Property; and conduct all responses
required by, and in accordance with, Environmental Laws, subject to exceptions,
limitations and other defenses to which the Debtors are entitled as a result of
the Cases; provided that neither the Company nor any of its Subsidiaries shall
be required to undertake any response to the extent that (i) its obligation to
do so is being contested in good faith and by proper proceedings,
(ii) appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP and (iii) the pendency of such contestment
proceedings could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b) If a Default caused by reason of a breach of Section 5.08 or Section 6.10(a)
shall have occurred and be continuing for more than twenty (20) days without the
Company commencing activities reasonably likely to cure such Default in
accordance with Environmental Laws, at the written request of the Administrative
Agent or the Required Lenders through the Administrative Agent, provide to the
Lenders within forty-five (45) days after such request, at the expense of the
Company or the applicable Borrower, an environmental assessment report regarding
the matters which are subject of such Default, including, where appropriate,
soil and/or groundwater sampling, prepared by environmental consulting firm and,
in the form and substance, reasonably acceptable to the Administrative Agent and
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance or response to address them.

Section 6.11 Books and Records.

Maintain proper books of record and account which reflect all material financial
transactions and matters involving the assets and business of the Loan Parties
or a Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

Section 6.12 Inspection Rights; Access to Information and Personnel.

(a) Permit representatives, advisors and independent contractors of the
Administrative Agent (including, for the avoidance of doubt, any such
representatives, advisors and independent contractors retained by the Required
Class Lenders in respect of the Roll-Up Loans or an agent thereof in accordance
with Section 10.04), the Required Lenders or any group of Lenders holding at
least 25% of the sum of the aggregate outstanding principal amount of the

 

91



--------------------------------------------------------------------------------

NM Loans and the aggregate unused NM Commitments or, as provided in the second
proviso below, any Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating records as is reasonably specified, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
all at the reasonable expense of the Borrowers’ and at such reasonable times
during normal business hours, upon reasonable advance notice to the Company, and
as often as may be reasonably desired; provided that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives, advisors or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Company the opportunity to participate in any discussions
with the Company’s independent public accountants. Notwithstanding anything to
the contrary in this Section 6.12(a), at all times during such visits and
inspections, the Administrative Agent or any Lender (or their respective
representatives or contractors) must comply with all applicable site regulations
as the Company or its Subsidiaries or any of their respective officers or
employees may require by reasonable notice of the same.

(b) Provide to the Administrative Agent and the Lenders (or, in each case, any
of their respective representatives, advisors or independent contractors,
including, for the avoidance of doubt, any representatives, advisors and
independent contractors retained by any agent for the benefit of the Roll-Up
Lenders in accordance with Section 10.04) access to information (including
historical information) and personnel, including, without limitation, regularly
scheduled meetings with senior management and the Chief Restructuring Officer
and other advisors to the Company and its Subsidiaries, and provide to the
financial advisors to the Lenders (including but not limited to FTI) and to the
financial advisors retained by the Required Class Lenders in respect of the
Roll-Up Loans or an agent thereof in accordance with Section 10.04 and of any
Specified NM Lender access to all information any such Person shall reasonably
request in good faith from time to time and to other internal meetings regarding
strategic planning, cash and liquidity management, operational and restructuring
activities.

Section 6.13 Additional Collateral; Additional Guarantors.

(a) Subject to this Section 6.13 and Section 6.15(b) and, solely with respect to
any Foreign Guarantor or any Collateral Document governed by foreign Law, the
Agreed Security Principles, the Legal Reservations and the Legal Limitations,
with respect to any property (or material property, in respect of IP Rights)
acquired after the Closing Date by any Debtor that is intended to be subject to
the Lien created by any of the Collateral Documents but is not so subject,
promptly (and in any event within thirty (30) days after the acquisition thereof
or such later time as the Administrative Agent or the Collateral Agent, as
applicable, acting reasonably and in good faith, agrees to) (i) execute and
deliver to the Administrative Agent and the Collateral Agent such amendments or
supplements to the relevant Collateral Documents or such other documents as the
Administrative Agent or the Collateral Agent shall reasonably deem necessary or
advisable in good faith to grant to the Collateral Agent, for its benefit and
for the benefit of the other Secured Parties or to the relevant Secured Parties
directly, as applicable, a Lien on such property subject to no Liens other than
Liens permitted pursuant to Section 7.01, and (ii) take all commercially
reasonable actions necessary to cause such Lien to be duly perfected to the
extent required by such Collateral Document in accordance with all applicable

 

92



--------------------------------------------------------------------------------

Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested in good faith by the Collateral Agent. The Borrowers
shall otherwise take such commercially reasonable actions and execute and/or
deliver to the Collateral Agent such documents as the Collateral Agent shall
reasonably require in good faith to confirm the validity, perfection and
priority (subject to the Intercreditor Agreement) of the Lien of the Collateral
Documents on such after-acquired properties.

(b) In the case of any U.S. Guarantor, grant to the Collateral Agent, as soon as
practicable but in any event within sixty (60) days of the acquisition thereof
or such longer period as the Collateral Agent may determine, in its sole
discretion, a Mortgage on each parcel of Real Property located in the U.S. owned
in fee or otherwise with legal title or ground leased such U.S. Guarantor as is
acquired by such U.S. Guarantor after the Closing Date and that, together with
any improvements thereon, individually has a fair market value of at least
$5,000,000 as additional security for the Obligations (unless the subject
property is already mortgaged to a third party to the extent permitted
hereunder).

(i) In the case of any U.S. Guarantor, grant to the Collateral Agent, as soon as
practicable but in any event within sixty (60) days of the acquisition thereof
or such longer period as the Collateral Agent may determine in its sole
discretion, a Mortgage in form reasonably satisfactory to the Administrative
Agent and Collateral Agent on each pipeline easement and other similar Real
Property located in the U.S. (except any such easement or other similar Real
Property as would be excluded from the grant set forth in Section 2.1 of the
applicable Mortgage in the penultimate paragraph therein) as is acquired by such
U.S. Guarantor after the Closing Date as additional security for the Obligations
(unless the subject property is already mortgaged to a third party to the extent
permitted hereunder).

(ii) Such Mortgages or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by Law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent and/or
the Secured Parties required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such U.S. Guarantor shall otherwise take such commercially reasonable
actions and execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall reasonably require in good
faith to confirm the validity, perfection and priority (subject to the
Intercreditor Agreement) of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property (including, to the extent the
Administrative Agent or the Collateral Agent determines in its reasonable good
faith judgment that there is an issue of state Law that should be addressed by a
legal opinion, a local counsel opinion in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent in respect of
such Mortgage).

(c) Subject, solely with respect to the Company and each Foreign Subsidiary, to
the Agreed Security Principles, the Legal Reservations and the Legal
Limitations, cause each of the Company and any Subsidiary that is not already a
Guarantor hereunder and that is a “Foreign Guarantor” or a “US Guarantor” under
and as defined in the DIP ABL Credit Agreement to become a Foreign Guarantor or
U.S. Guarantor hereunder, as applicable.

 

93



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing provisions of this Section 6.13 or anything in
this Agreement or any other Loan Document to the contrary, Liens required to be
granted from time to time pursuant to this Section 6.13 by Foreign Guarantors or
under Collateral Documents governed by foreign Law shall be subject to the
Agreed Security Principles, the Legal Reservations and the Legal Limitations and
exceptions and limitations set forth in such Collateral Documents and, to the
extent appropriate in the applicable jurisdiction, as agreed between the
Collateral Agent and the Company.

Section 6.14 ERISA.

Promptly after any Loan Party or any ERISA Affiliate knows or has reason to know
of the occurrence of any of the following events that, individually or in the
aggregate (including in the aggregate such events previously disclosed or exempt
from disclosure hereunder, to the extent the liability therefor remains
outstanding), could reasonably be expected to have a Material Adverse Effect,
deliver to the Administrative Agent and each of the Lenders a certificate of a
Company Financial Officer setting forth details as to such occurrence and the
action, if any, that the Loan Party or such ERISA Affiliate is required or
proposes to take, together with any notices (required, proposed or otherwise)
given to or filed with or by the Loan Party, such ERISA Affiliate, the PBGC, a
Plan participant (other than notices relating to any individual participant’s
benefits) or the Plan administrator with respect thereto: that a Reportable
Event has occurred; that an accumulated funding deficiency has been incurred or
an application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code (or Section 430 of the Code as amended by the Pension Protection Act of
2006) with respect to a Plan; that a Plan having an Unfunded Current Liability
has been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA (including the giving of written notice thereof); that a
Plan has an Unfunded Current Liability that has or will result in a lien under
ERISA or the Code; that proceedings will be or have been instituted to terminate
a Plan having an Unfunded Current Liability (including the giving of written
notice thereof); that a proceeding has been instituted against a Loan Party or
an ERISA Affiliate pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Plan; that the PBGC has notified a Loan Party or any ERISA
Affiliate of its intention to appoint a trustee to administer any Plan; that a
Loan Party or any ERISA Affiliate has failed to make a required installment or
other payment pursuant to Section 412 of the Code with respect to a Plan; or
that a Loan Party or any ERISA Affiliate has incurred or will incur (or has been
notified in writing that it will incur) any liability (including any contingent
or secondary liability) to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code.

Section 6.15 Further Assurances and Post-Closing Conditions.

(a) Within the time periods set forth in Schedule 6.15(a) (subject to extension
by the Administrative Agent in its discretion), perform each obligation and
deliver each Collateral Document, in each case as set forth on Schedule 6.15(a),
with respect to the matters set forth therein, duly executed by each Loan Party
party thereto, together with all documents and instruments required to perfect
the security interest of the Collateral Agent in and otherwise

 

94



--------------------------------------------------------------------------------

comply with the Collateral and Guarantee Requirement with respect to the
Collateral (if any) free of any other pledges, security interests or mortgages,
except Liens permitted hereunder, in each case subject, solely with respect to
any Foreign Guarantor or any Collateral Document governed by foreign Law, to the
Agreed Security Principles, the Legal Reservations and the Legal Limitations.
Each of the Company, Basell GmbH and each other Foreign Subsidiary of the
Company that on the Petition Date was a guarantor under either (1) the Senior
First Lien Credit Agreement or (2) the Senior Second/Third Lien Interim Loan
Agreement shall, subject to the Agreed Security Principles, the Legal
Reservations and the Legal Limitations, enter into the Foreign Guarantee to the
fullest extent permitted under applicable Legal Limitations and shall use
commercially reasonable efforts to enable it to enter into the Foreign Guarantee
to the fullest extent permitted under applicable Legal Limitations, including
demonstrating that adequate corporate benefit accrues to it with respect to the
Facilities, and shall take other steps reasonably required in good faith by the
Administrative Agent or the Required Lenders to avoid or mitigate any applicable
Legal Limitations.

(b) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request in good faith
from time to time in order to carry out more effectively the purposes of the
Collateral Documents, in each case subject, solely with respect to any Foreign
Guarantor or any Collateral Document governed by foreign Law, to the Agreed
Security Principles, the Legal Reservations and the Legal Limitations. If the
Administrative Agent, the Collateral Agent or the Required Lenders determine
that they are required by applicable Law to have appraisals prepared in respect
of the Real Property of any Debtor constituting Collateral, the Borrowers’ Agent
shall provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are
otherwise in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent.

(c) The Borrowers’ Agent agrees promptly (and in any event within thirty
(30) days of such change) to notify the Collateral Agent in writing of any
change (i) in legal name of any Borrower or any other U.S. Guarantor, (ii) in
the identity or type of organization or corporate structure of any Borrower or
any other U.S. Guarantor, or (iii) in the jurisdiction of organization or
organizational identification number of any Borrower or any other U.S.
Guarantor.

Section 6.16 Use of Proceeds and Cash; Intercompany Facility.

(a) Use the proceeds of the NM Loans only for the purposes set forth in
Section 5.16 and use such proceeds and all other cash in a manner generally
consistent with the Operating Forecast (taking into account actual market
conditions).

(b) Cause any cash used for general corporate purposes of the Foreign
Subsidiaries to be limited to €700,000,000 in the aggregate at any one time
outstanding and advanced by way of loans under the Intercompany Facility from a
Borrower to Basell GmbH, which loans shall (i) be evidenced by notes pledged and
delivered to the Collateral Agent as Collateral and (ii) subject to

 

95



--------------------------------------------------------------------------------

the Agreed Security Principles and the Legal Reservations, be secured by a
second priority priming lien on the stock of the direct Subsidiaries of Basell
GmbH (excluding Lyondell Chemical Central Europe GmbH, an Austrian Subsidiary of
Basell GmbH, so long as the Equity Interests of such Subsidiary are not of
material value, as determined by the Administrative Agent in its reasonable
judgment) within the time period allotted for the delivery of the share pledge
agreements of Basell GmbH in favor of the Collateral Agent pursuant to Schedule
6.15(a).

(c) Cause, if on any Friday the aggregate cash balances for all Foreign
Subsidiaries on such day exceeds €200,000,000 (excluding from the determination
of such aggregate cash balances (A) cash required to be trapped pursuant to
customary terms of Securitization Transactions of Foreign Subsidiaries permitted
hereunder which do not allow such cash to be used to repay the Intercompany
Facility, (B) cash received in anticipation of a disbursement by a Foreign
Subsidiary that is otherwise permitted hereunder to the extent such cash is
disbursed to a non-Affiliate within one Business Day, (C) cash collateral
provided to support letters of credit and bank guarantees, customs and other
import duties, in each case in the ordinary course of business of such Foreign
Subsidiaries to the extent permitted by Section 7.01, (D) cash in excess of
€200,000,000 the expatriation of which to the United States (1) would result in
adverse tax or legal consequences, (2) would be reasonably likely to result in
adverse personal liability of any director of the Company or a Foreign
Subsidiary or (3) would result in the insolvency of the Company or a Foreign
Subsidiary, (E) cash originated in Argentina, Brazil, China, Korea or Thailand
that cannot be expatriated from its jurisdiction of origin because such
expatriation would have the effects described in clause (D)(1), (2) or (3) above
and (F) Net Proceeds of Dispositions and Casualty Events in an aggregate amount
of up to $5,000,000 that, pursuant to clause (x) of the proviso to
Section 2.03(b), are not required to be applied toward the prepayment of Loans
and reduction of NM Commitments), Basell GmbH to promptly repay the Intercompany
Facility in the amount of the Dollar Equivalent Amount of such excess amount;
provided that no such repayments shall be made unless such excess amount is
greater than €5,000,000 (in which event all such excess amount shall be repaid).
Amounts so repaid under the Intercompany Facility may be reborrowed. All
borrowings (including reborrowings of amounts repaid) by Basell GmbH shall be
made in a manner generally consistent with the Operating Forecast (taking into
account actual market conditions).

Section 6.17 Know Your Customer Requests. If:

(1) there is a Change in Law after the Closing Date;

(2) any change in the status of a Loan Party or the composition of the
shareholders of a Loan Party after the Closing Date; or

(3) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Administrative Agent or any Lender (or, in the case of paragraph
(3) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, promptly upon the request of the
Administrative Agent, in its capacity as a Lender or on behalf

 

96



--------------------------------------------------------------------------------

of any Lender, to the Company supply, or procure the supply of, such
documentation and other evidence as is reasonably requested in good faith by the
Administrative Agent (for itself or on behalf of any Lender, or, in the case of
the event described in paragraph (3) above, on behalf of any prospective new
Lender) in order for the Administrative Agent, such Lender or, in the case of
the event described in paragraph (3) above, any prospective new Lender to carry
out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Loan Documents.

Section 6.18 Certain Milestones.

Within the time periods set forth below, perform each action with respect to the
Cases of the Debtors set forth below:

(a) by August 15, 2009, deliver to the Lenders a draft Reorganization Plan and
disclosure statement;

(b) by September 15, 2009, file a Reorganization Plan and disclosure statement
with the Bankruptcy Court;

(c) by October 15, 2009, obtain approval by the Bankruptcy Court of such
disclosure statement related to such Reorganization Plan; provided that if the
Debtors have commenced a hearing prior to October 15, 2009 with a reasonable
belief that such approval could be obtained at such hearing by such date and,
due to the Bankruptcy Court’s availability, the hearing has not concluded by
October 23, 2009, then such deadline shall be deemed extended through
October 30, 2009 to accommodate the Bankruptcy Court’s availability; and

(d) by December 1, 2009, obtain confirmation by the Bankruptcy Court of such
Reorganization Plan; provided that if the Debtors have commenced a hearing prior
to December 1, 2009 with a reasonable belief that such confirmation could be
obtained at such hearing commencing by such date and, due to the Bankruptcy
Court’s availability, the hearing has not concluded by December 1, 2009, then
such deadline shall be deemed extended by up to 21 days to accommodate the
Bankruptcy Court’s availability, and the Maturity Date shall be adjusted by a
like amount.

Section 6.19 Board of Directors’ Determinations on Recommendations of Advisors.
This Section 6.19 sets forth the framework for the Board of Directors of the
Company to make decisions regarding senior management and management structure,
operating systems and internal controls, and for the advisors to the Lenders to
make recommendations with respect thereto.

(a) Within 30 days after the Final Order Entry Date (as such period may be
extended by up to 15 days by the Administrative Agent in its sole discretion),
acting through the Board of Directors of the Company, either (i) cause AP
Services (“Alix”) and cooperate with Heidrick & Struggles (“Heidrick”) to
evaluate the Company’s senior management and management structure and, if
possible, make a joint recommendation to the Board of Directors of the Company
and the Restructuring Committee of the Board of Directors of the Company (the
“Restructuring

 

97



--------------------------------------------------------------------------------

Committee”) with respect thereto, or (ii) in the event that Alix and Heidrick
are unable to produce any such joint recommendation, cause Alix and cooperate
with Heidrick to determine whether each of Alix and Heidrick shall make its own
recommendation to the Board of Directors of the Company and the Restructuring
Committee.

(b) Within 45 days after the Final Order Entry Date (as such period may be
extended by up to 15 days by the Administrative Agent in its sole discretion),
acting through the Board of Directors of the Company, either (i) cause the
financial advisors to the Borrowers and cooperate with FTI to evaluate the
operating systems and internal controls of the Company and its Subsidiaries
(with a scope of work to be mutually agreed upon by the Company and the Required
Class Lenders in respect of the NM Loans, each acting reasonably and in good
faith) and, if possible, make a joint recommendation to the Board of Directors
of the Company and the Restructuring Committee with respect thereto, or (ii) in
the event that the financial advisors to the Borrowers and FTI are unable to
produce any such joint-recommendation, cause the financial advisors to the
Borrowers and cooperate with FTI to determine whether each of the financial
advisors to the Borrowers and FTI shall make its own recommendations to the
Board of Directors of the Company and the Restructuring Committee.

(c) The Board of Directors of the Company, acting on the recommendation of its
Restructuring Committee, shall, promptly upon receipt, determine whether and how
to act upon any recommendation delivered pursuant to paragraph (a) or (b) above,
which determination shall be reasonably satisfactory to the Required Class
Lenders in respect of the NM Loans acting in good faith, and the Board of
Directors of the Company shall diligently effect such determinations as have
been approved by the Restructuring Committee in a manner reasonably satisfactory
to the Required Class Lenders in respect of the NM Loans acting in good faith
(it being understood and agreed that, to the extent the Required Class Lenders
in respect of the NM Loans, acting in good faith, are not reasonably satisfied
with any such determination or effectuation thereof, no Default shall be deemed
to have occurred with respect thereto until the date which is 45 days after the
Required Class Lenders in respect of the NM Loans have given written notice
thereof to the Borrowers’ Agent, provided that the Required Class Lenders in
respect of the NM Loans are not so reasonably satisfied by such date).

Section 6.20 Chief Restructuring Officer.

In the case of the Debtors, maintain at all times a Chief Restructuring Officer
having the duties, powers and authority consistent with those in existence as of
the date hereof; provided, that upon any failure to comply with this
Section 6.20, so long as the Company and its Subsidiaries are diligently
pursuing the cure of such failure, no Default shall be deemed to have occurred
unless such failure shall have continued for twenty (20) days.

Section 6.21 Ratings; Cooperation.

(a) Use commercially reasonable efforts to obtain, as soon as reasonably
practicable after the Closing Date, and thereafter maintain ratings on the DIP
Term Loan Facility by at least one of Moody’s and S&P.

 

98



--------------------------------------------------------------------------------

(b) Provide such assistance to the Arrangers in the syndication of the DIP Term
Loan Facility as may reasonably be requested in good faith by them and provide
customary information and documents in connection therewith.

Section 6.22 Cash Management.

(a) Expeditiously evaluate the intercompany bank operations of the Company and
its Subsidiaries with a view to ensuring the preservation of value for secured
creditors, (b) promptly thereafter meet with the Required Lenders to discuss the
Company’s findings and (c) cooperate with the Required Lenders to pursue a
mutually acceptable proposal.

Section 6.23 Bankruptcy of the Company; Additional Debtors.

(a) Upon any filing by the Company with the Bankruptcy Court of a voluntary
petition initiating proceedings under Chapter 11 of the Bankruptcy Code,
promptly and diligently seek to obtain approval by the Bankruptcy Court of
(i) the joint administration of such case with the Cases and (ii) either the
addition of the Company as a Borrower hereunder or the maintenance of the
Company as a Guarantor hereunder (in each case with the assets of the Company
pledged as Collateral with such priority, subject to the approval of the
Bankruptcy Court, the Agreed Security Principles, the Legal Limitations, the
Legal Reservations and applicable Law, as the Required Lenders shall reasonably
request), provided, that the failure to obtain such priority solely due to the
failure of the Bankruptcy Court to grant such priority or to the effects of
applicable Law shall not constitute a Default or Event of Default hereunder.

(b) In the case of any non-Material Subsidiary that qualifies as an Additional
Debtor pursuant to clause (b) of the definition thereof, if at any time after
becoming an Additional Debtor such non-Material Subsidiary shall become a
Material Subsidiary, promptly notify the Administrative Agent thereof and, to
the extent reasonably requested by the Required Lenders, promptly and diligently
seek to obtain approval by the Bankruptcy Court of the addition of such
Subsidiary as a Guarantor hereunder, with the assets of such Subsidiary pledged
as Collateral with such priority, subject to applicable Law and, in the case of
any Foreign Debtor, the Agreed Security Principles, Legal Reservations and Legal
Limitations, as the Required Lenders shall reasonably require.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any NM Commitment hereunder or any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, each of the Company and each Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:

Section 7.01 Liens.

Create, incur, assume or suffer to exist or become effective any Lien of any
kind upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

(a) Liens created pursuant to any Loan Document and the Orders;

 

99



--------------------------------------------------------------------------------

(b) (i) Liens of the Company or any Non-Debtor Subsidiary existing on the
Initial Funding Date or which are required to come into effect as a result of
contractual provisions existing on the Initial Funding Date (in each case, to
the extent in respect of underlying obligations exceeding $1,000,000
individually or $25,000,000 in the aggregate, listed on Schedule 7.01(b)) and,
with respect to the Company (for so long as it is not a Debtor) and the
Non-Debtor Subsidiaries, any reissuance, renewals or extensions thereof and
(ii) in the case of the Debtors, Liens existing on the Initial Funding Date to
the extent such Liens are (A) listed on Schedule 7.01(b) and (B) in the case of
any Debtor (other than any Foreign Debtor), subordinated to the Liens securing
the Obligations pursuant to the Interim Order (or the Final Order, as
applicable);

(c) Liens for taxes, assessments or governmental charges or claims (i) that are
specified on Schedule 7.01(c) or (ii) that are extinguished within sixty
(60) days of notice of their existence and are not yet due and payable or that
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established to the extent required by GAAP;

(d) Liens of landlords, carriers, vendors, pipelines, warehousemen, mechanics,
suppliers, materialmen, repairmen, employees, pension plan administrators or
other like Liens arising by operation of law in the ordinary course of business
of the Company or any Subsidiary which secure amounts which are not overdue for
a period of more than thirty (30) days or not yet subject to penalties for
non-payment or that are being contested in good faith by appropriate proceedings
for which adequate reserves have been established to the extent required by
GAAP;

(e) Liens (i) arising out of pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security or other insurance (including unemployment
insurance) and (ii) arising out of pledges and deposits in the ordinary course
of business securing liability for reimbursement or indemnification obligations
with respect to premiums and exit fees of (including to support obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Company or
any Subsidiary;

(f) Liens arising out of pledges or deposits made to secure the performance of
tenders, bids or trade or government contracts, or to secure leases, statutory
or regulatory, insurance obligations, surety, judgment or appeal bonds,
completion guarantees, surety bonds and related letters of credit, performance
bonds, guarantees or other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business (other than obligations for the payment of borrowed money);

(g) zoning restrictions of governmental authorities, easements, licenses,
reservations of, or rights of others for, licenses, reservations, title defects,
rights of others for rights-of-way, utilities, sewers, electrical lines,
telephone lines, telegraph wires,

 

100



--------------------------------------------------------------------------------

restrictions, encroachments and other similar charges, encumbrances or title
defects of zoning, survey exceptions, encumbrances, or other restrictions as to
the use of real property or Liens incurred in the ordinary course of business
that do not in the aggregate materially interfere with in any material respect
the ordinary conduct of the business of the Company and its Subsidiaries, taken
as a whole, or materially impair the value, marketability or use of any property
subject thereto material to the ordinary conduct of the business of the Company
and its Subsidiaries, taken as a whole;

(h) Liens arising by reason of any judgment, decree or order of any court so
long as such Lien is adequately bonded and any appropriate legal proceedings
that may have been duly initiated for the review of such judgment, decree or
order shall not have been finally terminated or the period within which such
proceedings may be initiated shall not have expired;

(i) (x) leases or subleases or licenses or sublicenses of Real Property or IP
Rights granted in the ordinary course of business to others that do not
individually or in the aggregate interfere in any material respect with the
ordinary conduct of the business of the Company and its Subsidiaries, taken as a
whole, or materially impair the value, marketability or use of any property
subject thereto material to the ordinary conduct of the business of the Company
and its Subsidiaries, taken as a whole, and (y) any interest or title of a
lessor or in property subject to a lease other than a capitalized lease;

(j) Liens in favor of customs and revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation of goods;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and consistent with past practice, (iii) in
favor of banking or other financial institutions arising as a matter of Law
encumbering deposits (including the right of setoff) and which are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions and (iv) arising under clause
18 of the general conditions of a bank operating in The Netherlands based on the
general conditions drawn up in consultation between the Netherlands Bankers’
Association (Nederlandse Vereniging van Banken) and the Dutch Consumers Union
(Consumentenbond) or analogous conditions in other jurisdictions provided that
where such condition is not regularly imposed, the Loan Parties shall use all
reasonable efforts to procure a waiver of such right by the respective account
bank;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in or monies placed in escrow pursuant to an Investment permitted
pursuant to Section 7.02 to be applied against the purchase price for such
Investment, (ii) over assets being acquired pursuant to Investments permitted by
Section 7.02 pending payment in full of the purchase price, (iii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05 and (iv) consisting of IP Rights licenses permitted by
Section 7.02(m);

 

101



--------------------------------------------------------------------------------

(m) Liens of the Company (for so long as it is not a Debtor) or any Non-Debtor
Subsidiary in favor of the Company or any of its Subsidiaries securing
Indebtedness permitted under Section 7.03(d) (other than Indebtedness owed to a
Subsidiary that is not a Loan Party); provided that, in the event the Company or
any Non-Debtor Subsidiary becomes a Debtor, all such Liens of such Person in
effect on the date such Person becomes a Debtor shall continue to be permitted
under this Section 7.01(m);

(n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any of its
Subsidiaries in the ordinary course of business;

(o) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of documentary letters of
credit, Liens on documents of title in respect of documentary letters of credit
or banker’s acceptances issues or credit for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(p) Liens securing Indebtedness and other obligations under the DIP ABL Facility
(incurred in compliance with and subject to the terms of the Orders and the
Intercreditor Agreement) and, in the case of the Company (for so long as it is
not a Debtor) and the Non-Debtor Subsidiaries, other Asset Backed Credit
Facilities, Securitization Transactions and Receivables Financings; provided
that (x) any Liens in respect of Receivables Financings (other than the DIP ABL
Facility), Asset Backed Credit Facilities and Securitization Transactions which
are recourse to the Company or any such Non-Debtor Subsidiary (other than any
Securitization Entity) shall be limited to accounts receivable, inventory (in
the case of any Asset Backed Credit Facilities only), the Equity Interests in,
and intercompany Indebtedness owed by, any Securitization Entity, related books
and records and the accounts and proceeds thereof together with any returned
goods therefrom and (y) in the event the Company or any Non-Debtor Subsidiary
becomes a Debtor, all such Liens of such Person in effect on the date such
Person becomes a Debtor shall continue to be permitted under this
Section 7.01(p);

(q) (i) Liens arising by reason of deposits necessary to qualify the Company or
any of its Subsidiaries to conduct business, maintain self insurance or comply
with any law and (ii) Liens on cash collateral securing obligations under the
PBGC Settlement in an aggregate amount not to exceed $30,000,000;

(r) Liens of the Company (for so long as it is not a Debtor) or any Subsidiary
securing any Capitalized Lease and Liens to secure Indebtedness (including
Capitalized Leases) permitted by Section 7.03(e) covering only the property or
assets acquired with such Indebtedness; provided that, in the event the Company
or any Non-Debtor Subsidiary becomes a Debtor, all such Liens of such Person in
effect on the date such Person becomes a Debtor shall continue to be permitted
by this Section 7.01(r);

(s) Liens on cash collateral securing obligations of any Debtor or any
Non-Debtor Subsidiary under any Swap Contract permitted under Section 7.03 in an
aggregate amount not to exceed $50,000,000 for all such Swap Contracts incurred
in the ordinary course of business and consistent with past practice;

 

102



--------------------------------------------------------------------------------

(t) Liens in respect of the Existing Primed Secured Facilities as adequate
protection granted pursuant to the Interim Order (or the Final Order, as
applicable), which Liens are junior to the Liens contemplated hereby in favor of
the Administrative Agent and the Lenders, it being understood that the Interim
Order (or the Final Order, as applicable) provides that the holder of such
junior Liens shall not be permitted to take any action to enforce their rights
with respect to such junior Liens so long as any of the Obligations shall remain
outstanding or any NM Commitment shall be in effect;

(u) (i) Liens of the Company (for so long as it is not a Debtor) or any
Non-Debtor Subsidiary with respect to obligations that do not exceed $50,000,000
in the aggregate at any one time outstanding, provided that, in the event the
Company or any Non-Debtor Subsidiary becomes a Debtor, all such Liens of such
Person in effect on the date such Person becomes a Debtor shall continue to be
permitted under this Section 7.01(u)(i) (but shall, for the avoidance of doubt,
be counted against the aggregate limit set forth herein and not against the
aggregate limit set forth in Section 7.01(u)(ii)), and (ii) Liens of any Debtor
with respect to obligations that do not exceed $5,000,000 in the aggregate at
any one time outstanding;

(v) Liens resulting from any Limited Recourse Stock Pledge;

(w) (i) Liens granted in favor of any Debtor (other than any Foreign Debtor),
(ii) Liens on any property or assets of any Foreign Debtor or any other Loan
Party that is not a Debtor granted in favor of another Loan Party and
(iii) Liens on any property or assets of a Subsidiary that is not a Loan Party
granted in favor of the Company or any Subsidiary that is a Loan Party;

(x) Liens of any Non-Debtor Subsidiary securing Indebtedness incurred to modify,
refinance, defease, refund, extend, renew or replace Indebtedness that has been
secured by a Lien permitted by this Agreement; provided that (a) such new Lien
shall be limited to all or part of the same property and assets that secured or,
under the written agreements pursuant to which the original Lien arose, could
secure the original Lien plus improvements and accessions to, such property or
proceeds or distributions thereof; and (b) the Indebtedness secured by such Lien
at such time does not mature prior to the date that is six months after the
Maturity Date (except with respect to any Indebtedness of any Subsidiary that is
not a Loan Party that is refinanced, replaced, refunded, renewed or extended
using financing in the local jurisdiction of such Subsidiary) and is not
increased to any amount greater than the sum of (i) the outstanding principal
amount or, if greater, committed amount of the Indebtedness at the time the
original Lien became a Lien permitted under this Section 7.01 and (ii) an amount
necessary to pay any interest, fees and expenses, including prepayment premiums,
associated hedging break costs and premiums or replacement hedges, related to
such refinancing, refunding, extension, renewal or replacement;

 

103



--------------------------------------------------------------------------------

(y) any extension, amendment, renewal or replacement, in whole or in part, of
any Lien described in Section 7.01(b)(i), provided that (i) any such extension,
renewal or replacement shall be no more restrictive in any material respect than
the Lien so extended, amended, renewed or replaced and shall not extend to any
additional property or assets and (ii) the underlying obligation secured by such
Lien is not increased (other than by an amount necessary to pay any interest,
fees and expenses, including prepayment premiums, associated hedging break costs
and premiums or replacement hedges, related to such extension, amendment,
renewal or replacement);

(z) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(aa) any netting or set-off arrangements entered into by the Company or any
Subsidiary in the ordinary course of its banking arrangements (including, for
the avoidance of doubt, cash pooling arrangements) for the purposes of netting
debit and credit balances of the Company or any Subsidiary, including pursuant
to any Treasury Services Agreement;

(bb) Liens on cash collateral of (i) any Debtor securing letters of credit
issued on behalf of any Debtor in an aggregate amount not exceeding $300,000,000
(less the aggregate amount of commitments under committed letter of credit
facilities of any Debtor (including but not limited to any letter of credit
commitment in excess of $400,000,000 under the DIP ABL Facility for which there
is an issuing lender)) at any one time outstanding and (ii) any Non-Debtor
Subsidiary securing letters of credit issued on behalf of any Non-Debtor
Subsidiary in an aggregate amount not exceeding €100,000,000 at any one time
outstanding; provided that, in the case of this clause (ii), in the event any
Non-Debtor Subsidiary becomes a Debtor, all such Liens of such Person in effect
on the date such Person becomes a Debtor shall continue to be permitted under
this Section 7.01(bb)(ii) (but shall, for the avoidance of doubt, be counted
against the aggregate limit set forth herein and not against the aggregate limit
set forth in Section 7.01(bb)(i));

(cc) Liens on cash received by any Foreign Subsidiary on account of the sale by
such Foreign Subsidiary of products purchased from any Specified Saudi Joint
Venture to the extent such cash is contractually obligated to be paid by such
Foreign Subsidiary to such Specified Saudi Joint Venture; and

(dd) second priority liens on the stock of the direct Subsidiaries of Basell
GmbH granted to the Borrowers to secure the obligations of Basell GmbH under the
Intercompany Facility.

Notwithstanding the foregoing, no consensual Liens shall exist on Equity
Interests that constitute Collateral other than pursuant to clause (a), (t), or
(dd) above or as permitted in the Intercreditor Agreement.

 

104



--------------------------------------------------------------------------------

For the avoidance of doubt, all Liens of the Loan Parties, if any, in favor of
the Company or any Subsidiary shall be subordinated to the Obligations pursuant
to the Intercompany Subordination Agreement.

Section 7.02 Investments.

Make or hold any Investments, except:

(a) Investments in cash or Cash Equivalents;

(b) loans and advances to employees, directors and officers of the Company and
its Subsidiaries (i) required by applicable employment laws or (ii) otherwise in
the ordinary course of business for travel, business, related entertainment,
relocation, as part of a recruitment or retention plan and related expenses in
an aggregate principal amount outstanding not to exceed $1,000,000;

(c) Investments (i) by the Company or any Subsidiary in any Debtor (other than
any Foreign Debtor), (ii) by the Company (for so long as it is not a Debtor) or
any Non-Debtor Subsidiary in any Foreign Debtor that is a Loan Party or any Loan
Party that is not a Debtor or any Person that will, substantially
contemporaneously with the making of the relevant Investment, become a Loan
Party that is not a Debtor, provided that, in the case of this clause (ii), in
the event the Company or any Non-Debtor Subsidiary becomes a Debtor, all such
Investments made by such Person and outstanding on the date such Person becomes
a Debtor shall continue to be permitted under this Section 7.02(c)(ii), (iii) by
any Subsidiary that is not a Loan Party in any other Subsidiary and
(iv) Investments by Basell Finance in Subsidiaries made in the ordinary course
of business in connection with the cash management operations of the Company and
its Subsidiaries;

(d) Investments in the Company by any Non-Debtor Subsidiary; provided that, in
the event any Non-Debtor Subsidiary becomes a Debtor, all such Investments made
by such Person and outstanding on the date such Person becomes a Debtor shall
continue to be permitted under this Section 7.02(d);

(e) (i) Investments existing on the Initial Funding Date and set forth on
Schedule 7.02(e) and (ii) any modification, replacement, renewal, reinvestment
or extension of any Investment set forth on Schedule 7.02(e) that does not
increase the aggregate amount thereof;

(f) Swap Contracts entered into in the ordinary course of business and otherwise
permitted under this Agreement;

(g) loans and advances to the Company and any other direct or indirect parent of
a Subsidiary (but not to any direct or indirect parent of the Company), in lieu
of, and not in excess of the amount of (after giving effect to any other loans,
advances or Restricted Payments in respect thereof), Restricted Payments to the
extent permitted to be made to such parent in accordance with Section 7.06;
provided that all such loans and advances shall be deemed a Restricted Payment
for the purposes of Section 7.06;

 

105



--------------------------------------------------------------------------------

(h) Investments (including Investments in securities) received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of any debtors of the Company or its Subsidiaries or received in settlement of
debts created in the ordinary course of business and owing to the Company or a
Subsidiary or in satisfaction of judgments or in settlement of any litigation or
arbitration;

(i) purchase of shares of Royal Dutch Shell plc and BASF AG required to satisfy
Basell Holdings’ obligations under its stock option plans as such plans and
stock appreciation rights were in effect on the Initial Funding Date;

(j) Investments by the Company (for so long as it is not a Debtor) or a Wholly
Owned Subsidiary of the Company that is not a Debtor in a Securitization Entity
or any Investment by a Securitization Entity in any other Person in connection
with a Securitization Transaction; provided that (x) any Investment in a
Securitization Entity is in the form of a purchase money note or an equity
interest and (y) in the event the Company or any such Wholly Owned Subsidiary
becomes a Debtor, all such Investments made by such Person and outstanding on
the date such Person becomes a Debtor shall continue to be permitted under this
Section 7.02(j);

(k) Investments by Foreign Subsidiaries in Equity Interests of Specified Joint
Ventures in an aggregate amount for all such Specified Joint Ventures not to
exceed $25,000,000;

(l) payments to any direct or indirect parent of the Company for the purposes
described in Sections 7.06(b) and (d), not to exceed €3,000,000 or the Dollar
Equivalent Amount thereof in the aggregate;

(m) (i) Investments through the licensing or contribution of technology to a
Permitted Joint Venture and (ii) Investments by the Company (for so long as it
is not a Debtor) or any Non-Debtor Subsidiary through the licensing,
contribution or transactions that economically result in a contribution in kind
of IP Rights pursuant to joint venture arrangements, in each case in the
ordinary course of business and consistent with past practice; provided that, in
the case of this clause (ii), in the event the Company or any Non-Debtor
Subsidiary becomes a Debtor, all such Investments made by such Person and
outstanding on the date such Person becomes a Debtor shall continue to be
permitted under this Section 7.02(m)(ii);

(n) (i) Indebtedness permitted by Sections 7.03(i), (j) and (p) and
(ii) Guarantees of Indebtedness to the extent such Guarantee is permitted under
Section 7.03;

(o) Investments received by the Company or its Subsidiaries as consideration for
a Disposition pursuant to Section 7.05(c), (i) or (j);

(p) Limited Recourse Stock Pledges;

(q) any Indebtedness of the Company (for so long as it is not a Debtor) owing to
any of its Subsidiaries incurred in connection with Standard Securitization
Undertakings or Receivables Financing which constitute Standard Securitization

 

106



--------------------------------------------------------------------------------

Undertakings, to the extent permitted and the purchase of accounts receivable
and related assets by the Company from any such Subsidiary which assets are
subsequently conveyed by the Company to a Securitization Entity in a
Securitization Transaction; provided that, in the event the Company becomes a
Debtor, all such Investments made by the Company and outstanding on the date the
Company becomes a Debtor shall continue to be permitted under this
Section 7.02(q);

(r) (i) loans made by the Borrowers to Basell GmbH under the Intercompany
Facility; and (ii) Investments by Basell GmbH in Foreign Subsidiaries with the
proceeds of such loans; and

(s) Investments by the Company (for so long as it is not a Debtor) or any
Non-Debtor Subsidiary not otherwise permitted by this Section 7.02 in an
aggregate amount not to exceed $25,000,000; provided that, in the event the
Company or any Non-Debtor Subsidiary becomes a Debtor, all such Investments made
by such Person and outstanding on the date such Person becomes a Debtor shall
continue to be permitted under this Section 7.02(s) (but shall, for the
avoidance of doubt, be counted against the aggregate limit set forth herein).

Notwithstanding the foregoing, no Investments shall be made in any member of the
Millennium Holdings Group other than Investments outstanding on the Initial
Funding Date and set forth on Schedule 7.02(e).

Section 7.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under the Loan Documents;

(b) Indebtedness existing or outstanding on the Initial Funding Date and, to the
extent such Indebtedness is of Debtors or otherwise represents Financial
Indebtedness in excess of $1,000,000 on an individual basis or $25,000,000 in
the aggregate or Indebtedness (which is not Financial Indebtedness) in excess of
$10,000,000 on an individual basis or $25,000,000 in the aggregate, listed on
Schedule 7.03(b) and, except with respect to any such Indebtedness of Debtors,
any Permitted Refinancing thereof;

(c) Guarantees by (i) the Company or any Subsidiary in respect of Indebtedness
of any Debtor (other than any Foreign Debtor) otherwise permitted hereunder,
(ii) the Company (for so long as it is not a Debtor), any Foreign Debtor or any
Non-Debtor Subsidiary in respect of Indebtedness of any Foreign Debtor that is a
Loan Party or any other Loan Party that is not a Debtor otherwise permitted
hereunder, provided that, in the case of this clause (ii), in the event the
Company or any Non-Debtor Subsidiary becomes a Debtor, all such Guarantees made
by such Person and outstanding on the date such Person becomes a Debtor shall
continue to be permitted under this Section 7.03(c)(ii), (iii) any Subsidiary
that is not a Loan Party in respect of Indebtedness of any other Subsidiary
otherwise permitted hereunder and (iv) any Foreign Subsidiary (other than any
Foreign Debtor) of Indebtedness of any other Foreign Subsidiary permitted under
Section 7.03(e) or 7.03(l); provided that, in each case, if the Indebtedness

 

107



--------------------------------------------------------------------------------

being Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

(d) Indebtedness of (i) any Debtor (other than any Foreign Debtor) owing to any
other Debtor, (ii) any Foreign Debtor that is a Loan Party or any Loan Party
that is not a Debtor owing to any other Foreign Debtor that is a Loan Party or
any other Loan Party that is not a Debtor, provided that, in the case of this
clause (ii), in the event the Company or any Non-Debtor Subsidiary becomes a
Debtor, all such Indebtedness incurred by such Person and outstanding on the
date such Person becomes a Debtor shall continue to be permitted under this
Section 7.03(d)(ii), or (iii) any Subsidiary owing to any other Subsidiary that
is not a Loan Party; provided that any Indebtedness owing by a Loan Party to a
Subsidiary that is not a Loan Party shall be subordinated to the Obligations
pursuant to the Intercompany Subordination Agreement, to the extent required
thereby, within thirty (30) days of the Closing Date or, if later, the date on
which such Indebtedness is incurred;

(e) Indebtedness of (i) the Company (for so long as it is not a Debtor) or any
Non-Debtor Subsidiary incurred in the ordinary course of business not to exceed
$25,000,000 in the aggregate at any one time outstanding for the Company and all
Non-Debtor Subsidiaries and (ii) any Debtor incurred in the ordinary course of
business not to exceed $2,000,000 in the aggregate at any one time outstanding
for all Debtors, and in each case:

(1) representing Capitalized Leases or;

(2) solely in the case of the Company (for so long as it is not a Debtor) or any
Non-Debtor Subsidiary, constituting Indebtedness incurred to finance the
acquisition of, or cost of design, construction, installation, repair, addition
to or improvement of, property or assets of the Company or any Subsidiary used
in the ordinary course of business of the Company or any Subsidiary; provided,
however, that such Indebtedness shall not exceed the cost of such property or
assets or repair or improvement thereof and shall not be secured by any property
or assets of the Company or any Subsidiary other than the property and assets so
acquired;

provided that, in the case of clause (i) above, in the event the Company or any
Non-Debtor Subsidiary becomes a Debtor, all such Indebtedness incurred by such
Person and outstanding on the date such Person becomes a Debtor shall continue
to be permitted under Section 7.03(e)(i) (but shall, for the avoidance of doubt,
be counted against the aggregate limit set forth therein and not against the
aggregate limit set forth in Section 7.03(e)(ii));

(f) Swap Contracts that are incurred for the purpose of (i) fixing or hedging
interest rate or currency risk with respect to any fixed or floating rate
Indebtedness permitted under this Agreement or any receivable or liability the
payment of which is determined by reference to a foreign currency; provided that
the notional principal

 

108



--------------------------------------------------------------------------------

amount of any such Swap Contract does not exceed the principal amount of the
Indebtedness to which such Swap Contract relates or (ii) managing fluctuations
in the price or cost of raw materials, emission rights, manufactured products or
related commodities or (iii) hedging the potential exposure in respect of
certain executives’ and employees’ options over, or stock appreciation rights in
relation to shares of Royal Dutch Shell plc and BASF AG; provided that, in each
case, such obligations are entered into in the ordinary course of business and
consistent with past practice to hedge or mitigate risks to which the Company or
any of its Subsidiaries are exposed in the conduct of its business or the
management of its liabilities and not for speculative purposes;

(g) Indebtedness under the Senior First Lien Debt, Senior Second/Third Lien Debt
and the Existing Notes and the Guarantees thereof;

(h) Indebtedness arising from agreements of the Company or a Subsidiary
providing for indemnification, adjustment of purchase price, earn out or similar
obligations, in each case, incurred in connection with the disposition or
acquisition of any business, assets or Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;
provided that the maximum aggregate liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds actually received by the
Company and the Subsidiary in connection with such disposition except to the
extent the Company or relevant Subsidiary has a liability in respect of such
business, asset or subsidiary before (and not created in contemplation of) such
disposition;

(i) Indebtedness in respect of overdrafts and related liabilities arising in the
ordinary course of business from cash management services or in connection with
any automated clearing house transfers of funds, including pursuant to any
Treasury Services Agreement;

(j) any Indebtedness of the Company (for so long as it is not a Debtor) owing to
any of its Subsidiaries (other than any Debtor) incurred in connection with
Standard Securitization Undertakings or Receivables Financings which constitute
Standard Securitization Undertakings, to the extent permitted and permitted not
to be subordinated pursuant to the Intercompany Subordination Agreement, the
purchase of accounts receivable and related assets by the Company (for so long
as it is not a Debtor) from any such Subsidiary which assets are subsequently
conveyed by the Company to a Securitization Entity in a Securitization
Transaction; provided that, in the event the Company or any Non-Debtor
Subsidiary becomes a Debtor, all such Indebtedness owed by the Company on the
date it becomes a Debtor and such Indebtedness owed to any Non-Debtor Subsidiary
on the date it becomes a Debtor shall continue to be permitted under this
Section 7.03(j);

(k) Indebtedness consisting of obligations of the Company and the Subsidiaries
under deferred compensation or other similar arrangements incurred by such
Person in connection with any acquisition, Investment, or Disposition expressly
permitted hereunder;

 

109



--------------------------------------------------------------------------------

(l) Indebtedness of the Company (for so long as it is not a Debtor) or any
Non-Debtor Subsidiary, in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding; provided that, in the event the Company or
any Non-Debtor Subsidiary becomes a Debtor, all such Indebtedness incurred by
such Person and outstanding on the date such Person becomes a Debtor shall
continue to be permitted under this Section 7.03(l) (but shall, for the
avoidance of doubt, be counted against the aggregate limit set forth herein);

(m) Indebtedness of the Company or any of its Subsidiaries represented by
letters of credit, bank guarantees, bankers’ acceptances and warehouse receipts
for the account of the Company or such Subsidiary or similar instruments, as the
case may be, in order to provide security for workers’ compensation or
environmental claims, payment obligations in connection with self-insurance or
similar requirements in the ordinary course of business;

(n) obligations in respect of, tender, bid, judgment, appeal, performance or
governmental contract bonds and completion guarantees, surety, standby letters
of credit and warranty and contractual service obligations of a like nature,
trade letters of credit and documentary letters of credit and similar bonds or
guarantees provided by the Company or any Subsidiary of the Company in the
ordinary course of business;

(o) (i) the incurrence by the Company or a Subsidiary of Indebtedness pursuant
to the DIP ABL Facility in an aggregate principal amount not to exceed
$2,000,000,000 (less (x) any permanent commitment reductions thereunder, (y) the
amount of any mandatory prepayments in respect of Dispositions and Casualty
Events in respect of Term Loan Collateral made thereunder and (z) the proceeds
of any Term Loan Collateral applied thereunder after an event of default
thereunder) at any one time outstanding, (ii) the incurrence by the Company (for
so long as it is not a Debtor) or a Non-Debtor Subsidiary of Indebtedness
pursuant to any Asset Backed Credit Facility and (iii) the incurrence by the
Company (for so long as it is not a Debtor) or a Non-Debtor Subsidiary of any
Receivables Financing permitted hereunder that is not recourse to the Company or
any Subsidiary of the Company (except for Standard Securitization Undertakings);
provided that, in the event the Company or any Non-Debtor Subsidiary becomes a
Debtor, all such Indebtedness incurred by such Person and outstanding on the
date such Person becomes a Debtor shall continue to be permitted under this
Section 7.03(o) (but shall, for the avoidance of doubt, be counted against the
aggregate limit set forth herein and in the definitions of “Asset Backed Credit
Facility” and “Receivables Financing” or, in the case of the Berre Facility or
the European Securitization Transaction, in the respective definitions thereof);

(p) Indebtedness of the Company (for so long as it is not a Debtor) or a
Non-Debtor Subsidiary to any of its Subsidiaries incurred in connection with the
purchase of accounts receivable and related assets by the Company or such
Subsidiary from any such Subsidiary which assets are subsequently conveyed by
the Company or such Subsidiary to a Securitization Entity in a Securitization
Transaction; provided that, in the event the Company or any Non-Debtor
Subsidiary becomes a Debtor, all such Indebtedness incurred by such Person and
outstanding on the date such Person becomes a Debtor shall continue to be
permitted under this Section 7.03(p);

 

110



--------------------------------------------------------------------------------

(q) Indebtedness consisting of take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

(r) Indebtedness arising from the honoring by a bank or other financial
institution of a check or draft or similar instrument drawn against insufficient
funds, overdrafts and money market lines, in each case in the ordinary course of
business;

(s) Guarantees existing on the Initial Funding Date by any Foreign Subsidiary
whose activities are limited to holding shares in any Specified Saudi Joint
Venture in respect of Indebtedness of such Specified Saudi Joint Venture in an
aggregate principal amount not to exceed $27,000,000 individually (or
$81,000,000 in the aggregate) (but only to the extent that (i) the creditors
under the relevant agreement have no direct or indirect recourse to the Company
or any of its Subsidiaries other than such Foreign Subsidiary and (ii) the
recourse those creditors have to such Foreign Subsidiary is limited to the
proceeds (if any) of dividends received by such Foreign Subsidiary in respect of
such Foreign Subsidiary’s Investment in such Specified Saudi Joint Venture and
the Equity Interest of such Specified Saudi Joint Venture or such Foreign
Subsidiary); and

(t) (i) Indebtedness of Basell GmbH under the Intercompany Facility as a result
of loans made by the Borrowers thereunder and (ii) Indebtedness of Foreign
Subsidiaries to Basell GmbH with the proceeds of such loans.

Section 7.04 Fundamental Changes.

Merge, amalgamate, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of related
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) (i) any Debtor (other than a Borrower or any Foreign Debtor) may merge or
amalgamate with any other Debtor (other than any Foreign Debtor), (ii) any
Non-Debtor Subsidiary may merge or amalgamate with the Company (for so long as
it is not a Debtor) or one or more Non-Debtor Subsidiaries, (iii) any Foreign
Debtor (other than the Company or Basell GmbH) may merge or amalgamate with any
other Foreign Debtor (other than the Company or Basell GmbH) and (iv) any
Borrower may merge or amalgamate with any other Borrower; provided that, in each
case, when any Person that is a Loan Party is merging with a Subsidiary, a Loan
Party shall be the continuing or surviving Person or such Subsidiary shall
become a Loan Party under the terms hereof;

(b) (i) any Debtor (other than a Borrower) may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to another Debtor
(other than any Foreign Debtor), (ii) any Non-Debtor Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to the Company (for so long as it is not a Debtor) or to another Non-Debtor
Subsidiary, (iii) any Foreign Debtor (other than the Company or Basell GmbH) may
Dispose of all or substantially all of its assets

 

111



--------------------------------------------------------------------------------

(upon voluntary liquidation or otherwise) to any other Foreign Debtor and
(iv) any Borrower may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any other Borrower; provided that, in
each case, if the transferor in such a transaction is a Guarantor, then (i) the
transferee must be a Loan Party or become a Loan Party or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Subsidiary which is not a Loan Party in accordance with
Section 7.02 (other than Section 7.02(e)) and 7.03, respectively; and

(c) any non-Material Subsidiary of the Company (other than a Borrower) may
dissolve or liquidate so long as at the time of such dissolution or liquidation
such non-Material Subsidiary has no or only de minimis assets.

Section 7.05 Dispositions.

Make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of obsolete, redundant, surplus or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of property in the ordinary course of business to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement property; provided
that, in each case, the proceeds of such Disposition are retained and applied by
the entity making the Disposition to purchase such replacement property;

(d) (i) Dispositions of property by any Debtor to any other Debtor (other than
any Foreign Debtor) or (ii) Dispositions of property of any Non-Debtor
Subsidiary to the Company or any Subsidiary; provided that if the transferor of
such property is a Loan Party, (A) the transferee thereof must be a Loan Party
or (B) if such transaction constitutes an Investment, such transaction is
permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.04 and 7.06 and Liens permitted by
Section 7.01;

(f) Dispositions of cash and Cash Equivalents;

(g) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Company
and the Subsidiaries;

(h) transfers of property as a result of Casualty Events;

(i) Dispositions of property by the Company or any Subsidiary not otherwise
permitted under this Section 7.05 the proceeds (net of costs associated with
such

 

112



--------------------------------------------------------------------------------

Disposition) of which do not to exceed $25,000,000 in the aggregate; provided
that (i) at the time of such Disposition, no Default shall exist or would result
from such Disposition, (ii) the Company or any of its Subsidiaries shall receive
not less than 75% of the consideration for such Disposition in the form of cash
or Cash Equivalents (in each case, free and clear of all Liens at the time
received) and (iii) the Net Proceeds of such Disposition shall be used to prepay
Loans to the extent required by Section 2.03(b);

(j) Dispositions by the Company (for so long as it is not a Debtor) or any
Non-Debtor Subsidiary of inventory and accounts receivable in connection with
Receivables Financings, Securitization Transactions or an Asset Backed Credit
Facility and the Negromex Receivables Dispositions; and

(k) Dispositions disclosed in writing to the Lenders prior to the date hereof;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e) and (h) and except for Dispositions from a
Loan Party to any other Loan Party) shall be for no less than the fair market
value of such property at the time of such Disposition. To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents and the Administrative Agent or the
Collateral Agent, as applicable, shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.

Section 7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, except:

(a) (i) any Foreign Debtor or any Non-Debtor Subsidiary may make Restricted
Payments to any Loan Party that is its direct parent or which is paid to a Loan
Party through any non-Loan Party that is its direct parent, (ii) each Debtor may
make Restricted Payments to any other Debtor (other than any Foreign Debtor) and
(iii) each Subsidiary that is not a Loan Party may make Restricted Payments to
the Company and any other Subsidiary;

(b) Restricted Payments to any direct or indirect parent company of the Company
for legal, audit, tax and other expenses directly relating to the administration
of that parent company (or any of its parent companies) including customary
compensation payable to that Person’s directors and employees, not to exceed
€1,500,000 or the Dollar Equivalent Amount thereof in the aggregate;

(c) to the extent constituting Restricted Payments, the Company and its
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 7.04;

(d) directors’ fees (including non-executive directors of the Company) or if the
Company is a partnership, directors’ fees of the general partner of the Company,
in an amount not to exceed €1,500,000 or the Dollar Equivalent Amount thereof;
and

 

113



--------------------------------------------------------------------------------

(e) distributions by any Subsidiary of the Company of chemicals to a holder of
Equity Interests of such Subsidiary if such distributions are made pursuant to a
provision in a joint venture agreement or other arrangement entered into in
connection with the establishment of such Subsidiary, in each case as in
existence on the Initial Funding Date and set forth on Schedule 7.06(e), that
requires such holder to pay a price for such chemicals equal to that which would
be paid in a comparable transaction negotiated on an arm’s-length basis (or
pursuant to a provision that imposes a substantially equivalent requirement).

Section 7.07 Change in Nature of Business; Organization Documents.

Engage in any material line of business substantially different from a Permitted
Business or in the case of any Debtor, except as required by the Bankruptcy
Code, make any material change to its Organization Documents.

Section 7.08 Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of the Company,
whether or not in the ordinary course of business, other than:

(a) (i) transactions exclusively between or among any Debtors (other than any
Foreign Debtor), (ii) transactions exclusively between or among any Foreign
Debtors that are Loan Parties and/or any Loan Parties that are not Debtors,
(iii) transactions exclusively between or among any Subsidiaries that are not
Loan Parties and (iv) transactions exclusively between or among the Company and
any of its Subsidiaries or exclusively between or among any Subsidiaries that
are expressly contemplated by this Agreement to be between or among such
Persons; provided, that in each case such transactions are not otherwise
prohibited by this Agreement;

(b) reasonable fees and compensation paid to and employee benefit arrangements,
customary insurance and indemnity provided on behalf of, officers, directors,
managers, employees or consultants of the Company or any of its Subsidiaries as
determined in good faith by the independent directors of the Board of Directors
of the Company and in effect on the Initial Funding Date;

(c) any agreement as in effect as of the Initial Funding Date set forth on
Schedule 7.08;

(d) Investments of the type described in clauses (b), (c), (d), (g), (k) and
(l) of Section 7.02 and Restricted Payments made in compliance with
Section 7.06;

(e) transactions between any of the Company (for so long as it is not a Debtor),
any of its Subsidiaries (other than Debtors) and any Securitization Entity in
connection with a Securitization Transaction, provided that (x) in each case,
such transactions are not otherwise prohibited hereby and (y) in the event the
Company or any Non-Debtor Subsidiary becomes a Debtor, any such transactions to
which such Person is a party in existence on the date such Person becomes a
Debtor shall continue to be permitted under this Section 7.08(e);

 

114



--------------------------------------------------------------------------------

(f) transactions with customers, clients, suppliers, distributors or other
purchases or sales of goods or services, in each case for fair value and entered
into in the ordinary course of business and consistent with past practice and to
the extent otherwise permitted by this Agreement;

(g) transactions with Permitted Joint Ventures entered into on an arm’s length
basis in the ordinary course of business and consistent with past practice and
to the extent otherwise permitted by this Agreement;

(h) dividends and distributions to the Company and its Subsidiaries by any joint
venture; and

(i) transactions otherwise permitted by this Agreement entered into in the
ordinary course of business and on terms that are no less favorable to the
Company or the relevant Subsidiary than those terms that might reasonably have
been obtained in a comparable transaction at such time on an arm’s length basis
by the Company or the relevant Subsidiary and an unrelated Person or, if no such
comparable transaction with a Person who is not an Affiliate is available on
terms that are fair from a financial point of view to the Company or such
Subsidiary as certified by an Independent Financial Advisor; provided that
(x) the Chief Restructuring Officer and the Board of Directors of the Company or
the board of directors of the relevant Subsidiary and the board of directors of
the relevant Subsidiary must approve each transaction with an Affiliate to which
they are a party that involves aggregate payments or other property with a fair
market value in excess of $25,000,000, such approval to be evidenced by a board
resolution that states that the Board of Directors of the Company has determined
that the transaction complies with the foregoing provisions and (y) if the
Company or any Subsidiary enters into a transaction with an Affiliate that
involves payments or other property with an aggregate fair market value of more
than $100,000,000, then prior to the consummation of such transaction, the
parties to such transaction must obtain a favorable opinion as to the fairness
of such transaction or series of related transactions to the Company or the
relevant Subsidiary, as the case may be, from a financial point of view, from an
Independent Financial Advisor and deliver the same to the Administrative Agent.

Section 7.09 Burdensome Agreements.

Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of (a) any
Subsidiary that is not a Guarantor to make Restricted Payments to any Borrower
or any Guarantor or (b) any Loan Party to create, incur, assume or suffer to
exist Liens on property of such Person for the benefit of the Lenders with
respect to the Obligations or under the Loan Documents; provided that the
foregoing clauses (a) and (b) shall not apply to Contractual Obligations which

(i) (A) exist on the Initial Funding Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 and (B) to the
extent Contractual Obligations permitted by clause (A) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation,

 

115



--------------------------------------------------------------------------------

(ii) represent Indebtedness of a Subsidiary that is not a Loan Party which is
permitted by Section 7.03 so long as such restrictions are not more burdensome
than those in existence on the Initial Funding Date,

(iii) arise in connection with any Disposition permitted by Section 7.04 or 7.05
and relate solely to the assets or Person subject to such Disposition,

(iv) are customary negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03(l) subject to a Lien
permitted by Section 7.01(u), but solely to the extent any negative pledge
relates to the property financed by such Indebtedness,

(v) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby entered into in the ordinary course of
business and consistent with past practice so long as such restrictions relate
only to the assets subject thereto,

(vi) comprise customary restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.03(e) entered into in the
ordinary course of business and consistent with past practice and to the extent
that such restrictions apply only to the property or assets securing such
Indebtedness,

(vii) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(viii) comprise restrictions imposed by the Senior First Lien Credit Agreement,
the Senior Second/Third Lien Interim Loan Agreement, the Existing Notes and the
DIP ABL Facility and, in each case, all documents entered into in connection
therewith as contemplated thereby, in each case as in effect on the Initial
Funding Date, or comprise customary restrictions imposed by any other Asset
Backed Credit Facility, Receivables Financing or Securitization Transaction
otherwise permitted by this Agreement,

(ix) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business, and

(x) are customary restrictions in construction loans, purchase money
obligations, Capitalized Leases, security agreements or mortgages securing
Indebtedness of the Company or a Subsidiary to the extent such restrictions
restrict the transfer of the property subject to such Capitalized Leases,
security agreements or mortgages.

Section 7.10 Anti-Money Laundering.

Each Loan Party will use commercially reasonable efforts to ensure that no funds
used to pay the obligations under the Loan Documents are derived from any
unlawful activity.

 

116



--------------------------------------------------------------------------------

Section 7.11 Financial Covenants.

(a) Minimum Cumulative Consolidated EBITDAR. Permit, for any Test Period,
Consolidated EBITDAR to be less than the amount set forth opposite such Test
Period below:

 

Test Period

   Minimum Cumulative
Consolidated EBITDAR  

January 1, 2009 to January 31, 2009

   $ (74,000,000 )

January 1, 2009 to February 28, 2009

   $ (75,000,000 )

January 1, 2009 to March 31, 2009

   $ (47,000,000 )

January 1, 2009 to April 30, 2009

   $ 100,000,000  

January 1, 2009 to May 31, 2009

   $ 307,000,000  

January 1, 2009 to June 30, 2009

   $ 522,000,000  

January 1, 2009 to July 31, 2009

   $ 704,500,000  

January 1, 2009 to August 31, 2009

   $ 887,000,000  

January 1, 2009 to September 30, 2009

   $ 1,069,500,000  

January 1, 2009 to October 31, 2009

   $ 1,221,900,000  

January 1, 2009 to November 30, 2009

   $ 1,374,300,000  

January 1, 2009 to December 31, 2009

   $ 1,526,700,000  

(b) Minimum Liquidity. Permit, as of the close of business on any Business Day,
Liquidity to be less than $500,000,000; provided that, if at the close of
business on any Business Day Liquidity is less than $500,000,000 but greater
than $450,000,000, it shall not constitute a Default or Event of Default if
Liquidity is equal to or greater than $500,000,000 at the close of business on
each of the five (5) consecutive Business Days immediately following such date;
provided, further, that the foregoing proviso shall only be applicable up to a
maximum of two (2) times during the term of this Agreement.

(c) Limitation on Capital Expenditures. Permit the aggregate amount of Capital
Expenditures (other than Excluded Capital Expenditures) made during any period
below to exceed the amount set forth opposite such period below:

 

Capital Expenditure Test Period

   Cumulative Capital
Expenditure Amount

January 1, 2009 to March 31, 2009

   $ 250,000,000

January 1, 2009 to June 30, 2009

   $ 500,000,000

January 1, 2009 to September 30, 2009

   $ 700,000,000

January 1, 2009 to December 31, 2009

   $ 840,000,000

 

117



--------------------------------------------------------------------------------

Section 7.12 Accounting Changes.

Make any change in its Fiscal Year.

Section 7.13 Prepayments, Etc. of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that, subject to
the terms of the Final Order and Section 8.01(p), payments of regularly
scheduled interest shall be permitted) any contractually subordinated
Indebtedness (other than ordinary course intercompany Indebtedness otherwise
permitted under Section 7.03), the Senior First Lien Debt, the Senior
Second/Third Lien Debt or the Existing Notes (such Indebtedness, “Junior
Financing”) or make any payment in violation of any subordination terms of any
Junior Financing Documentation, except, other than in the case of the Senior
First Lien Debt, the Senior Second/Third Lien Debt and the Existing Notes, the
refinancing thereof with the net proceeds of any Permitted Refinancing otherwise
permitted under Section 7.03.

(b) Amend, modify or change, in any manner adverse to the interests of the
Lenders or in violation of the terms of the Intercreditor Agreement, any term or
condition of any Junior Financing Documentation without the consent of the
Required Lenders.

Section 7.14 Holding Company.

The Company shall not conduct, transact or otherwise engage in any business or
operations other than (i) those incidental to its ownership of the Equity
Interests of its Subsidiaries, (ii) those incidental to the maintenance of its
legal existence, (iii) the performance of the Loan Documents, the Collateral
Documents to which it is a party, the Existing Notes (only to the extent that
the Company is a party thereto on the date hereof), the Senior First Lien Debt,
the Senior Second/Third Lien Debt and the DIP ABL Facility, (iv) any public
offering of its common stock or any other issuance of its Equity Interests not
prohibited by Article VII, (v) any transaction that the Company has entered into
on or prior to the Closing Date, (vi) obligations of the Company under European
Securitization Transactions in effect on the Closing Date, (vii) performance
guarantees made in the ordinary course of business, (viii) non-speculative
hedging obligations, (ix) the making of loans or payments to Subsidiaries as
permitted hereunder, (x) the provisions of administrative and management
services to Subsidiaries of a type customarily provided by a holding company to
its subsidiaries and employing employees whose services are required for the
operation of the Company and its Subsidiaries and other administrative and
management services to holding companies of the Company, and (xi) rights under
and liabilities incurred resulting from Taxes or loans being made to it, as the
same are permitted hereunder.

Section 7.15 Chapter 11 Claims.

In the case of the Debtors, incur, create, assume, suffer to exist or permit any
other Superpriority Claim or Lien which is (x) senior to or (y) except as set
forth in the Orders with respect to the DIP ABL Facility or the Roll-Up Loans,
pari passu with, the Obligations hereunder, in each case except (i) for the
Carve-Out and (ii) solely in the case of any Foreign Debtor, pursuant to any
Guarantee or Lien existing on the Petition Date or pursuant to non-U.S. Debtor
Relief Laws (or proceedings thereunder).

 

118



--------------------------------------------------------------------------------

Section 7.16 Amendments to DIP ABL Credit Agreement.

Amend, modify, waive or otherwise change any provision of the DIP ABL Credit
Agreement in a manner that violates the terms of the Intercreditor Agreement.

Section 7.17 Carve-Out.

Permit any portion of the Carve-Out, any Cash Collateral or any proceeds of the
DIP Facilities to be used for the payment of the fees and expenses of any Person
incurred challenging, or in relation to the challenge of, (i) any of the
Lenders’ Liens or claims, or the initiation or prosecution of any claim or
action against any Lender, including any claim under Chapter 5 of the Bankruptcy
Code, in respect of any of the Existing Primed Secured Facilities and (ii) any
claims or causes of actions against the Lenders under the Existing Primed
Secured Facilities, their respective advisors, agents and sub-agents, including
formal discovery proceedings in anticipation thereof, and/or challenging any
Lien of the Lenders under the Existing Primed Secured Facilities, or permit more
than $25,000 of the Carve-Out, any Cash Collateral or proceeds of the DIP
Facilities to be used by any committee or any representative of the estate to
investigate claims and/or Liens of the lenders under the Existing Primed Secured
Facilities. Permit the Carve-Out, if and to the extent invoked pursuant to the
Orders, to be allocated in a manner other than one-third against the ABL
Collateral and two-thirds against the Term Loan Collateral.

Section 7.18 Actions Relating to Senior First Lien Credit Agreement.

After giving effect to the Cases, the Orders (including without limitation, the
consummation of a Reorganization Plan), and the execution and delivery of the
Loan Documents, the Senior First Lien Credit Agreement Amendment and the
transactions contemplated in Article XIII of the Senior First Lien Credit
Agreement, subject to Sections 2.05 and 2.12, and in each case, excluding any
action taken in connection therewith and expressly permitted or required
thereby, assert any adverse effect on, or take any action after the Closing Date
that could reasonably be expected to adversely affect, the continuing existence,
before and after the Roll-Up Date, of (i) its obligations, liabilities and
indebtedness under the Senior First Lien Credit Agreement or the other “Loan
Documents” (as defined in the Senior First Lien Credit Agreement) as in effect
on the Closing Date with respect to the loans thereunder that as of the Roll-Up
Date are designated as Roll-Up Loans in full force and effect on a continuous
basis, unimpaired, uninterrupted and undischarged or (ii) except as expressly
permitted under the Senior First Lien Credit Agreement and the related loan
documents or as otherwise permitted under Section 7.01, any of the Liens and
security interests in effect on the Closing Date created and arising under the
“Loan Documents” (as defined in the Senior First Lien Credit Agreement) as
collateral security for the loans under the Senior First Lien Credit Agreement
that as of the Roll-Up Date are designated as Roll-Up Loans in full force and
effect on a continuous basis, unimpaired, uninterrupted and undischarged, and
having the same perfected status and priority as the Liens and security
interests created and arising under the “Loan Documents” (as defined in the
Senior First Lien Credit Agreement) as collateral security for the other Senior
First Lien Loans.

 

119



--------------------------------------------------------------------------------

ARTICLE VIII

Events of Default and Remedies

Section 8.01 Events of Default.

Any of the following shall constitute an event of default (an “Event of
Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within three (3) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in Section 6.03, 6.06 (solely with respect to
the Company and the Borrowers), 6.18 or 6.20 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for fifteen (15) days (provided that, in the case of a failure to
comply with Section 6.19, if the Company and its Subsidiaries are not diligently
pursuing the cure of any such failure, such fifteen (15) day period may be
terminated by the Administrative Agent), or solely with respect to a failure to
comply with Section 6.04 or 6.16, five (5) days, after the earlier of (i) the
actual knowledge of a Responsible Officer of the Company and (ii) notice thereof
by the Administrative Agent or the Required Lenders to the Company or the
Borrowers’ Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document that is
an exhibit to a Loan Document (or any certification by a Company Financial
Officer or the Borrowers’ Agent expressly contemplated by this Agreement) shall
be incorrect or misleading in any material respect when made or deemed made; or

(e) Cross-Default. Except to the extent resulting or arising from the Cases, the
Company or any Subsidiary (i) fails to make any payment beyond the applicable
grace period with respect thereto, if any (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) (A) in respect of any
Indebtedness under the DIP ABL Facility or in respect of any other Indebtedness
(other than Indebtedness hereunder) (which, in the case of Indebtedness of any
Chapter 11 Filer, was incurred post-petition) the outstanding principal amount
of which exceeds $15,000,000, in the case of the Company (for so long as it is
not a Debtor) or any Non-Debtor Subsidiary or $5,000,000, in the case of any
Debtor, or (B) in respect of any Guarantee (other than Guarantees permitted
under Section 7.03(s)) of Indebtedness (which, in the case of Indebtedness of
any Chapter 11 Filer, was incurred post-petition) the outstanding principal
amount of which exceeds $15,000,000, in the case of the Company (for so long

 

120



--------------------------------------------------------------------------------

as it is not a Debtor) or any Non-Debtor Subsidiary or $5,000,000, in the case
of any Debtor, or (ii) fails to observe or perform any other agreement or
condition relating to any Indebtedness referred to in clause (i)(A) above
(including under the DIP ABL Facility) or Guarantee Obligation referred to in
clause (i)(B) above, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(including under the DIP ABL Facility) or beneficiary or beneficiaries of such
Guarantee Obligation (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if required
(but after the expiration of all grace periods applicable thereto), such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its Stated Maturity or such
Guarantee Obligation to become payable; provided, that this clause (e) shall not
apply to (A) any default under the 2015 Notes so long as the holders of the 2015
Notes are not exercising, and (other than in respect of the Company) are not
permitted, by operation of Law or contract, to exercise, remedies with respect
to the Indebtedness owing thereunder or collateral pledged in support thereof,
(B) the failure to pay any Existing Primed Secured Facility due to compliance
with Section 2.03(b) hereof and (C) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided, further, that for purposes
of this Section 8.01(e), no default shall be deemed to have occurred with
respect to the 2027 Notes solely due to the acceleration in and of itself of the
Indebtedness owing under the 2015 Notes, so long as (x) the holders of the 2015
Notes are not permitted, by operation of Law or contract, to exercise remedies
(other than in respect of the Company) with respect to the Indebtedness owing
thereunder or collateral pledged in support thereof and (y) no actions are being
taken with respect to the 2027 Notes by the holders thereof which such holders
have the right to take by operation of Law or contract; provided, further, that
no Event of Default shall be deemed to have occurred under this Section 8.01(e)
unless such failure is unremedied and is not waived, or subject to forbearance,
by the holders of such Indebtedness prior to any termination of the NM
Commitments or acceleration of the Loans pursuant to Section 8.02; or

(f) Insolvency Proceedings, Etc. Any of the Company, any Loan Party other than a
Chapter 11 Filer or any Material Subsidiary other than a Chapter 11 Filer (or,
prior to the Closing Date, any Subsidiary other than a Chapter 11 Filer) to the
fullest extent permitted under applicable mandatory provisions of law institutes
or consents to the institution of any proceeding under any Debtor Relief Law or
files for the opening of insolvency proceedings (other than the filing by the
Company with the Bankruptcy Court of a voluntary petition initiating proceedings
under Chapter 11 of the Bankruptcy Code) or makes an assignment for the benefit
of creditors generally; or applies for or consents to the appointment of any
receiver, trustee (not being a custodian), custodian, conservator, liquidator
(not being a bewindvoerder), rehabilitator, administrator, administrative
receiver or similar officer for it or for all or any material part of its
property under any applicable Debtor Relief Laws; or a third person files for
the opening of insolvency proceedings against such Person that result in the
entry of an order for relief or remains undismissed, undischarged or unstayed
for sixty (60) calendar days; or any receiver,

 

121



--------------------------------------------------------------------------------

trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any of the Company, any Loan Party
other than a Chapter 11 Filer or any Material Subsidiary other than a Chapter 11
Filer (or, prior to the Closing Date, any Subsidiary other than a Chapter 11
Filer) becomes unable or admits in writing its inability or is generally not
able to pay its debts in excess of $15,000,000 as they become due (other than
(x) the failure to pay any Existing Primed Secured Facility due to compliance
with Section 2.03(b) hereof and (y) in the case of the 2015 Notes, to the extent
such failure to pay would not constitute an Event of Default under
Section 8.01(e)), or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of the Company and the Foreign Guarantors, taken as a whole, and is not
released, vacated or fully bonded within sixty (60) days after its issue or levy
in each case, for the purposes of any Subsidiary domiciled in the United
Kingdom, ignoring the deeming provisions of Section 123(1)(a) of the Insolvency
Act 1986; or

(h) Judgments. Any judgments which are in the aggregate in excess of $50,000,000
as to any obligation (which, in the case of the Chapter 11 Filers only, arose
post-petition) shall be rendered against the Debtors or other Loan Parties or
any other Material Subsidiaries and the enforcement thereof shall not be stayed
(by operation of law, the rules or orders of a court with jurisdiction over the
matter or by consent of the party litigants); or there shall be rendered against
the Debtors or other Loan Parties or any other Material Subsidiaries a
nonmonetary judgment with respect to any event (which, in the case of the
Chapter 11 Filers only, arose post-petition) which causes or would reasonably be
expected to cause a Material Adverse Effect; or

(i) Invalidity of Guaranties or Loan Documents. Any material portion of any Loan
Document (including for the avoidance of doubt the Guarantees of the Loans and
excluding the Roll-Up Loans and/or any Guarantee or Collateral in respect
thereof), at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or as a result of acts
or omissions by the Administrative Agent or Collateral Agent or any Lender or
the satisfaction in full of all the Obligations (subject, in the case of the
Foreign Guarantors (including for the avoidance of doubt the Company and Basell
GmbH), to the Agreed Security Principles, the Legal Limitations and the Legal
Reservations), ceases to be in full force and effect; or any Loan Party contests
in writing the validity or enforceability of any provision of any Loan Document
or the validity or priority of a Lien as required by the Collateral Documents on
a material portion of the Collateral; or any Loan Party denies in writing that
it has any or further liability or obligation under any Loan Document (other
than as a result of repayment in full of the payment Obligations and termination
of the NM Commitments), or purports in writing to revoke or rescind any Loan
Document; or it becomes unlawful for any Loan Party to perform any of its
payment Obligations under the Loan Documents; or

 

122



--------------------------------------------------------------------------------

(j) Change of Control. There occurs or shall exist any Change of Control; or

(k) Collateral Documents. Subject in the case of any Foreign Guarantor to the
Agreed Security Principles, the Legal Limitations and the Legal Reservations,
any Collateral Document after delivery thereof pursuant to Section 4.03, 6.13 or
6.15 shall for any reason (other than pursuant to the terms hereof or thereof or
solely as a result of acts or omissions of the Administrative Agent, the
Collateral Agent or any Lender) cease to create a valid and perfected Lien, with
the priority required by the Orders and the Collateral Documents and the
Intercreditor Agreement on and security interest in any material portion of the
Collateral, subject to Liens permitted under Section 7.01; or

(l) ERISA. An ERISA Event or any similar event with respect to a Foreign Plan
occurs which, together with all other ERISA Events (or similar events with
respect to Foreign Plans) that have occurred, has resulted or could reasonably
be expected to result in a Material Adverse Effect; or

(m) Dismissal or Conversion of Cases. Any of the Cases of the Debtors shall be
dismissed or converted to a case under Chapter 7 of the Bankruptcy Code or any
Debtor shall file a motion or other pleading seeking the dismissal of any of the
Cases of the Debtors under Section 1112 of the Bankruptcy Code or otherwise
without the consent of the Required Lenders (or, if prior to the Closing Date,
each of the Initial NM Lenders); a trustee under Chapter 7 or Chapter 11 of the
Bankruptcy Code, a responsible officer or an examiner with enlarged powers
relating to the operation of the business (powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code shall be appointed in any of the Cases of the Debtors; the Board
of Directors of any Borrower shall authorize a liquidation of such Borrower’s
business; or an application shall be filed by any Debtor for the approval of any
other Superpriority Claim (other than the Carve-Out) in any of the Cases of the
Debtors which is pari passu with or senior to the claims of the Administrative
Agent and the Lenders against any Borrower or any other Debtor hereunder or
under any of the other Loan Documents, or there shall arise or be granted any
such pari passu or senior Superpriority Claim; or

(n) Relief from Automatic Stay. The Bankruptcy Court shall enter an order or
orders granting relief from the automatic stay applicable under Section 362 of
the Bankruptcy Code to the holder or holders of any security interest to
(i) permit foreclosure (or the granting of a deed in lieu of foreclosure or the
like) on any assets of any of the Debtors which have a value in excess of
$15,000,000 in the aggregate or (ii) permit other actions that would have a
material adverse effect on the Debtors or their estates (taken as a whole); or

(o) Orders. (i) The Final Order Entry Date shall not have occurred by March 6,
2009, (ii) an order of the Bankruptcy Court shall be entered reversing,
amending, supplementing, staying for a period of five days or more, vacating or
otherwise

 

123



--------------------------------------------------------------------------------

amending, supplementing or modifying the Interim Order or the Final Order, or
any of the Borrowers, the Company or any Subsidiary shall apply for authority to
do so, without the prior written consent of the Required Lenders, (iii) the
Interim Order or Final Order shall cease to create a valid and perfected Lien or
to be in full force and effect or (iv) any of the Loan Parties or any Subsidiary
shall fail to comply with the Orders; or

(p) Pre-Petition Payments. Except as permitted by the Orders or as otherwise
agreed to by the Required Lenders, any Debtor shall make any Pre-Petition
Payment other than (i) Pre-Petition Payments authorized by the Bankruptcy Court
in accordance with “first day” orders entered into on or prior to the date
hereof or other orders of the Bankruptcy Court entered with the consent of (or
non-objection by) the Required Lenders or (ii) Pre-Petition Payments set forth
on Schedule 8.01(p); or

(q) Invalid Plan. A plan shall be confirmed in any of the Cases of the Debtors
that does not provide for termination of the NM Commitments and payment in full
in cash of the Obligations under the Loan Documents (except as set forth in
Section 2.12 with respect to the Roll-Up Loans) on the effective date of such
plan of reorganization or liquidation or any order shall be entered which
dismisses any of the Cases of the Debtors and which order does not provide for
termination of the NM Commitments and payment in full in cash of the Obligations
(except as set forth in Section 2.12 with respect to the Roll-Up Loans) or any
of the Debtors shall seek support, or fail to contest in good faith the filing
or confirmation of such a plan or the entry of such an order; or

(r) Supportive Actions. Any Loan Party or other Material Subsidiary shall take
any action in support of any matter set forth in paragraph (m), (n), (o), (p) or
(q) above or any other Person shall do so and such application is not contested
in good faith by the Loan Parties and the relief requested is granted in an
order that is not stayed pending appeal; or

(s) Material Impairment. Except to the extent described in Section 2.12 with
respect to the Roll-Up Loans, the Company or any Subsidiary shall file a motion,
pleading or proceeding which could reasonably be expected to result in a
material impairment of the rights or interests of the Lenders or a determination
by a court with respect to a motion, pleading or proceeding brought by another
party which results in such a material impairment; or

(t) Pre-Petition Roll-Up Collateral. Other than pursuant to a Reorganization
Plan, the Senior First Lien Credit Agreement or any Loan Document (as defined in
the Senior First Lien Credit Agreement as in effect on the date hereof) shall be
amended, waived, supplemented or otherwise modified in a manner that adversely
and disproportionately impacts the interests of the Roll-Up Lenders in the
Collateral (as defined in the Senior First Lien Credit Agreement as in effect on
the date hereof) without the prior written consent of the Required Class Lenders
in respect of the Roll-Up Loans; or

(u) Invalidity of Sponsor Letter Agreement. Access, the Sponsor or any Affiliate
of the Sponsor party to any Sponsor Letter Agreement fails to perform or

 

124



--------------------------------------------------------------------------------

observe any covenant or agreement contained in the Sponsor Letter Agreement to
which it is a party; or any Sponsor Letter Agreement, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder, ceases to be in full force and effect; or Access, the
Sponsor or any Affiliate of the Sponsor party to any Sponsor Letter Agreement
contests in writing the validity or enforceability of any provision of the
relevant Sponsor Letter Agreement; or Access, the Sponsor or any Affiliate of
the Sponsor party to any Sponsor Letter Agreement denies in writing that it has
any or further liability or obligation under the relevant Sponsor Letter
Agreement, or purports in writing to revoke or rescind the relevant Sponsor
Letter Agreement; or it becomes unlawful for Access, the Sponsor or any
Affiliate of the Sponsor party to any Sponsor Letter Agreement to perform any of
its obligations under the relevant Sponsor Letter Agreement.

Section 8.02 Remedies upon Event of Default. If any Event of Default occurs and
is continuing, without limiting the rights and remedies available to any Lender
under applicable Law, the Administrative Agent may and, at the request of the
Required Lenders shall, by written notice to the Borrowers (with a copy to
counsel for the Official Creditors’ Committee appointed in the Cases of the
Debtors and to the United States Trustee for the Southern District of New York),
take any or all of the following actions, at the same or different times, in
each case without further order of or application to the Bankruptcy Court
(provided, that with respect to the enforcement of Liens or other remedies with
respect to the Collateral under clause (iii) below, the Administrative Agent
shall provide the Borrowers (with a copy to counsel for the Official Creditors’
Committee in the Cases of the Debtors and to the United States Trustee for the
Southern District of New York) with five (5) Business Days’ written notice prior
to taking the action contemplated thereby; in any hearing after the giving of
the aforementioned notice, the only issue that may be raised by any party in
opposition thereto being whether, in fact, an Event of Default has occurred and
is continuing):

(i) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers’ Agent; and

(iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law.

Section 8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02, any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order (to the fullest extent permitted by mandatory
provisions of applicable Law) subject in all respects to the applicable
provisions of the Orders and the Intercreditor Agreement:

First, to payment of that portion of the payment Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

 

125



--------------------------------------------------------------------------------

Second, to payment of that portion of the payment Obligations constituting fees
(other than Exit Fees), indemnities and other amounts (other than principal and
interest) payable to the Lenders (including Attorney Costs payable under
Section 10.04 and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the payment Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the payment Obligations constituting
unpaid principal of the Loans, ratably among the Secured Parties in proportion
to the respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other payment Obligations (including Exit Fees) of
the Borrowers that are due and payable to the Administrative Agent and the other
Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to the Administrative Agent and the other
Secured Parties on such date; and

Last, the balance, if any, after all of the payment Obligations have been paid
in full, to the Borrowers or as otherwise required by Law;

provided, that no payments (unless such payment is otherwise waived by the NM
Lenders in accordance with Section 10.01 and by the lenders under the DIP ABL
Facility in accordance with the terms of the DIP ABL Credit Agreement, as
applicable) shall be made to Roll-Up Lenders in respect of Roll-Up Loans or
other Obligations related thereto pursuant to clause Third, Fourth or Fifth
above until (x) all Obligations in respect of the NM Loans and the DIP ABL
Facility (including the termination or cash collateralization of any letters of
credit outstanding thereunder pursuant to the terms thereof) have been paid in
full and (y) the NM Commitments and the ABL Commitments have been terminated;
provided, further, that for the avoidance of doubt and notwithstanding the
foregoing, amounts received in connection with any payment, distribution or
recovery on account of the rights of the Roll-Up Lenders under the Senior First
Lien Credit Agreement shall be applied solely to payment of the Roll-Up Loans
and other Obligations relating thereto in accordance with the terms of the
Senior First Lien Credit Agreement.

 

126



--------------------------------------------------------------------------------

ARTICLE IX

Administrative Agent and Other Agents

Section 9.01 Appointment and Authorization of Agents.

Each of the Lenders hereby irrevocably appoints UBS AG, Stamford Branch, to act
on its behalf as the Administrative Agent and the Collateral Agent hereunder and
under the other Loan Documents and authorizes such Agents to execute on its
behalf any Collateral Document and to take such actions on its behalf and to
exercise such powers as are delegated to such Agents by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders, and neither any
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

Section 9.02 Rights as a Lender.

Each Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each Person serving as an Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Loan Party or any Subsidiary or other
Affiliate thereof as if such Person were not an Agent hereunder and without any
duty to account therefor to the Lenders.

Section 9.03 Exculpatory Provisions.

No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable Law;
and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as such Agent or any
of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.01) or (y) in the absence of its own gross negligence or willful
misconduct (it being understood and agreed that the design, development,
negotiation,

 

127



--------------------------------------------------------------------------------

documentation, closing, execution or implementation of the transfer or
designation of the Roll-Up Loans in and of itself shall in no event be deemed to
constitute gross negligence or willful misconduct for purposes hereof). No Agent
shall be deemed to have knowledge of any Default unless and until written notice
describing such Default is given to such Agent by a Borrower or a Lender. The
Administrative Agent will promptly notify the Lenders upon receipt of any such
notice.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

Section 9.04 Reliance by Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. Each Agent may consult with legal counsel (who may be counsel for a
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties.

Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through, or delegate any
and all such rights and powers to, any one or more sub-agents appointed by such
Agent; provided that, so long as no Event of Default shall have occurred and be
continuing, no Agent shall delegate such rights and powers to a foreign
sub-agent or designate a new foreign agent if such delegation or designation
would result in a tax gross-up or indemnification payment under Section 3.01
unless (i) such Agent determines, in its reasonable discretion, that such
designation is necessary to avoid

 

128



--------------------------------------------------------------------------------

material adverse economic, legal or regulatory consequences, (ii) the
designation is at the request of the Borrowers’ Agent or (iii) the designation
is required by law. Each Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Agent-Related Persons. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Agent-Related Persons of each Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

Section 9.06 Resignation of Agent.

Each Agent may at any time give thirty (30) days’ prior written notice of its
resignation to the Lenders and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Borrowers, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States; provided that such successor shall comply with the requirements of
Section 3.01(d) prior to becoming the successor under this Agreement; provided
further that, so long as there has been no Event of Default, the Required
Lenders shall not appoint a foreign agent as successor if such appointment would
result in a tax gross-up or indemnification payment under Section 3.01 unless
(i) the Required Lenders determine, in their reasonable discretion, that such
appointment is necessary to avoid material adverse economic, legal or regulatory
consequences, (ii) the appointment is at the request of the Borrowers’ Agent or
(iii) the appointment is required by law. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders appoint a
successor Agent meeting the qualifications set forth above provided that if the
Agent shall notify Borrowers and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article IX, Section 10.04 and Section 10.05 shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective
Agent-Related Persons in respect of any actions taken or omitted to be taken by
any of them while the retiring Agent was acting as Agent.

 

129



--------------------------------------------------------------------------------

Section 9.07 Non-Reliance on Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender further represents and warrants that it has reviewed
the Company Materials and each other document made available to it on the
Platform in connection with this Agreement and has acknowledged and accepted the
terms and conditions applicable to the recipients thereof. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
Notwithstanding anything herein to the contrary, each Lender also acknowledges
that the Liens and security interests granted pursuant to the Collateral
Documents and the exercise of any right or remedy by the Collateral Agent
thereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and the
Collateral Documents, the terms of the Intercreditor Agreement shall govern and
control.

Section 9.08 Indemnification of Agents.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final judgment of a court of competent jurisdiction; provided that no
action taken in accordance with the directions of the Required Lenders (or such
other number or percentage of the Lenders as shall be required by the Loan
Documents) or the design, development, negotiation, documentation, closing,
execution or implementation of the transfer or designation of the Roll-Up Loans
in and of itself shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.08. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.08 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each of the Administrative Agent and the Collateral
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent or the
Collateral Agent, as the case may be, in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent, as the case may
be, is not reimbursed for such expenses by or on behalf of the Loan Parties. The
undertaking in this Section 9.08 shall survive termination of the NM
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent or the Collateral Agent, as the case may be.

 

130



--------------------------------------------------------------------------------

Section 9.09 Withholding Tax.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender or
Participant for any reason (including because the appropriate form was not
delivered or not properly executed, or because such Lender or Participant failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding tax ineffective), such Lender and
Participant shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so) for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any interest, additions to tax or penalties thereto,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses.

Section 9.10 No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the Arrangers,
Syndication Agent or Documentation Agent listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent or a Lender.

ARTICLE X

Miscellaneous

Section 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and such Loan Party and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

(a) extend or increase the NM Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of (or amendment to
the terms of) any condition precedent or of any Default, mandatory prepayment or
mandatory reduction of the NM Commitments required by Section 2.03(b) shall not
constitute an extension or increase of any NM Commitment of any Lender);

(b) subject to, in the case of the Roll-Up Loans, Section 2.05, postpone any
date scheduled for, or reduce or forgive the amount of, any payment of
principal, interest or fees hereunder without the written consent of each Lender
affected thereby (it being understood that the waiver of (or amendment to the
terms of) Section 2.03(b) shall not constitute a postponement of any date
scheduled for the payment of principal or interest and shall not constitute a
reduction or forgiveness of any interest);

 

131



--------------------------------------------------------------------------------

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or (subject to clause (i) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document (or change the timing of payments of such fees or other amounts)
without the written consent of each affected Lender;

(d) amend, modify or waive any provision of this Section 10.01, the definition
of “Required Lenders” or “Required Class Lenders” or Section 2.05, 2.10(a),
2.11, 7.15, 8.03, 10.04 or 10.05 without the written consent of each Lender
adversely affected thereby;

(e) amend or modify the Superpriority Claim status of the Lenders or release or
subordinate all or substantially all of the Liens or Collateral granted to the
Secured Parties under any Loan Document or under the Orders in any transaction
or series of related transactions without the written consent of each Lender;

(f) release all or substantially all of the aggregate value of the Guaranties
without the written consent of each Lender;

(g) amend, modify or waive the amounts required by Section 2.03(b)(i) or
Section 2.03(b)(ii) to be applied toward the mandatory prepayment of the Loans
and permanent reductions of the NM Commitments or the order of such mandatory
prepayments and NM Commitment reductions set forth in Section 2.03(b)(iii)
without the written consent of the Required Class Lenders of each Class
adversely affected thereby (it being understood that a waiver of a particular
mandatory prepayment will not be considered an adverse effect for purposes of
this Section 10.01(g));

(h) amend, modify or waive any provision of Section 2.01(c), 6.12, 7.16, 8.01(q)
or 10.22 without the written consent of the Required Class Lenders in respect of
each of the NM Loans and the Roll-Up Loans;

(i) subject to, in the case of the Roll-Up Loans, Section 2.05, adversely affect
the rights or duties hereunder of one Class of Lenders in a manner
disproportionate to any other Class of Lenders without the written consent of
the Required Class Lenders of the adversely affected Class;

(j) amend, modify or waive any provision of this Agreement expressly requiring
the consent of the Initial NM Lenders without the written consent of each
Initial NM Lender; or

(k) change the order of priority of payments set forth in Section 4 of the
Intercreditor Agreement without the written consent of each Lender affected
thereby;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent or the Collateral Agent, as
applicable, in addition to the Lenders required above, affect the rights or
duties of, or any fees or other amounts payable to, the Administrative Agent or
the Collateral Agent, as applicable, under this Agreement or any other Loan
Document; and (ii) Section 10.07(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification.

 

132



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) Sections 4.02, 6.04, 6.18 and 6.19 may be
amended or waived with only the written consent of the Required Class Lenders in
respect of the NM Loans (and without the consent of any other Lender or the
Required Lenders) and, for the avoidance of doubt, shall not be amended or
waived without such written consent of the Required Class Lenders in respect of
the NM Loans, (ii) Section 2.12 may be amended or waived in a manner adverse to
the Roll-Up Lenders with only the written consent of Roll-Up Lenders (A) holding
at least 66 2/3% of the aggregate outstanding principal amount of Roll-Up Loans
and (B) representing more than 50% of the number of Roll-Up Lenders (and without
the consent of any other Lender or the Required Lenders) and, for the avoidance
of doubt, shall not be so amended or waived without such written consent of such
Roll-Up Lenders, (iii) Section 4.03(f) may be amended or waived with only the
written consent of the Required Class Lenders in respect of the Roll-Up Loans
(and without the consent of any other Lender or the Required Lenders) and, for
the avoidance of doubt, shall not be amended or waived without such written
consent of the Required Class Lenders in respect of the Roll-Up Loans and
(iv) this Agreement may be amended solely to give effect to any extension of the
Maturity Date pursuant to Section 2.05 and any economic consideration provided
in respect thereof with only the written consent of all NM Lenders (and without
the consent of any other Lender or the Required Lenders) and, for the avoidance
of doubt, shall not be so amended or waived without such written consent of all
NM Lenders, provided that, for the avoidance of doubt, no such amendment
described in this clause (iv) shall effect any additional amendments,
modifications or waivers without the consent otherwise required by this
Section 10.01. For avoidance of doubt, no amendment or waiver of any other
provision of the Loan Documents shall be given effect for purposes of
determining satisfaction of the conditions specified in Section 4.02 unless such
amendment or waiver shall have been approved by the Required Class Lenders in
respect of the NM Loans.

Notwithstanding anything to the contrary contained herein the reallocation of
the Roll-Up Entitlements pursuant to Section 2.01(c) shall not require the
consent or approval of any Lender.

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrowers’ Agent or the Administrative Agent or the Collateral
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and

 

133



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers’ Agent,
the Administrative Agent and the Collateral Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent and the Collateral Agent pursuant to
Article II shall not be effective until actually received by such Person. In no
event shall a voice mail message be effective as a notice, communication or
confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of any Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent or Collateral Agent may be recorded by the Administrative Agent or the
Collateral Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by applicable Law.

 

134



--------------------------------------------------------------------------------

Section 10.04 Attorney Costs and Expenses.

Each Borrower agrees (a) to pay or reimburse the Administrative Agent, the
Collateral Agent, the Arrangers, the Initial NM Lenders and their respective
Affiliates for all out-of-pocket costs and expenses (other than Taxes
indemnification, which is governed by Section 3.01) incurred in connection with
the preparation, negotiation, syndication and execution of this Agreement and
the other Loan Documents, and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs and costs of FTI and other advisors to the Administrative
Agent, (b) to pay or reimburse the Administrative Agent, the Collateral Agent,
each Arranger and each Lender for all out-of-pocket costs and expenses incurred
in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of any rights or remedies under this Agreement or the
other Loan Documents (including all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including all respective Attorney Costs and the cost of any financial advisors
to the Required Lenders and to any Specified NM Lender (provided that the
Borrowers shall not be responsible for the fees and expenses of the financial
advisors to any Specified NM Lender in excess of an aggregate amount equal to
$5,000,000 less the amount paid by the Borrowers pursuant to clause (c) below in
respect of any financial advisor to such Specified NM Lender)), (c) to pay or
reimburse the Administrative Agent, the Collateral Agent and the Specified NM
Lenders and, in respect of costs and expenses incurred up to and including the
Final Order Entry Date, each Arranger and each Initial Lender and, in each case,
their respective Affiliates (with one counsel for each affiliated group of
institutions), for all out-of-pocket costs and expenses related to the Orders or
the Cases (including, without limitation, the on-going monitoring of the Cases,
including attendance at hearings or other proceedings and the on-going review of
documents filed with the Bankruptcy Court, including all Attorney Costs and the
cost of any financial advisors to the Required Lenders and to any Specified NM
Lender (provided that the Borrowers shall not be responsible for the fees and
expenses of the financial advisors to any Specified NM Lender in excess of an
aggregate amount equal to $5,000,000 less the amount paid by the Borrowers
pursuant to clause (b) above in respect of any financial advisor to such
Specified NM Lender)) and (d) to pay and reimburse all out-of-pocket costs and
expenses of one agent, one counsel and one financial advisor to the Required
Class Lenders in respect of the Roll-Up Loans (or, in the case of any such
counsel and financial advisor, to the agent of the Roll-Up Lenders), in
connection with the performance of the tasks described in clauses (a) through
(c) above (it being understood that any such agent of the Roll-Up Lenders shall
direct such counsel and financial advisor to act as the Required Class Lenders
in respect of the Roll-Up Loans shall request); provided that, for the avoidance
of doubt, this Section 10.04 shall not be applicable to any Roll-Up Challenge.
The foregoing costs and expenses shall include all search, filing, recording and
title insurance charges and fees related thereto, and other (reasonable, in the
case of Section 10.04(a)) out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the NM
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid promptly after receipt by the Borrowers’ Agent of an
invoice relating thereto setting forth such expenses in reasonable detail. If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.

 

135



--------------------------------------------------------------------------------

Section 10.05 Indemnification by the Borrowers.

Whether or not the transactions contemplated hereby are consummated, the
Borrowers shall, jointly and severally, indemnify and hold harmless each
Arranger, each Agent and Agent-Related Person, each Lender and their respective
Affiliates, and directors, officers, partners, employees, counsel, agents,
trustees, advisors and attorneys-in-fact of each of the foregoing (collectively,
the “Indemnitees”) from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements (including attorney costs) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance, administration,
amendment, modification or waiver of any Loan Document or any other agreement,
letter or instrument in connection with the transactions contemplated hereby or
resulting herefrom or the consummation of the transactions contemplated hereby
or occurring as a result hereof, (b) any NM Commitment or Loan or the use or
proposed use of the proceeds therefrom, (c) any actual or alleged presence or
Release of Hazardous Materials on, at, under or from any property or facility
owned, leased or operated by the Loan Parties or any Subsidiary, or any
Environmental Liability related in any way to the Loan Parties or any Subsidiary
or (d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that, with respect to the Indemnitees (other than the
Administrative Agent and each Agent-Related Person thereof and their respective
Affiliates and directors, officers, partners, employees, counsel, agents,
trustees, advisors and attorneys-in-fact), such indemnity shall exclude any
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including attorney costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with the design, development, negotiation, documentation,
closing, execution or implementation of the transfer or designation of the
Roll-Up Loans or the effect, operation, performance or enforcement of the
provisions under the Loan Documents with regard to the Roll-Up Loans (including
the receipt of payment in respect thereof) (each, a “Roll-Up Challenge”);
provided, further, that notwithstanding the immediately preceding proviso, the
Borrowers shall be obligated to reimburse such Indemnitees for the actual and
documented reasonable costs and disbursements of a single counsel to such
Indemnitees expended in responding to or defending against all Roll-Up
Challenges; provided, further, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from the gross negligence or willful
misconduct of such Indemnitee or of any affiliate, director, officer, partner,
employee, counsel, agent, trustee, advisor or attorney-in-fact of such
Indemnitee, as determined by the final judgment of a court of competent
jurisdiction (it being understood and agreed that the design, development,
negotiation, documentation, closing, execution or implementation of the transfer
or designation of the Roll-Up Loans in and of itself shall in no event be deemed
to constitute gross negligence or willful misconduct for purposes hereof). No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar

 

136



--------------------------------------------------------------------------------

information transmission systems in connection with this Agreement, nor shall
any Indemnitee, the Company or any of its Subsidiaries have any liability for
any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 10.05 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, any Subsidiary of any Loan Party, any Loan Party’s directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 10.05 shall be paid within ten
(10) Business Days after demand therefor; provided, however, that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial determination that such Indemnitee was not entitled to indemnification
rights with respect to such payment pursuant to the express terms of this
Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent or the Collateral Agent, the replacement
of any Lender, the termination of the NM Commitments and the repayment,
satisfaction or discharge of all the other Obligations. This Section 10.05 shall
not apply with respect to any Taxes (including Indemnified Taxes or any Other
Taxes indemnifiable under Section 3.01) other than Taxes that represent
liabilities, obligations, losses, damages, etc. arising from any non-Tax claim.

Section 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of any Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect; provided, that this Section 10.06 shall not apply to any
payment in respect of a Roll-Up Challenge.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee pursuant to an assignment made
in accordance with the provisions of Section 10.07(b) (an “Assignee”), (ii) by
way of participation in accordance with the provisions of Section 10.07(e),
(iii) by way of pledge or assignment of a

 

137



--------------------------------------------------------------------------------

security interest subject to the restrictions of Section 10.07(g) or (iv) to an
SPC in accordance with the provisions of Section 10.07(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Assignees (other than (A) the Company, any
Subsidiary or any of their respective Affiliates (other than, solely in respect
of Roll-Up Loans and subject to the terms of the relevant Sponsor Letter
Agreement, Access or the Sponsor or any Affiliate of the Sponsor so long as the
Sponsor or such Affiliate is party to a Sponsor Letter Agreement) and (B) any
natural Person), all or a portion of its rights and obligations under this
Agreement (including all or a portion of its NM Commitment and the Loans of any
Class at the time owing to it but for the avoidance of doubt excluding, prior to
the Roll-Up Date, any Roll-Up Entitlement) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s NM Commitment or Loans of any Class, the amount of the NM
Commitment or Loans of any Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent), shall be in a
minimum amount of $1,000,000 and shall be in increments of $1,000,000 in excess
thereof unless the Administrative Agent otherwise consents, provided that such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(D) the Assignee, if it shall be a Senior First Lien Lender, shall agree to
consent and become party to the Senior First Lien Credit Agreement Amendment;
and

(E) the Assignee, if it shall have an interest under the Senior First Lien
Credit Agreement or Senior Second/Third Lien Interim Loan Agreement and if not
already a party thereto, shall agree to be bound by (x) the Senior Forbearance
Agreement with respect to its interest (if any) in the Senior First Lien Credit
Agreement and/or (y) the Bridge Forbearance Agreement with respect to its
interest (if any) in the Senior Second/Third Lien Interim Loan Agreement.

 

138



--------------------------------------------------------------------------------

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note, if any, the
relevant Borrower or Borrowers (at their expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph
(c) shall be treated for purposes of this Agreement as a sale by such Lender of
a participation in such rights and obligations in accordance with
Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the NM Commitments of, and principal
amounts (and related interest amounts) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers’ Agent and any Agent (and, with
respect to its own Loans or NM Commitments, any Lender), at any reasonable time
and from time to time upon reasonable prior notice.

(e) Any Lender may at any time, sell participations to any Person (other than
(A) the Company, any Subsidiary or any of their respective Affiliates (other
than, solely in respect of Roll-Up Loans and subject to the terms of the
relevant Sponsor Letter Agreement, Access or the Sponsor or any Affiliate of the
Sponsor so long as the Sponsor or such Affiliate is party to a Sponsor Letter
Agreement) and (B) any natural Person) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its NM Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrowers, the Agents
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (iv) any such Participant, if not already a party thereto, shall
agree to be bound by the Senior Forbearance Agreement with respect to its
interest (if any) in the Senior First Lien Credit Agreement and the Bridge
Forbearance Agreement with respect to its interest (if any) in the Senior
Second/Third Lien Interim Loan Agreement. Any agreement or instrument pursuant
to which a Lender sells such a

 

139



--------------------------------------------------------------------------------

participation shall provide that (A) such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents, provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a)-(f) of the
first proviso to Section 10.01 that requires the affirmative vote of such Lender
and (B) in the case of any participation in all or any portion of any Roll-Up
Lender’s rights and obligations under this Agreement relating to the Roll-Up
Loans, such Participant expressly agrees to comply with Section 10.22 on behalf
of itself and its successors, assigns and Affiliates. Subject to
Section 10.07(f), the Borrowers agree that each Participant shall be entitled to
the benefits (subject to the requirements and limitations) of Sections 3.01,
3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.07(c). To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Sections 2.09(b) and 2.11 as though it were a Lender. Each
Lender that sells a participation with respect to a NM Commitment or a Loan of
any Class shall, acting solely for this purpose as a non-fiduciary agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and related interest amounts) of each
Participant’s interest in the NM Commitment and/or Loan (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 and 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent (not to be unreasonably withheld or delayed).

(g) Any Lender may, without the consent of the Borrowers or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section 10.07 shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such pledge or assignment or for any other reason, the
Borrowers hereby agree that, upon request of any Lender at any time and from
time to time, the Borrowers shall provide to such Lender, at the Borrowers’ own
expense, a Note. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company (an “SPC”) the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) an SPC shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein), but neither the grant to any SPC nor the exercise by any

 

140



--------------------------------------------------------------------------------

SPC of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrowers under this Agreement (including its
obligations under Section 3.01, 3.04 and 3.05) unless the grant to the SPC was
made with the Company’s prior written consent (not to be unreasonably withheld
or delayed), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, (iii) the
Granting Lender shall for all purposes, including the approval of any amendment,
waiver or other modification of any provision of any Loan Document, remain the
lender of record hereunder and (iv) the Granting Lender shall keep a register
substantially in the form of Participant Register described above of each SPC
which has funded all or any part of any Loan that such Lender would have
otherwise been obligated to make to the Borrowers pursuant to this Agreement.
The making of a Loan by an SPC hereunder shall utilize the NM Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Company and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, without the
consent of the Company or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(i) In case of a transfer by way of novation, (i) each party to this Agreement
(other than the transferring Lender and the transferee) irrevocably authorizes
the Administrative Agent to execute any document evidencing such transfer on its
behalf and (ii) it is hereby expressly agreed that the security created or
evidenced by any French law governed Security Agreement shall be preserved for
the benefit of any transferee in accordance with article 1278 et seq. of the
French Civil Code.

Section 10.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential) solely for purposes of this Agreement and the
transactions contemplated hereby; (b) to the extent requested by any
Governmental Authority; (c) to the

 

141



--------------------------------------------------------------------------------

extent required by applicable Law or regulations or by any subpoena or similar
legal process; (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Company), to
any pledgee referred to in Section 10.07(g), counterparty to a Swap Contract,
Assignee of or Participant in, or any prospective Assignee of or Participant in,
any of its rights or obligations under this Agreement; (f) with the written
consent of the Company; (g) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 10.08; (h) to any
Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; (i) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender); or (j) in connection with the
exercise of any remedies hereunder, under any other Loan Document or any action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement or rights hereunder or thereunder. In addition, the Agents and the
Lenders may disclose the existence of this Agreement and publicly available
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the NM Commitments, and the Loans. For the purposes of
this Section 10.08, “Information” means all information received from the Loan
Parties relating to any Loan Party or any Subsidiary or its business, other than
any such information that is publicly available to any Agent or any Lender prior
to disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that, in the case of information received from a Loan
Party after the date hereof, such information is clearly identified at the time
of delivery as confidential or is delivered pursuant to Section 6.01, 6.02 or
6.03. For the avoidance of doubt, this Section 10.08 supersedes all prior
agreements, written or oral, on the subject matter hereof except for any such
prior agreements which by the express terms thereof survive the execution of
this Agreement.

Section 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default subject to the
Carve-Out, each Lender and its Affiliates (the Administrative Agent and the
Collateral Agent, in respect of any unpaid fees, costs and expenses payable
hereunder) is authorized at any time and from time to time, without prior notice
to the Company and the Borrowers, any such notice being waived by the Company
and the Borrowers (on its own behalf and on behalf of each Loan Party and each
of its Subsidiaries) to the fullest extent permitted by applicable Law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates, the Administrative Agent or the
Collateral Agent to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all Obligations owing to such
Lender and its Affiliates or the Collateral Agent hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Each Lender agrees promptly to notify the Borrowers and
the

 

142



--------------------------------------------------------------------------------

Administrative Agent after any such setoff and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent, the
Collateral Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, the Collateral Agent and such Lender may have.

Section 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the applicable
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 10.11 Counterparts.

This Agreement and each other Loan Document (where applicable under the relevant
laws) may be executed in one or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.

Section 10.12 Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter
except for any such prior agreements which by the express terms thereof survive
the execution of this Agreement. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control unless, in the case of such other
Loan Documents governed by any Law other than a state of the United States, such
control would result in such other Loan Document being invalid or unenforceable,
in which case, the relevant provision of the Loan Document will prevail;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

143



--------------------------------------------------------------------------------

Section 10.13 Survival of Representations and Warranties.

All representations and warranties have been or will be relied upon by each
Agent and each Lender, regardless of any investigation made by any Agent or any
Lender or on their behalf and notwithstanding that any Agent or any Lender may
have had notice or knowledge of any Default at the time of any Credit Extension,
and shall continue in full force and effect as of the time made as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied.

Section 10.14 Severability.

If any provision of this Agreement or any other Loan Document is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and such other Loan Document shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN ANY LOAN DOCUMENT
EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE BANKRUPTCY COURT AND, IF THE
BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION SITTING IN NEW YORK COUNTY, NEW YORK;

(ii) WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR
BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF
ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO;

(iii) CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
TELECOPIER) IN SECTION 10.02;

 

144



--------------------------------------------------------------------------------

(iv) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(v) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SUBSECTION ANY CONSEQUENTIAL OR PUNITIVE DAMAGES.

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender that each such Lender has executed it, and thereafter shall be binding
upon and inure to the benefit of the Loan Parties, each Agent and each Lender
and their respective successors and assigns, in each case in accordance with
Section 10.07 (if applicable), and except that no Loan Party shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders except as permitted by Section 7.04.

Section 10.18 Lender Action.

Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan
Party or any other obligor under any of the Loan Documents (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent. The provision of this Section 10.18
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 

145



--------------------------------------------------------------------------------

Section 10.19 USA Patriot Act.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that, pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name, address and tax identification number of such
Loan Party and other information regarding such Loan Party that will allow such
Lender or the Administrative Agent, as applicable, to identify such Loan Party
in accordance with the USA Patriot Act. This notice is given in accordance with
the requirements of the USA Patriot Act and is effective as to the Lenders and
the Administrative Agent.

Section 10.20 Agent for Service of Process.

Each Foreign Subsidiary that is a Loan Party agrees that it shall appoint and
maintain at all times an agent reasonably satisfactory to the Administrative
Agent to receive service of process in New York City, and the Loan Parties agree
to cause the same to occur.

Section 10.21 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Agents and the Arrangers are arm’s-length commercial transactions between
the Company and the Borrowers and their respective Affiliates, on the one hand,
and the Administrative Agent and the Arrangers, on the other hand, (B) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate and (C) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
Arranger and each Agent is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Company and the
Borrowers or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Arranger has any obligation to the
Company and the Borrowers or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and the Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of each Loan
Party and their respective Affiliates, and no Agent or Arranger has any
obligation to disclose any of such interests to the Loan Parties or their
respective Affiliates. To the fullest extent permitted by law, each Loan Party
hereby waives and releases any claims that it may have against the Agents and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 10.22 Certain Matters Relating to Roll-Up Loans; Senior First Lien
Credit Agreement Amendment.

(a) By becoming a party to this Agreement, including by executing this Agreement
or an Assignment and Assumption or by rolling up Senior First Lien Loans under
Section 2.01(c), each Roll-Up Lender represents and warrants that (i) its
Roll-Up Amount as of the date hereof

 

146



--------------------------------------------------------------------------------

does not exceed the aggregate principal amount of Senior First Lien Loans held
of record by such Roll-Up Lender as of the date hereof and (ii) its Roll-Up
Amount as of the Roll-Up Date will not exceed the lower of (A) the aggregate
principal amount of Senior First Lien Loans held of record by such Roll-Up
Lender as of the Roll-Up Date and (B) the aggregate principal amount of Senior
First Lien Loans held of record by such Roll-Up Lender as of the Record Date.

(b) Each Lender that is, was or at any time becomes a Senior First Lien Lender,
in its capacity as a Lender hereunder and, as applicable, a Senior First Lien
Lender, agrees on behalf of itself and its Affiliates that it shall not, and
shall not permit any of its Affiliates (on such Lender’s behalf) to, commence
any litigation, arbitration, suit, proceeding, claim, case or other action
against any Lender or any of its Affiliates, or against Citibank, N.A. or any of
its Affiliates in connection with the Senior First Lien Credit Agreement or any
Loan Documents (as defined in the Senior First Lien Credit Agreement) in its
capacity as primary Administrative Agent, European Administrative Agent,
Collateral Agent, or otherwise under the Senior First Lien Credit Agreement, or
any successor to any such capacity under the Senior First Lien Credit Agreement,
or take any action in support thereof, with respect to any claim, disgorgement,
counterclaim, recoupment, offset or other cause of action under any theory at
law or in equity arising under the Senior First Lien Credit Agreement relating
to the Roll-Up Loans, including any sharing or other provision thereof, or any
related documentation (it being understood that the foregoing shall not limit
the rights of any Lender under Section 2.11). Each such Lender acknowledges and
agrees, on behalf of itself and its successors and assigns of any NM Commitment,
Loan or Senior First Lien Debt, that the agreements set forth in this
Section 10.22 shall be binding upon and inure to the benefit of any such
successors and assigns.

(c) By becoming a party to this Agreement, including by executing this
Agreement, an Assignment and Assumption or an Allocation and Joinder Agreement,
each Lender that is a Senior First Lien Lender hereby consents to, and shall be
deemed to be a party to, the Senior First Lien Credit Agreement Amendment.
Without limiting the effect of the foregoing, each Lender that is a Senior First
Lien Lender shall, to the extent not already a party thereto and if requested by
the Administrative Agent, execute and deliver a counterpart of the Senior First
Lien Credit Agreement Amendment.

Section 10.23 Forbearance Agreements.

Each Lender that holds direct ownership in the loans under the Senior First Lien
Credit Agreement or the Senior Second/Third Lien Interim Loan Agreement shall,
or in the case of a Lender that holds beneficial ownership in the loans under
the Senior First Lien Credit Agreement or the Senior Second/Third Lien Interim
Loan Agreement through a participation, shall use commercially reasonable
efforts to instruct its respective participant counterpart to, to the extent not
already a party thereto in such capacity, execute and deliver to the Borrowers
the Senior Forbearance Agreement or the Bridge Forbearance Agreement, as
applicable, and in any event by becoming a Lender shall be deemed to have agreed
to said Senior Forbearance Agreement or Bridge Forbearance Agreement, with such
modification applicable to individual parties as Borrowers and such parties
agree. Any Person that has credit exposure to the Loans, whether direct or
indirect in the form of a binding confirmed trade not yet settled, a total
return swap or other derivative, shall be deemed bound by the Senior Forbearance
Agreement or the Bridge Forbearance Agreement, as applicable.

 

147



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

LYONDELLBASELL INDUSTRIES AF S.C.A.,

as the Company

By:  

/s/ Bruce Dresbach

Name:   Bruce Dresbach Title:   Authorized Person

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LYONDELL CHEMICAL COMPANY,

as a Borrower

By:  

/s/ Alan Bigman

Name:   Alan Bigman Title:   Authorized Person

BASELL USA INC.,

as a Borrower

By:  

/s/ Alan Bigman

Name:   Alan Bigman Title:   Authorized Person

EQUISTAR CHEMICALS, LP,

as a Borrower

By:  

/s/ Alan Bigman

Name:   Alan Bigman Title:   Authorized Person

HOUSTON REFINING LP,

as a Borrower

By:  

/s/ Alan Bigman

Name:   Alan Bigman Title:   Authorized Person

MILLENNIUM CHEMICALS INC.,

as a Borrower

By:  

/s/ Alan Bigman

Name:   Alan Bigman Title:   Authorized Person

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MILLENNIUM PETROCHEMICALS INC.,

as a Borrower

By:  

/s/ Alan Bigman

Name:   Alan Bigman Title:   Authorized Person

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

as Administrative Agent, Collateral Agent and a Lender

By:  

/s/ Mary Evans

Name:   Mary Evans Title:   Associate Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ABN AMRO BANK, N.V. By:  

/s/ Parker H. Douglas

Name:   Parker H. Douglas Title:   Senior Vice President By:  

/s/ David W. Stack

Name:   David W. Stack Title:   Senior Vice President

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Apollo Lyon Holdings, L.P. By:  

Apollo Advisors VII (APO FC), L.P.,

its general partner By:  

Apollo Advisors VII (APO FC-GP), LLC,

its general partner By:  

/s/ Laurie D. Medley

Name:   Laurie D. Medley Title:   Vice President

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

APPALOOSA INVESTMENT L.P. I By:  

/s/ James E. Boleri

Name:   James E. Boleri Title:   Partner

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THOROUGHBRED FUND L.P. By:  

/s/ James E. Boleri

Name:   James E. Boleri Title:   Partner

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Citibank, N.A. as a lender By:  

/s/ Michael Becker

Name:   Michael Becker Title:   Managing Director

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CLDIP, LLC By:   CERBERUS CAPITAL MANAGEMENT, L.P.,   its Manager By  

/s/ Kevin Genda

Name:   Kevin Genda Title:   Senior Managing Director

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FARALLON CAPITAL PARTNERS, L.P.,

FARALLON CAPITAL INSTITUTIONAL

PARTNERS, L.P.,

FARALLON CAPITAL INSTITUTIONAL

PARTNERS II, L.P.,

FARALLON CAPITAL OFFSHORE INVESTORS II

PARTNERS, L.P.,

FARALLON CAPITAL INSTITUTIONAL

PARTNERS III, L.P.,

FARALLON CREDIT OPPORTUNITY

PARTNERS I, L.P.

FARALLON CREDIT OPPORTUNITY

PARTNERS I.5, L.P.

FARALLON CREDIT OPPORTUNITY

PARTNERS II, L.P.

By:

 

Farallon Partners, L.L.C., its General

Partner

By:  

/s/ Rajiv Patel

Name:   Rajiv Patel Title:   Managing Member
FARALLON CAPITAL OFFSHORE INVESTORS, INC., By:   Farallon Capital Management,
L.L.C., its Agent and Attorney-in-fact By:  

/s/ Rajiv Patel

Name:   Rajiv Patel Title:   Managing Member

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Field Point V S.a.r.l. By:  

/s/ S. Ehlers

Name:   S. Ehlers Title:   Authorised Signature By:  

/s/ James L. Varley

Name:   James L. Varley Title:   Authorized Signature

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Field Point IV S.a.r.l. By:  

/s/ S. Ehlers

Name:   S. Ehlers Title:   Authorised Signature By:  

/s/ James L. Varley

Name:   James L. Varley Title:   Authorized Signature

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BDF Limited By:  

Strategic Value Partners, LLC

Its Investment Advisor

By:  

/s/ James L. Varley

Name:   James L. Varley Title:   Authorized Signature

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC By:  

/s/ Craig Packer

Name:   Craig Packer Title:   Managing Director

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Merrill Lynch Capital Corporation By:  

/s/ Don Burkitt

Name:   Don Burkitt Title:   Vice President

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

OAK HILL CREDIT OPPORTUNITIES FINANCING, LTD. By:  

/s/ Scott D. Krase

Name:   Scott D. Krase Title:   Authorized Person OHSF FINANCING, LTD. By:  

/s/ Scott D. Krase

Name:   Scott D. Krase Title:   Authorized Person OHSF II FINANCING, LTD. By:  

/s/ Scott D. Krase

Name:   Scott D. Krase Title:   Authorized Person LERNER ENTERPRISES, LLC By:  
Oak Hill Advisors, L.P.   as advisor and attorney-in-fact to   Lerner
Enterprises, LLC By:  

/s/ Scott D. Krase

Name:   Scott D. Krase Title:   Authorized Person

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

STICHTING PENSIOENFONDS METAAL EN TECHNIEK By:  

Oak Hill Advisers, L.P.

As Investment Manager

By:  

/s/ Scott D. Krase

Name:   Scott D. Krase Title:   Authorized Person STICHTING
BEDRIJFSTAKPENSIOENFONDS VOOR DE METALEKTRO

By:  

Oak Hill Advisors, L.P.

As Investment Manager

By:  

/s/ Scott D. Krase

Name:   Scott D. Krase Title:   Authorized Person

STICHTING MN SERVICES US HIGH

YIELD FONDS

By:  

Oak Hill Advisors, L.P.

As Investment Manager

By:  

/s/ Scott D. Krase

Name:   Scott D. Krase Title:   Authorized Person OHA STRATEGIC CREDIT FUND,
L.P. By:  

OHA Strategic Credit GenPar, LLC,

its General Partner

By:  

/s/ Scott D. Krase

Name:   Scott D. Krase Title:   Authorized Person

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

OHA STRATEGIC CREDIT FUND (PARALLEL I), L.P. By:   OHA Strategic Credit GenPar,
LLC,   its General Partner By:  

/s/ Scott D. Krase

Name:   Scott D. Krase Title:   Authorized Person

OHA STRATEGIC CREDIT MASTER FUND

(PARALLEL II), L.P.

By:   OHA Strategic Credit GenPar, LLC,   its General Partner By:  

/s/ Scott D. Krase

Name:   Scott D. Krase Title:   Authorized Person SWIFTCURRENT PARTNERS, L.P.
By:  

Oak Hill Advisors, L.P.

as Investment Manager

By:  

/s/ Scott D. Krase

Name:   Scott D. Krase Title:   Authorized Person SWIFTCURRENT OFFSHORE, LTD.
By:  

Oak Hill Advisors, L.P.

as Investment Manager

By:  

/s/ Scott D. Krase

Name:   Scott D. Krase Title:   Authorized Person

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

OHA FINLANDIA CREDIT FUND By:  

/s/ Scott D. Krase

Name:   Scott D. Krase Title:   Authorized Person OHA CAPITAL SOLUTIONS, LTD.
By:  

/s/ Scott D. Krase

Name:   Scott D. Krase Title:   Authorized Person OHA CAPITAL SOLUTIONS, L.P.
By:  

/s/ Scott D. Krase

Name:   Scott D. Krase Title:   Authorized Person

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Automobile Club of Southern California Pension Plan By:   Oaktree Capital
Management, L.P. Its:   Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President Caterpillar Inc. Pension
Master Trust By:   Oaktree Capital Management, L.P. Its:   Investment Manager
By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President Central States, Southeast
and Southwest Areas Pension Fund By:   Oaktree Capital Management, L.P. Its:  
Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Chrysler LLC Master Retirement Trust By:   Oaktree Capital Management, L.P. Its:
  Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President Employees’ Retirement
Fund of the City of Dallas By:   Oaktree Capital Management, L.P. Its:  
Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President General Board of Pension
and Health Benefits of The United Methodist Church Inc. in Missouri By:  
Oaktree Capital Management, L.P. Its:   Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GMAM Investment Funds Trust By:   Oaktree Capital Management, L.P. Its:  
Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President IBM Personal Pension Plan
Trust By:   Oaktree Capital Management, L.P. Its:   Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President

International Paper Company Commingled

Investment Group Trust

By:   Oaktree Capital Management, L.P. Its:   Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Iowa Public Employees’ Retirement System By:   Oaktree Capital Management, L.P.
Its:   Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President Lucent Technologies Inc.
Master Pension Trust Solely with respect to the assets of the Trust managed By
Oaktree Capital Management, L.P. By:   Oaktree Capital Management, L.P. Its:  
Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Pacific Gas & Electric Company Post Retirement

Medical Plan Trust for Non-Management

Employees and Retirees

By:   Oaktree Capital Management, L.P. Its:   Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PG&E Corporation Retirement Master Trust By:   Oaktree Capital Management, L.P.
Its:   Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President

San Diego County Employees’ Retirement

Association

By:   Oaktree Capital Management, L.P. Its:   Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President State of Connecticut By:
  Oaktree Capital Management, L.P. Its:   Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Texas County & District Retirement System By:   Oaktree Capital Management, L.P.
Its:   Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President The State Teachers
Retirement System of Ohio By:   Oaktree Capital Management, L.P. Its:  
Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President TMCT II, LLC By:  
Oaktree Capital Management, L.P. Its:   Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TMCT, LLC By:   Oaktree Capital Management, L.P. Its:   Investment Manager By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President OCM High Yield LD
Holdings Ltd. By:   Oaktree Capital Management, L.P., its Director By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ David Rosenberg

Name:   David Rosenberg Title:   Senior Vice President Oaktree High Yield Plus
Fund, L.P. By:   OCM High Yield Plus Fund GP, L.P., its general partner By:  
Oaktree Fund GP, LLC, its general partner By:   Oaktree Fund GP I, L.P., its
managing member By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Authorized Signatory By:  

/s/ Sloane Malecki

Name:   Sloane Malecki Title:   Authorized Signatory

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

OCM Loan Fund 2x LD Holdings Ltd. By:  

Oaktree Capital Management, L.P.,

its Director

By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ Desmund Shirazi

Name:   Desmund Shirazi Title:   Managing Director OCM Loan Fund LD Holdings
Ltd. By:  

Oaktree Capital Management, L.P.,

its Director

By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ Desmund Shirazi

Name:   Desmund Shirazi Title:   Managing Director OCM Opportunities LD Holdings
Ltd. By:  

Oaktree Capital Management, L.P.,

its Director

By:  

/s/ Richard Ting

Name:   Richard Ting Title:   Managing Director & Associate General Counsel By:
 

/s/ Kenneth Liang

Name:   Kenneth Liang Title:   Managing Director

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SILVER OAK CAPITAL LLC By:  

/s/ Thomas M. Fuller

Name:   Thomas M. Fuller Title:   Authorized Signatory

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GRAND CENTRAL ASSET TRUST, SIL SERIES By:  

/s/ Adam Jacobs

Name:   Adam Jacobs Title:   Attorney-In-Fact

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SPCP Group, LLC By:  

/s/ Richard Petrilli

Name:   Richard Petrilli Title:   Authorized Signatory

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SPCP Group III LLC By:  

/s/ Richard Petrilli

Name:   Richard Petrilli Title:   Authorized Signatory

 

[SIGNATURE PAGE TO TERM DEBTOR-IN-POSSESSION CREDIT AGREEMENT]